OCTOBER 2000

COMMISSION DECISIONS AND ORDERS
10-11-2000 Shelly Materials, Inc.
10-11-2000 Martin Marietta Aggregates
10-13-2000 Consolidation Coal Company
10-30-2000 Lehigh Portland Cement Company
10-30-2000 Leo Journagan Construction Co., Inc.
10-31-2000 Louis W. Dkyhoff, Jr., v. U.S. Borax, Inc.

LAKE 2000-64-M
WEVA 2000-104-M
WEVA 2000-94
CENT 2000-473-M
CENT 2000-447-M
WEST 99-26-DM

Pg. 1175
Pg. 1178
Pg. 1182
Pg. 1186
Pg. 1190
Pg. 1194

ADMINISTRATIVE LAW JUDGE DECISIONS
10-02-2000 Sec. Labor on behalf of Levi Bussanich v.
WEST 2000-188-D
Centralia Mining Company
10-03-2000 Alan Lee Good (amended order to Sept. 13 Decision) WEST 2000-44-M
10-03-2000 Richard L. Wilson v. CSR Southern Aggregates
SE 99-292-DM
10-11-2000 Donald L. Ribble v. T & M Development Co.
LAKE 2000-25-DM
10-11-2000 United Mine Workers of America, Local 2232,
District 20 o/b/o Miners v. Island Creek Coal Co. VA 99-79-C
WEST 99-368-M
10-12-2000 Valley Construction, LLC.
WEVA 2000-110-R
10-24-2000 Consolidation Coal Company
KENT
97-302
10-25-2000 Hubb Corporation
CENT 2000-9-RM
10-25-2000 The Doe Run Company
10-26-2000 Chrisman Ready-Mix Incorporated
CENT 2000-114-M
WEST 2000-371-RM
10-30-2000 Darwin Stratton & Son, Inc.

Pg. 1213
Pg. 1216
Pg. 1218
Pg. 1223
Pg. 1228
Pg. 1230
Pg. 1231
Pg. 1240
Pg. 1243
Pg. 1256
Pg. 1265

ADMINISTRATIVE LAW JUDGE ORDERS
10-05-2000 William C. Green v. Coastal Coal Company
10-26-2000 Cedar Lake Sand & Gravel Co.
10-26-2000 Sec. Labor on behalf of Gary Dean Munson
v. Eastern Associated Coal Corp.

i

VA2000-16-D
LAKE 99-184-RM

Pg. 1279
Pg. 1281

WEVA 2000-58-D

Pg. 1285

OCTOBER 2000

Review was granted in the following cases during the month of October:

- secretary of Labor, MSHA v. Alan Lee Good, an individual d/b/a Good
Construction, Docket Nos. WEST 2000-44-M, WEST 2000-149-M. (Judge Melick,
September 13, 2000)
Secretary of Labor, MSHA v. Douglas Rushford Trucking, Docket No.
YORK 99-39-M. (Judge Melick, September 22, 2000)
Secretary of Labor, MSHA v. Georges Colliers, Inc., Docket Nos.
CENT 2000-65, CENT 2000-80. (Judge Melick, September 20, 2000)

There were no cases filed in which Review was denied during the month of October

ii

COMMISSION DECISIONS AND ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET N.W., 6TH FLOOR
WASHINGTON, O.C. 20006

October 11, 2000
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket No. LAKE 2000-64-M
A.C. No. 33-00168-05520

SHELLY MATERIALS, INCORPORATED

BEFORE: Jordan, Chairman; Riley, Verheggen, and Beatty, Commissioners

ORDER
BY: Jordan, Chairman; Riley and Beatty, Commissioners
This civil penalty proceeding arises under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (1994) ("Mine Act"). On August 7, 2000, Chief Administrative
Law Judge David Barbour issued an Order of Default to Shelly Materials, Inc. ("Shelly") for
failing to answer the petition for assessment of penalties filed by the Secretary of Labor on May
18, 2000, or the judge's Order to Respondent to Show Cause issued on June 28, 2000. The judge
assessed a civil penalty of $7,000, proposed by the Secretary.
On August 2·1, 2000, the Commission received a motion to reopen from Shelly, along
with an answer and its motion to approve settlement. Shelly contends that the case file for this
matter did not reach its counsel until after the default order was received. Mot. Shelly asserts
that the Secretary does not oppose its motion to reopen and that the parties have reached a
settlement in this case. Id. In the answer, Shelly admits the allegations in the citation at issue in
this proceeding and contends that the violation has been abated. Answer. In the motion to
approve settlement, Shelly alleges that the parties have reached a settlement and agreed to reduce
the penalty to $4,300. Mot. to Approve Settlement. Shelly requests the Commission to reopen
this matter. Mot.
On August 24, 2000, the Secretary filed a response to Shelly's motions, indicating that
she does not oppose Shelly's motion to reopen. S. Letter dated Aug. 24, 2000. The Secretary
clarifies that the parties have not reached a settlement, but that trial counsel for the Secretary has
stated to Shelly's counsel that, if the case is reopened, the Secretary will be willing to discuss
settlement. Id.
1175

The judge's jurisdiction in this matter terminated when his decision was issued on August
7, 2000. 29 C.F.R. § 2700.69(b). Under the Mine Act and the Commission's procedural rules,
relief from a judge's decision may be sought by filing a petition for discretionary review within
30 days of its issuance. 30 U.S.C. § 823(d)(2); 29 C.F.R. § 2700.70(a). On September 18, 2000,
the Commission issued a direction for review, construing Shelly's motion to reopen as a petition
for discretionary review. On September 26, 2000, an order was issued staying briefing in this
matter pending the Commission's consideration of Shelly's request for relief.
On the basis of the present record, we are unable to evaluate the merits of Shelly's
position and would remand the matter for assignment to a judge to determine whether relief from
default is warranted. 1 See Fielding Hydroseeding, 16 FMSHRC 2399, 2400 (Dec. 1994)
(remanding to judge where operator failed to answer Secretary's penalty proposal due to a change
in address and misunderstanding in mail pickup); Hickory Coal Co., 12 FMSHRC 1201, 1202
(June 1990) (remanding to judge where operator mistakenly believed that it timely filed answer).
Shelly has failed to provide any explanation for the asserted delay in the receipt of the case file in
this matter by its counsel or to offer any affidavits to support its position. Cf Chantilly Cn1shed
Stone, Inc., 22 FMSHRC 17, 18-19 (Jan. 2000) (granting operator's request to reopen where
operator claimed it failed to timely file hearing request due to inexplicable delays in postal
service and provided an affidavit and copy of signed and dated green card to support its
allegations). Accordingly, in the interest of justice, we vacate the default order and remand this
matter to the judge, who shall determine whether relief from default is warranted.

Robert H. Beatty, Jr., Commissio

1

In view of the fact that the Secretary does not oppose Shelly's motion to reopen this
matter for a hearing on the merits, Commissioner Verheggen concludes that the motion should be
granted.
1176

Distribution
Paul D. Rice, Esq.
Shelly Materials, Inc.
600 Shepherd Avenue
Cincinnati, OH 45215
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Chief Administrative Law Judge David Barbour
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

1177

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 11, 2000
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. WEYA 2000-104-M
A.C. No. 46-01563-05558

v.
MARTIN MARIETTA AGGREGATES

BEFORE: Jordan, Chairman; Riley, Verheggen, and Beatty, Commissioners

ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (1994) ("Mine Act"). On August 21, 2000, the Commission received from Martin
Marietta Aggregates ("Martin Marietta") a request to reopen a penalty assessment that had
become a final order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C.
§ 815(a). The Secretary of Labor does not oppose the motion for relief filed by Martin Marietta.
Under section 105(a) of the Mine Act, an operator has 30 days following receipt of the
Secretary of Labor's proposed penalty assessment within which to notify the Secretary that it
wishes to contest the proposed penalty. If the operator fails to notify the Secretary, the proposed
penalty assessment is deemed a final order of the Commission. 30 U.S.C. § 815(a).

In its motion, Martin Marietta asserts that its failure to file a hearing request to contest the
proposed penalty for Citation No. 7728476 was due to a processing error made by its accounts
payable department. Mot. at 2. The penalty assessment in question was issued to Martin
Marietta, along with three other penalty assessments for other violations. Id. at 1. Martin
Marietta alleges that while it intended to pay the penalty assessments for the three other
violations, it intended to contest the penalty assessment for Citation No. 7728476. Id. Martin
Marietta states that its accounts payable department apparently sent payment of the three single

1178

penalty assessments, 1 along with a hearing request to contest the penalty assessment for Citation
No. 7728476, to MSHA's regional office in Pittsburgh, Pennsylvarua, rather than separately
filing the request with MSHA's Assessment Office. Id. at 1-2. Martin Marietta claims that it
learned of this misfiling when George Hospodar, Martin Marietta's Safety Engineer, called
MSHA' s Assessment Office to check on the status of the penalty proceeding and was informed
that MSHA did not receive its hearing request and had issued a letter demanding payment. Id. at
2; Ex. A. Martin Marietta asks the Commission to reopen the final order pursuant to Rule
60(b)(l) and allow the contest to proceed to hearing. Mot. at 2-3. Attached to its request is a
notarized statement from Darrell Casto. Ex. A.
We have held that, in appropriate circumstances and pursuant to Fed. R. Civ. P. 60(b), we
possess jurisdiction to reopen uncontested assessments that have become final by operation of
section 105(a). See, e.g., Jim Walters Resources, Inc., 15 FMSHRC 782, 786-89 (May 1993);
Rocky Hollow Coal Co., Inc., 16 FMSHRC 1931, 1932 (Sept. 1994). We have also observed that
default is a harsh remedy and that, if the defaulting party can make a showing of adequate or
good cause for the failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Preparation Services, Inc., 17 FMSHRC 1529,
1530 (Sept. 1995). In accordance with Rule 60(b)(1 ), we have previously afforded a party relief
from a final order of the Commission on the basis of inadvertence, mistake, or excusable neglect.
See National Lime & Stone, Inc., 20 FMSHRC 923, 925 (Sept. 1998); Peabody Coal Co., 19
FMSHRC 1613, 1614-15 (Oct. 1997).
The record indicates that Martin Marietta intended to contest the proposed penalty, but
that it failed to do so because it mailed its green card to the wrong MSHA office. The notarized
statement attached to Martin Marietta's request appears to be sufficiently reliable and supports
Martin Marietta's allegations. See Ex. A. In the circumstances presented here, Martin Marietta's
late filing of a hearing request may be considered inadvertence or excusable neglect within the
meaning ofRult~ 60(b)(l). See Chantilly Crushed Stone, Inc., 22 FMSHRC 17, 19 (Jan. 2000)
(granting operator's.request for relief where operator provided reliable documentation to support
its allegation that it timely mailed hearing request); Kinross DeLamar Mining Co., 18 FMSHRC
1590, 1591-92 (Sept. 1996) (granting operator's motion to reopen when operator had reasonable
basis for believing that it timely mailed its hearing request and when any late filing was due to
unique mail service at mine).

1

In its motion, Martin Marietta claims that it submitted a check for $427 for payment of
Citation Nos. 7728473, 7728474, and 7728475 under A.C. No. 46-01563-05558. Mot. at 1-2.
However, the three penalties were assessed respectively for $224, $161, and $55, totaling $440.
Id. at 1. In Darrell Casto's statement, he explains that Martin Marietta's accounts payable
department submitted a check for $867 for payment of penalties totaling $440 in A.C. No. 4601563-05558, and $427 for payment of penalties in A.C. No. 46-00001-05560, which is an
unrelated matter. Ex. A.
1179

Accordingly, in the interest ofjustice, we reopen this penalty assessment that became a
final order with respect to Citation No. 7728476, and remand to the judge for further proceedings
on the merits. The case shall proceed pursuant to the Mine Act and the Commission's
Procedural Rules, 29 C.F.R. Part 2700.

-~/
Robert H. Beatty, Jr., Com.mis oner

1180

Distribution
Laura E. Beverage, Esq.
Jackson & Kelly, PLLC
1660 Lincoln Street, Suite 2710
Denver, CO 80264
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Chief Administrative Law Judge David Barbour
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

1181

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 13, 2000

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. WEVA 2000-94
A.C. No. 46-01318-04436

v.
CONSOLIDATION COAL COMPANY

BEFORE: Jordan, Chairman; Riley, and V erheggen, Commissioners 1

ORDER

BY THE COMMISSION:
This civil penalty proceeding arises under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (1994) (''Mine Act"). On September 5, 2000, Chief Administrative
Law Judge David Barbour issued an Order of Dismissal to Consolidation Coal Company
("Consolidation';) dismissing this civil penalty proceeding for payment of the proposed penalty.
On October 3, 2000, the Commission received from Consolidation a request to vacate the judge' s
dismissal order. The Secretary of Labor does not oppose the motion for relief filed by
Consolidation.

In its motion, Consolidation asserts that it timely submitted a request for a hearing
("green card") to contest the proposed.penalty associated with Order No. 7087724, but that it
inadvertently paid the assessment along with six other penalties it intended to pay, which were
issued by the Department of Labor's Mine Safety and Health Administration at the same time.

1

Commissioner Beatty recused himself in this matter and took no part in its
consideration. Pursuant to section l 13(c) of the Federal Mine Safety and Health Act of 1977, 30
U.S.C. § 823(c), this panel of three Commissioners has been designated to exercise the powers of
the Commission.
1182

Mot. at 1. Consolidation contends that on August 9, 2000, the day after it had sent payment in
the amount of $3,900 for the proposed assessment, it called MSHA's Assessment Office to
advise them that it had mistakenly paid the penalty and that it still intended to contest it. Id.
Consolidation states that MSHA informed it that the payment would be held pending settlement
or adjudication. Id. Consolidation contends that on September 11, 2000, it received the
Secretary's Petition for Assessment of Penalty in this case, but was subsequently informed by
counsel for the Secretary that on September 5, 2000, Judge Barbour had entered an order
dismissing this case in light of payment. Id. at 2. Consolidation offers that the documents must
have crossed in the mail, creating confusion. Id. Consolidation requests that the Commission
reopen this proceeding. Id.
The judge's jurisdiction in this matter terminated when his decision was issued on
September 5, 2000. 29 C.F.R. § 2700.69(b). Under the Mine Act and the Commission's
procedural rules, relief from a judge's decision may be sought by filing a petition for
discretionary review within 30 days of its issuance. 30 U.S.C. § 823(d)(2); 29 C.F.R.
§ 2700.70(a). We deem Consolidation's motion to be a· timely filed petition for discretionary
review, which we grant. See, e.g., Middle States Resources, Inc., 10 FMSHRC 1130
(Sept. 1988).
It appears from the record that on August 4, 2000, the Commission received
Consolidation's timely-filed request for a hearing to contest the proposed penalty assessment at
issue in this civil penalty proceeding. On August 30, 2000, MSHA sent to the Commission via
facsimile a confirmation of its receipt of Consolidation's payment in this matter. Consequently,
on September 1, 2000, Chief Judge Barbour issued an order assigning this case to himself, and
on September 5, issued an order of dismissal. After Chief Judge Barbour's dismissal order, the
Secretary of Labor filed a Petition for Assessment of Penalty in this case on September 11, 2000.

The record indicates that Consolidation contested the proposed assessment associated
with Order No. 7087724 by timely returning the green card, but subsequently inadvertently paid
the assessment. The record evidence sufficiently supports Consolidation's allegations of
inadvertent payment. In similar circumstances, the Commission previously has granted an
operator's unopposed request for relief where the operator inadvertently paid a penalty
assessment. See Cyprus Emerald Resources Corp., 21FMSHRC592 (June 1999) (granting
motion to reopen where operator supported its allegation that it mistakenly paid proposed penalty
assessment with an affidavit); see also Stillwater Mining Co., 19 FMSHRC 1021 (June 1997)
(granting operator's motion to reopen where operator inadvertently paid assessment because
Secretary failed to send assessment to its counsel of record).

1183

For the foregoing reasons, we vacate the judge's dismissal order and remand this matter
to the judge for further proceedings. See REB Enterprises, Inc., 18 FMSHRC 311, 313
(Mar. 1996). The case shall proceed pursuant to the Mine Act and the Commission's Procedural
Rules, 29 C.F.R. Part 2700.

Jordan, Chai

James C. Riley, Commissioner

Theodore F. Verheggen, Co

1184

Distribution
Robert Vukas, Esq.
Consolidation Coal Company
1800 Washington Road
Pittsburgh, PA 15241
W. Christian Schumann, Esq:
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Chief Administrative Law Judge David Barbour
Federal Mine Safety & Health Review Conunission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

1185

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 30, 2000

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. CENT 2000-473-M
A.C. No. 13-00095-05551

v.
LEHIGH PORTLAND CEMENT COMPANY

BEFORE: Jordan, Chairman; Riley, Verheggen, and Beatty, Commissioners

ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.

§ 801 et seq..(1994) ("Mine Act"). On September 14, 2000, the Commission received from Lehigh
Portland Cement Company (" Lehigh") a request to reopen a penalty assessment that had become a
final order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a). The
Secretary of Labor does not oppose Lehigh's motion for relief.
Under section 105(a) of the Mine Act, an operator has 30 days following receipt of the
Secretary of Labor's proposed penalty assessment within which to notify the Secretary that it
wishes to contest the proposed penalty. If the operator fails to notify the Secretary, the proposed
penalty assessment is deemed a final order of the Commission. 30 U.S.C. § 815(a).

In the request, Lehigh, which is represented by counsel, asserts that a series of internal mail
delivery problems delayed the receipt of the proposed penalty assessment by the appropriate
personnel at Lehigh. Memorandum in Support of Mot. ("Memo.") at 1. Specifically, Lehigh
explains that its clerk/typist, who had been working at Lehigh for five months, received the
proposed penalty assessment but failed to follow internal procedures for handling certified mail,
including date-stamping the assessment and forwarding it to Lehigh personnel who are responsible
1186

for health and safety at the plant. Id. at 2. It contends that the mail was sent through the regular
mail distribution system, where it was delivered to the plant manager while he was out of the
office. Id. at 2-3. Lehigh asserts that Gail Meyer, the Lehigh employee responsible for contesting
· - proposed assessments, did not receive the proposed penalty until the plant manager returned to the
plant on May 12, 2000. Id. at 3. It explains that, Ms. Meyer mailed the green card contesting three
of the nine assessments on June 12, 2000 based on her mistaken belief that the penalty assessment
had been received by Lehigh on May 11or12. Id. Lehigh contends that upon learning of the
error, it corrected deficiencies in its internal mail distribution system. Id. Lehigh argues that its
delay of five days in mailing the green card did not create undue delay or prejudice the Secretary,
and notes that it was unrepresented at that stage. Id. at 5-6. It requests that the Commission reopen
the final order. Id. at 6. Attached to its request is the declaration of Gail Meyer. Attach.
We have held that, in appropriate circumstances and pursuant to Rule 60(b), we possess
jurisdiction to reopen uncontested assessments that have become final under section 105(a). See,
e.g., Jim Walter Resources, Inc., 15 FMSHRC 782, 786-89 (May 1993); Rocky Hollow Coal Co.,
16 FMSHRC 1931, 1932 (Sept. 1994). We have also observed that default is a harsh remedy and
that, if the defaulting party can make a showing of adequate or good cause for the failure to timely
respond, the case may be reopened and appropriate proceedings on the merits pennitted. See Coal
Preparation Services, Inc., 17 FMSHRC 1529, 1530 (September 1995). In accordance with Rule
60(b)(1 ), we previously have afforded a party relief from a final order of the Commission on the
basis of inadvertence or mistake. See National Lime & Stone Co., Inc., 20 FMSHRC 923, 925
(Sept. 1998); Peabody Coal Co., 19 FMSHRC 1613, 1614-15 (Oct. 1997).
The record indicates that Lehigh intended to contest the proposed penalty assessment, but
that it failed to do so in a timely manner due to internal mismanagement of its mail. The
declaration attached to Lehigh's request appears to be sufficiently reliable and supports Lehigh's
allegations. In the circumstances presented here, Lehigh's late filing of a hearing request may be
considered inadvertence or mistake within the meaning ofRule 60(b)(l). See Chantilly Crushed
Stone, Inc., 22 FMSHRC 17, 18 (Jan. 2000) (reopening final order where operator attached
sufficiently reliable documents to support its allegations that it failed to timely file hearing request
due to inexplicable mail delays); Martin Marietta Aggregates, 22 FMSHRC _,slip op. at 3, No.
WEVA 2000-104-M (Oct. 11, 2000) (granting the operator's request to reopen where the operator
alleged that its accounts payable department made a processing error when it inadvertently sent a
hearing request along with payment for other penalties it did not intend to contest to MSHA's
regional office).

1187

Accordingly, in the interest ofjustice, we grant Lehigh's request for relief, reopen this
penalty assessment that became a final order, and remand to the judge for further proceedings on
the merits. The case shall proceed pursuant to the Mine Act and the Commission's Procedural
Rules, 29 C.F.R. Part 2700.

~£~-

MaLUJdan, ChaiI6fall

(

\

/,\~~.8-k "~
.

James C. Riley, Commissioner

~

/

/

L ·'

Theodore F. Verheggen, Commiss'

c---~/
Robert H. Beatty, Jr., Commiss· ner

1188

Distribution
Dennis J. Morikawa, Esq.
~ Morgan, Lewis & Bockius, LLP
1701 Market Street
Philadelphia, PA 19103
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Chief Administrative Law Judge David Barbour
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

1189

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 30, 2000

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

CNIL PENALTY PROCEEDING

v.

Docket No. CENT 2000-447-M
A.C. No. 23-02128-05506

LEO JOURNAGAN CONSTRUCTION
COMPANY, INC.

BEFORE: Jordan, Chairman; Riley, V erheggen, and Beatty, Commissioners

ORDER

BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.

§ 801 et seq. (19~4) ("Mine Act"). On August 28, 2000, the Commission received from Leo
Journagan Construction Company ("Journagan") a request to reopen a penalty assessment that
had become a finaf order of the Commission pursuant to section 105(a) of the Mine Act, 30
U.S.C. § 815(a). The Secretary of Labor does not oppose the motion for relief filed by
Journagan.
Under section 105(a) of the Mine Act, an operator has 30 days following receipt of the
Secretary of Labor's proposed penalty assessment within which to notify the Secretary that it
wishes to contest the proposed penalty. If the operator fails to notify the Secretary, the proposed
penalty assessment is deemed a final order of the Commission. 30 U.S.C. § 815(a).

1190

In its motion, 1 Journagan contends that its failure to timely file a hearing request to
contest the proposed penalty was due to its misplacement of the proposed assessment
notification. Mot. at 2, 4. Journagan asserts that it received a substantial amount of
correspondence, pleadings, and notices from MSHA around the time it received the subject
proposed penalty assessment. Id. at 1, 4. It submits that it timely contested other proposed
assessments it received then. The company mistakenly believed that it had also contested the
penalty assessment at issue, and the form was filed with other documents pertaining to matters
where the penalty had·already been contested. Journagan explains that the green card had
apparently been separated from the notice, and if it had been attached, it would have prompted
the company to contest the citation. Id. at 2, 4. Journagan asserts that it promptly mailed the
hearing request when it subsequently discovered that the request had not been filed, but that the
thirty-day deadline for submission had already passed. Id. at 2. It contends that granting its
request to reopen would not delay proceedings and that its actions amount to inadvertence or
neglect under Fed. R. Civ. P. 60(b). Id. at 3, 5. Joumagan requests that the Commission grant its
request for relief and reopen the matter so that it may proceed to a hearing on the merits. Id. at 5.
We have held that, in appropriate circumstances and pursuant to Fed. R. Civ. P. 60(b), we
possess jurisdiction to reopen uncontested assessments that have become final by operation of
section 105(a). See, e.g., Jim Walters Resources, Inc. , 15 FMSHRC 782, 786-89 (May 1993);
Rocky Hollow Coal Co., 16 FMSHRC 1931 , 1932 (Sept. 1994). We have also observed that
default is a harsh remedy and that, if the defaulting party can make a showing of adequate or
good cause for the failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Preparation Servs., Inc., 17 FMSHRC 1529,
1530 (Sept. 1995). In accordance with Rule 60(b)(l), we have previously afforded a party relief
from a final order of the Commission on the basis of inadvertence or mistake. See Peabody Coal
Co., 19 FMSHRC 1613, 1614-15 (Oct. 1997); Stillwater Mining Co., 19 FMSHRC 1021, 102223 (June 1997); Kinross DeLamar Mining Co., 18 FMSHRC 1590, 1591-92 (Sept. 1996);
General Chem. Corp., 18 FMSHRC 704, 705(May1996).
Here, the record indicates that Joumagan intended to contest the proposed penalty
assessment and that, but for its mistaken belief that it had already filed the proper papers, it
would have timely submitted the hearing request and contested the proposed penalty assessment.
Journagan has supported its allegations with a sufficiently reliable affidavit. In these
circumstances, Joumagan' s failure. to timely file a hearing request properly may be found to
qualify as "inadvertence" or "mistake" within the meaning of Rule 60(b)(1 ). See Kenamerican
Resources, Inc., 20 FMSHRC 199, 200 (Mar. 1998) (reopening final order where operator failed
to timely file hearing request due to internal processing error by its accounting department);
Peabody Coal Co., 19 FMSHRC at 1614-15 (granting operator's motion to reopen when operator
failed to submit request for hearing to contest proposed penalty due to lack of coordination
between counsel and personnel at mine); Chantilly Crushed Stone, Inc., 22 FMSHRC 17, 19

1

Attached to Journagan's motion is an affidavit of John A. View ill, vice president of
Journagan. Ex. A.
1191 '

(Jan. 2000) (reopening final order where operator attached sufficiently reliable documents to
support its allegations).
Accordingly, in the interest of justice, we grant Joumagan' s unopposed request for relief,
reopen this penalty assessment that became a final order, and remand to the judge for further
proceedings on the merits. This case shall proceed pursuant to the Mine Act and the
Commission's Procedural Rules, 29 C.F.R. Part 2700.

James C. Riley, Commissioner

Theodore F. Verheggen, Com

pci; I
Robert H. Beatty, Jr., Commissi

1192

er

Distribution
Bradley S. Hiles, Esq.
Blackwell, Sanders, Peper, Martin, LLP
720 Street, Suite 2400
St. Louis, MO 63101

W. Christian Schwnann, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Chief Administrative Law Judge David Barbour
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

1193

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 31, 2000
LOUIS W. DYKHOFF, JR.
v.

Docket No. WEST 99-26-DM

U.S. BORAX, INCORPORATED

BEFORE: Jordan, Chairman; Riley, Verheggen, and Beatty, Commissioners
DECISION
BY: Riley and Verheggen, Commissioners
In this discrimination proceeding arising under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (1994) ("Mine Act" or "Act''), Administrative Law Judge Jerold
Feldman concluded that Louis W. Dykhoff, Jr. failed to prove that U.S. Borax, Inc. ("Borax")
discriminated against him under section 105(c)(l) of the Mine Act, 30 U.S.C. § 815(c)(l), 1 when
it issued a corrective notice to him for excessive absences. 21 FMSHRC 791, 792 (July 1999)
(ALJ). The Commission granted Dykhoff's petition for discretionary review challenging the
judge's dismissal of his discrimination complaint. For the following reasons, we affirm the
judge's decision in result.
I.
Factual and Procedural Background
Borax operates a borax mine and processing facility in Boron, California. 21 FMSHRC
at 792. Borax administers discipline for excessive absences on a case-by-case basis pursuant to

1

Section 105(c)(l) provides in pertinent part:
No person shall discharge or in any manner discriminate against or
cause to be discharged or cause discrimination against or otherwise
interfere with the exercise of the statutory rights of any
miner...because of the exercise by such miner...on behalf of himself
or others of any statutory right afforded by this Act.
1194

an unwritten absenteeism policy. Id. at 793. Borax examines an employee's attendance record at
random, or when it notices that an employee has missed a lot of work, to determine whether he or
she is excessively absent. Tr. 46, 132. Borax's general rule allows "an incident every other
month . . .. and [an] aver.age [of] a day a month." Tr. 43. For example, examining an employee's
attendance record for the pr~ceding 12 months, more than 6 incidents or 12 days of absence will
warrant discipline under Borax's policy. 21 FMSHRC at 793. An incident is any number of
consecutive days of absence. Id. Borax's no-fault policy counts bona fide absences due to
illness, even if certified by-a physician, for disciplinary purposes, while excluding absences
exempt under the collective bargaining agreement ("CBA"), such as vacation, jury duty, union
business, funeral leave, or leave under the Federal and Medical Leave Act of 1993, 29 U.S.C.
§ 2601 et seq. Id. Under the CBA, Borax is permitted to consider an employee's absences
during the preceding two years. Id.; Tr. 43; Ex. R-1. Once it determines that an employee has
been excessively absent, Borax administers discipline under a five-step progressive system. 21
FMSHRC at 793. The first step is verbal counseling, the second is a corrective notice, the third
is a written warning, the fourth is disciplinary suspension, and the fifth is termination. Id.
Between June 1987 and January 1998, Borax discharged eleven employees for excessive
absences. Id.
Dykhoff began his employment at Borax on January 2, 1979. Id. During the time period
at issue in this case, from early 1995 to March 6, 1998, Dykhoff was employed as a shipping
operator in Plant 9. Id. His responsibilities included operating a fork lift for the purpose of
loading packed product into rail cars and trucks, lifting heavy objects, and climbing stairs. Id.
Following knee surgery in July 1994 due to a deteriorating bilateral knee condition, Dykhoff had
trouble performing the duties of his position. Id. Pursuant to the American with Disabilities Act
("ADA"), 42 U.S.C. § 12101 et seq. (1994), upon his return to work in early 1995, Borax
accommodated Dykhoff by modifying the duties of his position, based on his doctor's
recommendations to reduce his amount of lifting and climbing. Id. Also at this time, according
to his doctor's recommendation, Borax required Dykhoff to wear knee braces at all times while
working. Id. at 794. · The knee braces were custom-made for an exact fit and were provided by
Borax's insurance company. Id. The braces had to be replaced periodically. Id. Because the
braces had to be specially ordered, they could take up to a month to arrive. Id. Dykhoff did not
work during these times since neither Borax nor the insurance company would pay for a spare
brace, and Dykhoff asserted that he could not afford to pay for a back-up. Id. During these
absences, Dykhoff informed Borax.of his status and anticipated return to work. Id.
In December 1996, Dykhoff received a verbal warning for excessive absences from his
supervisor, Chuck Amento, who requested that personnel manager Darryl Caillier get a copy of
Dykhoffs attendance record. Id. Dykhoffs attendance record revealed that, as of December 6,
1996, he had been absent for 7 incidents totaling 21 days in the preceding 12 months. Id. On or
about October 20, 1997, Mike King, Dykhoffs shipping foreman from January 1997 to January
1998, also gav~ Dykhoff a verbal warning for his excessive absences. Id. King was aware of
Dykhoff s accommodations because of his knees, but was not aware of any special exception
concerning leave. Id.

1195

On March 3, 1998, because of a jaw infection resulting from major dental work, Dykhoff
worked for only one hour and did not report to work on March 4 through March 6. Id. Dykhoff
told David Leach, his shipping supervisor at the time, that he would be out, but Leach did not
·remember having a conversation with Dykhoff regarding the reason for his absence. Id. On
March 6, Leach reviewed Dykhoffs attendance records, which revealed that in the previous 21
months, he had 10 incidents and missed 71 full and 13 partial days. 2 Id. at 794-95. Of these IO
incidents, two incidents involved absences related to Dykhoffs knee braces: one incident of 46
days from January 29 to Aprii 4, 1997, and the second incident of nine days from July 2 to July
12, 1996. Tr. 61, 65-66, 230-31; Ex. R-5. Leach and Caillier signed a corrective notice on the
same day and gave it to Dykhoff on March 12 at a step two meeting under the CBA's grievance
procedure. 21 FMSHRC at 793, 794-95. On June 18, at a step three grievance meeting with the
Human Resources Department, Dykhoff explained that he was unable to work from March 3
through 6 because he had taken Percodan as prescribed by his physician. Id. at 795. Percodan is
a strong pain killer which made Dykhoff drowsy. Id. Dykhoff also stated that he was fatigued
from lack of sleep. Id.
During his employment with Borax, Dykhoff was an active union member, serving in his
local union as the secretary-treasurer and a shop steward for the shipping department. Id. From
1994 through January 1998, Dykhoff was involved in a variety of union related health and safety
complaints. Id. at 796. The union's grievance regarding Dykhoffs corrective notice did not
contend that the notice was related to his health and safety complaints. Id.
On July 20, 1998, Dykhoff filed a discrimination complaint with MSHA pursuant to
section 105(c)(2) of the Mine Act, 30 U.S.C. § 815(c)(2),3 requesting that the corrective notice be
removed from his personnel record. Id. at 795. On September 9, after its investigation of

2

Borax explained at the hearing and in its pre-hearing statement that during this period,
Dykhoff, in actuality, had 23 incidents because each partial day also counted as one incident. Tr.
12-14; B. Preliminary Statement at 7-8 & n.3. Borax also explained that it considered the
preceding 21 months for full days missed, but only the preceding six months for partial days
missed. Tr. 12-14; B. Preliminary Statement at 7-8 & n.3. Darryl Caillier, Borax's personnel
manager, testified that he ran an absentee check on the partial absences for the preceding six
months only because the data on his computer screen did not go further back and could not print
out that information. Tr. 59-60; Ex. R-5. At the hearing, Borax claimed that, in fact, in the
preceding 21 months from the-time the corrective notice was issued in March 1998, Dykhoff had
55 incidents involving 71 full days and 46 partial days. Tr. 12-14; B. Preliminary Statement at
7-8 & n.3. The judge did not make an explicit finding on whether Borax's attendance policy
treated partial absences as incidents, and the parties have not argued this issue to the Commission
on review.
3

Section 105(c)(2) provides in pertinent part: "Any miner . .. who believes that he has
been discharged, interfered with, or otherwise discriminated against ... may, within 60 days after
such violation occurs, file a complaint with the Secretary alleging such discrimination."
1196

Dykhoffs claims, MSHA determined that there was no basis for discrimination. On October 19,
Dykhoff filed a complaint with the Commission pursuant to section 105(c)(3), 30 U.S.C.
§ 815(c)(3).4

In his decision, the judge analyzed the case as a work refusal and concluded that
Dykhoff' s refusal was not protected··because he did not communicate the reason for his refusal to
Borax. 21 FMSHRC at 797. In the alternative, the judge reasoned that, even if the reason for
Dykhoff's work refusal had.been communicated, it would still have been unprotected because the
basis ofDyk:hoffs refusal was his "idiosyncratic physical impairment," which the Mine Act does
not protect, and not "hazardous mine practices or conditions over which the operator has
control." Id. at 797-98. Analyzing Borax's defense, the judge found that the operator had a
legitimate business justification for disciplining Dykhoff because of his excessive absences. Id.
at 798. Finally, the judge concluded that the alleged adverse action, the corrective notice, was in
no part motivated by Dykhoffs prior safety complaints as an active union member.5 Id. at 799.
Based on his conclusions, the judge dismissed Dykhoff s complaint. Id.
II.
Disposition
Dykhoff argues that he stayed home when he did not have his knee braces because he was
unable to safely work, was a danger to himself and others, and that such conduct constituted a
protected work refusal. 6 PDR at 1-2; D. Br. at 1-2, 7. He contends that there was no need to
communicate to Borax the reason for his refusal to work because Borax already knew the reasons
for Dykhoff's knee-related absences, as evidenced by the parties' agreement. D. Br. at 1-2, 7.
He asserts that Borax required him to wear knee braces when working and agreed not to
discipline him for absences due to the unavailability of the knee braces through no fault of his
own. Id. Dyk:hqff also argues that the judge committed a procedural error by failing to enter
default against the operator when it failed to comply with the judge's orders. Mot. for Relief
from Default and/or Reconsideration at 2 ("Mot. for Relief') and attachs.; D. Br. at 5-6. Dykhoff
requests that the Commission order Borax not to consider any absences based on his knee

4

Section 105(c)(3) provides in pertinent part: "If the Secretary, upon investigation,
determines that the provisions ofthis subsection have not been violated, the complainant shall
have the right within 30 days of notice of the Secretary's determination, to file an action in his
own behalf before the Commission . . .. "
5

Dykhoff does not challenge the judge's finding with regard to his prior safety
complaints.
6

Dykhoff does not challenge the judge's finding that his absences related to his use of
Percodan from March 3 through 6 are unprotected.
1197

condition for purposes of disciplinary action and to remove from his personnel file all record of
such instances.
· Borax responds that Dykhoffs work refusal was not protected because he failed to
communicate the hazardous condition to the operator. B. Br. at 4-5. It also asserts that the Mine
Act does not protect work refusals based on "idiosyncratic physical impairments." Id. at -8-9.
Borax contends that it had a legitimate business justification for issuing the corrective notice to
Dykhoff under its attendance policy and has the right to exclude from the workplace miners who
are unsafe. Id. at 5-7. Furthermore, Borax argues that Dykhoff s claim of procedural error was
not properly preserved for review because he did not raise the issue before the judge below.
Id. at 10. Alternatively, Borax contends that the judge's error was harmless and cannot be a basis
for reversal of the judge' s decision. Id. Borax requests that the Commission affirm the judge' s
decision and dismiss Dykhoff s complaint.
A.

Work Refusal

A complainant alleging discrimination under the Mine Act establishes a prima facie case
of prohibited discrimination by presenting evidence sufficient to support a conclusion that the
individual engaged in protected activity and that the adverse action complained of was motivated
in any part by that activity. See Driessen v. Nevada Goldfields, Inc. , 20 FMSHR.C 324, 328 (Apr.
1998); Secretary ofLabor on behalfofPasula v. Consolidation Coal Co. , 2 FMSHRC 2786,
2799 (Oct. 1980), rev 'don other grounds sub nom. Consolidation Coal Co. v. Marshall, 663
F .2d 1211 (3d Cir. 1981 ); Secretary ofLabor on behalfofRobinette v. United Castle Coal Co., 3
FMSHRC 803, 817-18 (Apr. 1981 ). The operator may rebut the prima facie case by showing
either that no protected activity occurred or that the adverse action was in no part motivated by
protected activity. See Robinette, 3 FMSHR.C at 818 n.20. If the operator cannot rebut the prima
facie case in this manner, it nevertheless may defend affirmatively by proving that it also was
motivated by. the miner's unprotected activity and would have taken the adverse action for the
unprotected activity alone. See id. at 817-18; Pasula, 2 FMSHRC at 2799-800; see also Eastern
Assoc. Coal Corp. v. FMSHRC, 813 F.2d 639, 642-43 (4th Cir. 1987) (applying PasulaRobinette test).
The Mine Act grants miners the right to complain of a safety or health danger or
violation, but does not expressly state that miners have the right to refuse to work under such
circumstances. Nevertheless, the Commission and the courts have recognized the right to refuse
·to work 'in the face ofsuch·perceived ·danger. See Price v. Monterey Coal Co., 12 FMSHR.C
1505, 1514 (Aug. 1990); Secretary ofLabor on behalfof Cooley v. Ottawa Silica Co., 6
FMSHRC 516, 520 (Mar. 1984), ajf'd mem., 780 F.2d 1022 (6th Cir. 1985). A miner refusing
work is not required to prove that a hazard actually existed. See Robinette, 3 FMSHRC at 81012. In order to be protected, work refusals must be based upon the miner' s "good faith,
reasonable belief in a hazardous condition." Id. at 812; accord Gilbert v. FMSHRC, 866 F.2d
1433, 1439 (D.C. Cir. 1989). The complaining miner has the burden of proving both the good
faith and the reasonableness of his belief that a hazard existed. See Robinette, 3 FMSHRC at
1198

809-12; Secretary ofLabor on behalfof Bush v. Union Carbide Corp., 5 FMSHRC 993, 997
(June 1983). A good faith belief"simply means honest belief that a hazard exists." Robinette, 3
FMSHRC at 810.
The underpinning ofDykhoff's argument that he engaged in a protected work refusal is
that, by staying home from work when·he did not have the knee braces, he was in essence
refusing to work under unsafe conditions. The judge did not address whether Dykhoff's
absences constituted refusals to work, and the parties on review also ignore this issue. However,
we conclude this is the dispositive question in this case. The Commission has held that a miner's
absence due to a medical condition exacerbated by the miner's job duties does not constitute a
work refusal. Perando v. Mettiki Coal Corp., 10 FMSHRC 491, 494-95 (Apr. 1988). In
Perando, an underground miner stayed at home on extended sick leave upon receiving a
diagnosis of industrial bronchitis from her physicians, who recommended that she work in a less
dusty environment.7 Id. at 492-93. Examining the miner's actions, and the communications
between her physicians and the operator, the Commission concluded that the miner had never
actually refused to work underground. Id. at 495. Similarly, in Sammons v. Mine Servs. Co., 6
FMSHRC 1391, 1397 (June 1984), the Commission held that, to establish that a work refusal had
taken place, the miner must show "some form of conduct or communication manifesting an
actual refusal to work."
Here, Dykhoff did not state that he was refusing to work nor did he exhibit conduct
manifesting a refusal to work. Like the miner in Perando, neither Dykhoff nor his doctor
communicated that he could not work, but only suggested that accommodations be made.
Consistent with his doctor's prescription, Borax instructed Dykhoff to wear braces while working
and not to come to work without them. Thus, Dykhoff's absences due to the unavailability of the
braces were not refusals to work, but efforts to comply with Borax's policy. Dykhoff never
refused to comply with Borax's order to wear the braces, and Borax did not order him to work
when he did not.have the braces.8 Under the circumstances, we conclude that Dykhoff did not
refuse to work by staying home.
We recognize that compliance with Borax's directive incorporating his doctor's
prescription for braces made it difficult, if not impossible, for Dykhoff to comply with Borax's

7

The miner was ultimately given a surface job at much lower pay, but was frequently
absent and finally discharged for failing to report to work for a substantial period of time. 10
FMSHRC at 493.
8

At the June 18 step three grievance meeting, in response to Dykhoff's questions
whether Borax would want him to come to work when he was physically unable, Kevin Long
told Dykhoff that Borax wanted him at work. 21 FMSHRC at 795; Tr. 176-78, 195-96, 215-16.
We do not understand Long's response to mean that Borax wanted Dykhoff to work when he was
sick or otherwise unable to work. Rather, we read Long's testimony as a statement that,
consistent with its attendance policy, Borax generally wanted to see Dykhoff at work.
1199

general attendance policy. Whether Dykhoffs predicament could be successfully addressed in
actions under the American with Disabilities Act or the collective bargaining agreement is
beyond the scope of this proceeding. However, that Dykhoff was the subject of conflicting
employer policies is not relevant to determining whether he refused to work. Indeed, under these
facts, it is difficult to say that Dykhoff "refused" to comply with the attendance policy itself,
much less an order to.work. Rather, it was application of the braces directive, in the context of
Dykhoff snot having temporary replacements, that caused him to run afoul of the attendance
rules.
Even if Dykhoff s absences occasioned by his lack of knee braces could be considered
work refusals, his argument that his medically-related absences were in fact work refusals in the
face of unsafe conditions stretches the work refusal doctrine far beyond its contours as heretofore
recognized by the Commission. If the Commission were to construe Dykhoffs decision to stay
home as a work refusal, then it is difficult to see why every absence for medical reasons would
not be a work refusal. Such an expansion of the work refusal doctrine would make enforcement
of otherwise valid attendance policies difficult if not impossible. This result would be at odds
with Commission precedent, which recognizes that operators may discipline employees who
violate non-discriminatory time and attendance policies. See Mooney v. Sohio Western Mining
Co., 6 FMSHRC 510, 513-14 (Mar. 1984).9
Dykhoffs submissions may also be understood as challenging Borax's attendance policy
as applied because, under the policy, absences related to Dykhoffs knee condition are counted
for disciplinary purposes, in violation of his alleged agreement with Borax not to be penalized for
these absences. PDR at 1-2; D. Br. at 1-2, 7. Assuming arguendo the existence of such an
9

Similarly, ifDykhoffs absences were protected activity, as Commissioner Beatty
concludes in. his dissent (slip op. at 15), every absence for an illness could also be considered
protected activity. We are not prepared to stretch the meaning of protected activity to such a
point that every time a miner calls in sick, he or she is engaging in protected activity- which is
essentially what the dissent does. Such an approach would trivialize the concept of protected
activity. It would also interfere with an operator's ability to administer non-discriminatory time
and attendance policies, if any action taken by the operator to enforce its absenteeism policy
against miners calling in sick was unlawful.
We .d o not find persuasive-Commissioner Beatty's argument that Borax's choice of21
months, instead of 12 months, to evaluate Dykhoffs attendance record is suspect. Slip op. at 16.
The record shows that Borax has considered a variety of time periods, ranging from one month to
24 months, when evaluating a miner' s attendance record for disciplinary purposes. Ex. R-3.
Further, the terms of the collective bargaining agreement permit Borax to consider a miner' s
absences for up to the preceding two years. See Ex. R-1 . In any case, even taking the preceding
12 months as the appropriate period for determining compliance with Borax's attendance policy,
Dykhoffs absences, which included 30 full days, still exceed the threshold of no more than 12
days.
1200

agreement, 10 its breach by Borax would not be per se a violation of section 105(c). Although we
recognize, as Dykhoff asserts, the difficulty in complying with both Borax's attendance policy
and its brace requirement, we do not find either policy, considered separately or together,
discriminatory, because they do not interfere, on their face or as applied, with a protected right
under the Act. See Secretary ofLabor on behalfofPrice & Vacha v. Jim Walter Resources, Inc.,
9 FMSHRC 1305, 1307 (Aug. 1987) ("the Commission does not sit as a super grievance board to
judge the industrial merits, fairness, reasonableness, or wisdom of [the operator's] drug testing
program apart from the scope and focus appropriate to analysis under section 105(c) of the Mine
Act"); Secretary ofLabor on behalfof Chacon v. Phelps Dodge Corp., 3 FMSHRC 2508, 2516
(Nov. 1981) ("The Commission and its judges have neither the statutory charter nor the
specialized expertise to sit as a super grievance or arbitration board meting out industrial
equity."), rev'd on other grounds, 709 F.2d 86 (D.C. Cir. 1983). Similarly, to the extent Dykhoff
challenges Borax's non-discriminatory attendance policy, we find that challenge inconsistent
with Mooney. See also Secretary ofLabor on behalfofPrice & Vacha v. Jim Walter Resources,
Inc., 12 FMSHRC 1521, 1532 (Aug. 1990)(holding that operator's facially-neutral drug policy
did not violate section 105(c)).
Based on the foregoing, we find that Dykhoff s previous decisions to stay at home when
his braces were unavailable, prior to the March 3-6 incident which triggered the disciplinary
corrective notice, were not work refusals. Because the record cannot support a contrary
conclusion, we conclude that a remand to the judge on the issue of whether a work refusal
occurred is unnecessary. See American Mine Servs., Inc., 15 FMSHR.C 1830, 1834 (Sept. 1993)
(remand unnecessary where record supports only one conclusion). We therefore affirm in result
the judge's determination that Borax did not discriminate against Dykhoff in violation of section
105(c) of the Act.

In upholding the judge's dismissal ofDykhoffs complaint, we decline to adopt the
judge's rationale( that a miner's physical condition alone cannot serve as the basis for asserted
protected activity. See 21 FMSHRC at 797-98. The judge's conclusion is contrary to
Commission precedent. 11 See Bjes v. Consolidation Coal Co., 6 FMSHRC 1411, 1417 (June

10

The judge did not directly address Dykhoffs argument that the application of Borax's
attendance policy breached an agreement between Dykhoff and Borax not to count knee brace
absences for attendance purposes. However, the judge's findings that Borax required Dykhoff to
wear the braces, and that his supervisor was·not aware of any exception to the attendance·policy
for absences related to the braces (21 FMSHRC at 794), implies that the judge rejected Dykhoffs
contention that such an agreement existed. In addition, record evidence supports this conclusion
since Dykhoffs witnesses, including at least one union official, could not corroborate Dykhoffs
testimony regarding discussion of such an agreement with Borax.
11

In support of his conclusion that "idiosyncratic physical impairments" cannot serve as
the basis for a protected work refusal, the judge erroneously relied on a concurring opinion and
an unreviewedjudge's decision. See 21 FMSHRC at 798 (citing Price, 12 FMSHRC at 1519-20
1201

1984) (holding that "under appropriate circumstances ... a miner may refuse to work on the
basis of a perceived hazard arising from his own physical condition or limitations"). 12
B.

Procedural Error

On December 10, 1998, Chief Administrative Law Judge Paul Merlin issued a show
cause order to Borax for failure to file an answer to Dykhofrs complaint and ordered Borax to
file an answer or show.good reason for its failure to do so within 30 days. 0n·February 12, 1999,
Chief Judge Merlin assigned the case to Judge Feldman, and on February 17, Judge Feldman
issued a hearing notice and pre-hearing order. On February 19, Borax filed an answer with Judge
Feldman, more than one month after the deadline in the show cause order had passed. With its
answer, Borax sent a letter explaining that its answer was originally drafted in response to the
December 10 show cause order, but that it could not detennine whether the Commission received
it and, pursuant to a telephone conversation with Judge Feldman on February 19, Borax was
sending its answer directly to Judge Feldman. Borax further stated that there was no prejudice to
Dykhoff from this delay because he was still employed at Borax. On April 27, 1999, a hearing
on the merits was held. On appeal, Dykhoff argues that the judge committed a procedural error
by failing to enter default against Borax when it failed to comply with the judge's show cause
order. Mot. for Relief at 2 and attachs.; D. Br. at 5-6.
We find persuasive Borax's argument that the issue of the judge's procedural error is not
properly before the Commission because Dykhoff failed to raise it before the judge below. B. Br.
at l 0. Under the Mine Act, except for good cause shown, a party may not rely upon an
assigrunent of error on any question of fact or law upon which the judge has not been afforded an
opportunity to pass. 30 U.S.C. § 823(d)(2)(A)(iii). Dykhoff did not raise the issue of the judge's
failure to enter default upon Borax at the hearing or in his post-hearing brief. Nor did he show
cause for his failure to raise the issue below. Accordingly, we conclude that this issue was not
properly rais~d and the Commission need not reach it.
Even if Dykhoff had preserved this question, however, we would reject Dykhoff's
argument. The Commission has held that default is a harsh remedy which is not favored. MM
Sundt Construction Co., 8 FMSHRC 1269, 1271(Sept.1986) and Kelley Trucking Co., 8
FMSHRC 1867, 1869 (Dec. 1986). Also, the decision to enter default against a party is within
the judge's discretion. See 10 Wright, Miller & Kane, Federal Practice and Procedure, Civil 3d
§ 2693 ("An application . . . to set aside a default . . . is addressed to the sound discretion of the
[judge]. The judge's determination nonnallywill not be disturbed on appeal unless he has

and Collette v. Boart Longyear Co., 17 FMSHRC 1121, 1125-26(July1995) (AU). Neither is
binding precedent. 29 C.F.R. § 2700.72 ("an unreviewed decision of a judge is not a precedent
binding upon the Commission").
12

In light of our disposition of the work refusal issue, we do not address the issue of
Borax's affinnative defense.
1202

abused his discretion or the appellate court concludes that he was clearly wrong.") (footnotes and
internal quotation marks omitted). An "abuse of discretion may be found only if there is no
evidence to support the decision or if the decision is based on an improper understanding of the
law." Utah Power & Light Co., 13 FMSHRC 1617, 1623 n.6 (Oct. 1991) (quoting Bothyo v.
Moyer, 772 F.2d 353, 355 (7th Cir. 1985)).
Based on the record evidence, we hold that Chief Judge Merlin's failure to enter default
against Borax for its late filing does not amount to an abuse of discretion. While Judge Merlin's
decision to assign the case before Borax responded to the show cause order is unexplained,
ultimately, Borax filed an answer shortly after the deadline set in the show cause order. There is
no indication that Dykhoff suffered any prejudice as a result of Borax's one-month delay in
responding to the show cause order. Likewise, we conclude that Judge Feldman did not abuse
his discretion when he accepted Borax's late-filed answer and allowed the case to proceed to a
hearing on the merits. Dykhoff does not demonstrate any prejudice from Borax's failure to
timely file an answer. By contrast, entry of default against Borax, thereby denying it an
opportunity to defend itself against claims of discrimination, would have been highly prejudicial.
Because the judges' decisions not to enter default against Borax are consistent with Commission
precedent disfavoring defaults, and because no prejudice has been shown, we believe that there is
no basis for reversal on the ground of procedural error.

m.
Conclusion
For the foregoing reasons, we affirm in result the judge's decision dismissing Dykhoffs
complaint.

James C. Riley, Commissioner

1203

Chairman Jordan, concurring:
Although I concur with my colleagues' decision to affirm the judge's dismissal of
.. ... ..Dykhoff s complaint, I would characterize the issue somewhat differently, and so have chosen to
write separately. This case requires us to consider whether Dykhoff s absences from work
constituted protected activity under section 105(c) of the Mine Act, 30 U.S.C. § 815(c). As my
colleagues have pointed out, the first element a miner must establish in order to make out a case
of prohibited discrimination under the Mine Act is to present evidence sufficient to support a
conclusion that he or she engaged in some activity or conduct that Congress sought to protect
from adverse consequences. Secretary ofLabor on behalfofPasula v. Consolidation Coal Co.,
2 FMSHRC 2786, 2799 (Oct. 1980), rev 'don other grounds sub nom. Consolidation Coal Co. v.
Marshall, 663 F.2d 1211 (3d Cir. 1981 ); Secretary ofLabor on behalfofRobinette v. United
Castle Coal Co., 3 FMSHRC 803, 817-18 (Apr. 1981 ). Dykhoff contends, essentially, that his
absences from work equate to protected activity because the absences were necessary to ensure
that he did not injure himself or others. However, the fact that the absences may have served to
avoid potential injury does not transform them into protected activity, at least under the facts of
this case.
It is important to bear in mind that Dykhoff s absences did not result from any decision or
choice in his part. Dykhoff concedes that his employer imposed a safety requirement that he
wear leg braces in order to work, PDR 2, and he does not disagree with the wisdom or necessity
of this mandate. Tr. 24, 25. Dykhoffs absences occured because he was unable to comply with
this safety rule.

Dykhoff was not choosing to be absent from work on the days his braces were
unavailable. He was absent because he did not have the option of working on those occasions.
An absence from work that does not result from any decision or choice on the part of the miner,
but occurs solely because the miner is unable to comply with the employer's safety requirement,
does not amount to protected activity by the miner. Indeed, I do not think one would normally
characterize that situation as involving any particular type of conduct or activity (protected or
otherwise) on the part of a miner at all.
By the same analysis, I agree with my colleagues' conclusion that Dykhoff s absences
cannot be considered a refusal to work under unsafe conditions. It seems axiomatic that before a
miner can refuse to work, the employer has to be at least willing to let the miner come to work.
If a miner does not have the option of going to work, I do not see how that miner can be said to
be engaged in a work refusal.

1204

Like my colleagues in the majority, I also decline to adopt the judge's rationale that a
miner's physical condition alone can never serve as the basis for asserted protected activity. As
my colleagues have pointed out, the Commission has previously held that "under appropriate
circumstances .. . a miner may refuse to work on the basis of a perceived hazard arising from his
own physical condition or limitations," slip op. at 8-9, quoting Bjes v. Consolidation Coal Co. 6
FMSHRC 1411, 1417 (June 1984).
I also concur in my colleagues' determination that there is no basis for reversal on the
ground of procedural error, and I agree with the analysis they have set forth to support that
conclusion.

1205

Commissioner Beatty, dissenting:
Applying the Commission's standard discrimination analysis, I would find that Dykhoff
established a prima facie case that Borax's issuance of a disciplinary corrective notice to him was
discriminatorily motivated and that Borax failed to either rebut the prima facie case of unlawful
discrimination or establish an affirmative defense that it would have taken the same action
against Dykhoff for his nonprotected conduct, specifically his record of absences. In my view,
substantial evidence1 fails to support the administrative law judge's findings that Borax's
issuance of the disciplinary corrective notice to Dykhoff was in no part motivated by Dykhoff s
protected activities and that Borax had a legitimate business justification for issuing the
corrective notice to Dykhoff because of his excessive absences. 21 FMSHRC at 798-99. I would
instead find that Borax's claimed business justification for the adverse action taken against
Dykhoff was pretextual. Accordingly, I would reverse the judge's decision to dismiss Dykhoff s
complaint, and instead conclude that Dykhoff was disciplined in violation of section 105{c) of
the Mine Act, 30 U.S.C. § 815{c).
A complainant alleging discrimination under the Mine Act establishes a prima facie case
of prohibited discrimination by presenting evidence sufficient to support a conclusion that the
individual engaged in protected activity and that the adverse action complained of was motivated
in any part by that activity. See Driessen v. Nevada Goldfields, Inc., 20 FMSHRC 324, 328 {Apr.
1998); Secretary ofLabor on behalfofPasula v. Consolidation Coal Co., 2 FMSHRC 2786,
2799 {Oct. 1980), rev 'don other grounds sub nom. Consolidation Coal Co. v. Marshall, 663
F.2d 1211 {3d Cir. 1981); Secretary ofLabor on behalfofRobinette v. United Castle Coal Co., 3
FMSHRC 803, 817-18 {Apr. 1981). The operator may rebut the prima facie case by showing
either that no protected activity occurred or that the adverse action was in no part motivated by
protected activity. See Robinette, 3 FMSHRC at 818 n.20. If the operator cannot rebut the prima
facie case in this manner, it nevertheless may defend affirmatively by proving that it also was
motivated by. the miner's unprotected activity and would have taken the adverse action for the
unprotected activity alone. See id. at 817-18; Pasula, 2 FMSHRC at 2799-800; see also Eastern
Assoc. Coal Corp. ·v. FMSHRC, 813 F.2d 639, 642-43 {4th Cir. 1987) (applyingPasulaRobinette test).

1

When reviewing an administrative law judge's factual determinations, the Commission
is bound by the terms of the Mine Act to apply the substantial evidence test. 30 U.S.C.
§ 823{d){2){A){ii){I). "Substantial evidence" means '"such relevant evidence as a reasonable
mind might accept as adequate to support [the judge's] conclusion.'" Rochester & Pittsburgh
Coal Co., 11FMSHRC2159, 2163 {Nov. 1989) (quoting Consolidated Edison Co. v. NLRB, 305
U.S. 197, 229 {1938)). In reviewing the whole record, an appellate tribunal must consider
anything in the record that "fairly detracts" from the weight of the evidence that supports a
challenged finding. Midwest Material Co., 19 FMSHRC 30, 34 n.5 {Jan. 1997) (quoting
Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 {1951)).
1206

Unlike the judge and my colleagues in the majority, I do not believe that this case is
properly analyzed as one involving a protected work refusal. 2 Instead, I would apply the
Commission' s standard discrimination analysis to evaluate the issue of whether the adverse
action taken by an operator against a miner - the issuance of a disciplinary corrective notice · was based on the miner's protected conduct. I begin by considering whether Dykhoff has made
out a prima facie case sufficient to support a conclusion that he "engaged in protected activity
and that the adverse action complained of was motivated in any part by that activity." Robinette,
3 FMSHRC 817-18, and cases cited above. As noted above, the record demonstrates that
Dykhoff was an active union member who served as secretary-treasurer and shop steward for the
local union, and was involved in a variety of union-related health and safety complaints during
the period from 1994 through January 1998. 21 FMSHRC at 795-96. In addition, as explained
below, many of the work absences ostensibly relied upon by Borax in issuing a corrective notice
to Dykhoff may be considered to be a form of protected conduct since they were designed to
avoid the risk of injury to Dykhoff and other miners.
Dykhoff's extended absences during the period January-April 1997 and in July 1996,
totaling 53 days, were directly attributable to the unavailability of knee braces while
replacements were being made. Ex. R-5; Tr. 65-67, 230-31 . As the result of his deteriorating
bilateral knee condition, and on the recommendation ofDykhoff's physician, Borax required
Dykhoff to wear bilateral knee braces as a condition of his employment, in order to avoid the
possibility of an injury when he operated the forklift. 3 21 FMSHRC at 794. Dykhoff's knee
braces were custom made in order to generate an exact fit based on a cast of each leg. Id. A pair
of braces cost approximately $1200, and they were paid for, and replaced when necessary, by
Borax's insurance carrier. Id. When the braces had to be periodically replaced, it took
approximately one month to obtain a new pair. Id. During such periods, Dykhoff was prevented

2

In this regard, I agree with the following reasoning set forth by Chairman Jordan in her
concurring opinion:

It seems axiomatic that before a miner can refuse to work, the employer
has to be at least willing to let the miner come to work. If a miner does
not have the option of going to work, I do not see how that miner can be
said to be engaged in a work refusal.
Slip op. at 11.
3

The record indicates that the requirement to wear knee braces at work was imposed by
Borax as a condition ofDykhoff's continued employment following a request for an
accommodation under the Americans with Disabilities Act ("ADA"), 42 U.S.C. § 12101 et seq.
(1994). Tr. 192, 194-95.
1207

from working without the braces.4 Id. Dykhoff testified that Borax specifically agreed not to
discipline for absences taken on days when the knee braces were not available. Tr. 155.
Contrary to the judge's finding, 5 the Commission has held that exposure to hazards because of a
.. miner' s idiosyncratic physical impairment may, at least under certain circumstances, give rise to
protected conduct. See Bjes v. Consolidation Coal Co., 6 FMSHRC 1411, 1417 (June 1984)
(holding that "under appropriate circumstances .. . a miner may refuse to.work on the basis of a
perceived hazard arising from his own physical condition or limitations").
Thus, the record clearly establishes that, in the period preceding the adverse action,
Dykhoff engaged in protected conduct. Moreover, since Borax' s discipline of Dykhoff was
admittedly based on his record of absences, several of which were clearly protected in nature, it
is reasonable to conclude that the adverse action was motivated at least in part by that conduct.
Accordingly, I conclude that Dykhoff established a prim.a facie case that Borax's issuance of a
corrective notice was discriminatorily motivated. To rebut this prima facie case, or establish an
affirmative defense for the adverse action taken against Dykhoff, Borax was therefore required to
establish that it was not motivated by Dykhoffs protected conduct or that it would have
_disciplined him in any event for legitimate business reasons - in this case, violation of its
attendance policy. I conclude, on the basis of the present record, that Borax has failed to either
rebut Dykhoff s prima facie case or establish, by a preponderance of evidence, an affirmative
defense for the adverse action taken against him.
Because several ofDykhoffs absences were based upon protected conduct-that is,
the desire to avoid creating a potentially unsafe situation for Dykhoff and other miners - it
follows that those absences cannot be considered in determining whether Borax has established a
legitimate basis for its issuance of a corrective notice. To do so would amount to an admission
of unlawful motivation. Rather, to prevail, Borax must establish that it would have discharged
Dykhoff for his other, unprotected absences alone. On basis of the present record, I find that
Borax has n<;>t met this burden.

4

Dykhoff testified that he asked his supervisor to assign him to perform other, sedentary
work during the period that -his knee braces were being replaced, and was told there was no such
work available. Tr. 243.
5

The cases cited by the judge (21 FMSHRC at 798) to support his erroneous legal
conclusion are inapposite. The judge's citation to Paula Price v. Monterey Coal Co., 12
FMSHRC 1501, 1519-20 (Aug. 1990), refers to the concurring opinion of Commissioner Doyle
in a case that is, in any event, factually distinguishable from the instant case. The other case
cited, Sam Collette v. Boart Longyear Co., 17 FMSHRC 1121(July1995) (ALJ), is a judge's
decision that is not precedent binding on the Commission. 29 C.F.R. § 2700. 72.
1208

Although Borax has no written attendance policy, Personnel Manager Darryl Caillier
testified that its general "rule of thumb" is that 6 incidents6, or 12 days of absence, within a 12month period is considered "excessive" for disciplinary pwposes. 21 FMSHRC at 793; Tr. 43,
55. The corrective notice issued to Dykhoff was based on a 21 month review of his attendance,
and stated that during this time period he had been absent for 71 days on 10 incidents. Ex. R-6.
Further, it noted that Dykhoff had missed 13 "partial" days over the prior 6 months. Id.
Curiously, neither of the time periods referenced in the corrective notice - 21 months for total
absences, or 6 months for partial days off- corresponds to the 12-month period that Caillier
indicated was normally used by Borax to evaluate a miner's attendance record. I find Borax's
failure to follow its "rule of thumb" with respect to evaluating Dykhoff's attendance record
troubling. By using a 21-month standard to review his attendance, Borax was able to paint a
harsher picture ofDykhoffs record than would be the case under their 12-month "rule ofthwnb"
policy. This decision calls into question the validity of the business justification offered by
Borax for the discipline of Dykhoff, and requires a closer analysis ofDykhoffs attendance
record.
The record reveals that when the absences based upon Dykhoffs protected activity are
excluded from consideration, the remaining absences do not meet Borax's ''rule of thumb" for
excessive absences warranting disciplinary action. For example, in the 12 months preceding the
issuance of the March 6, 1998 corrective notice, Dykhoff had been absent for a total of 30 days
on 5 incidents. Ex. R-5. Excluding the fifth incident, which was based upon the unavailability
of the knee braces (Tr. 65-67, 231-32), and the 21 days of absence attributable to the knee braces
in the prior calendar year, 7 leaves a total of 4 incidents and 9 days of unexcused absence in the
previous 12 months. Ex. R-5. These "unprotected" absences by Dykhoff during the applicable
time period are well within Borax's self-proclaimed "rule ofthwnb" standard of 6 incidents, or
12 days of absence, within a 12- month period.8

6

An "incident" is comprised of any nwnber of days of consecutive absences. 21
FMSHRC at 793.
7

Although this incident resulted in 46 total days of absence by Dykhoff, during the
period from January 29 through April 4, 1997, only 21 of these days of absence occurred in the
12-month period preceding the March 6, 1998 corrective notice. Ex. R-5. Dykhoff testified that
the knee braces took twice as long as normal to replace on this occasion because they were
constructed improperly and therefore had to be sent back to the manufacturer and rebuilt. Tr.
239-40.
8

In the absence of any evidence that partial absences were considered the same as full
absences, or treated as separate incidents, under Borax's informal attendance policy, I do not
believe that the 13 "partials" referred to by Borax in the corrective notice would have been
otherwise sufficient to render Dykhoffs record of absences over the previous 12 months
excessive. Notably, Borax's own summary of prior discharges for excessive absenteeism
indicates that all of the 13 corrective notices, and 9 of the 11 terminations listed, made no
1209

Even ifDykhoffs record of absences is evaluated with respect to the 21-month period
selected by Borax, rather than the 12-month "rule of thumb" period it normally used to evaluate
employee absenteeism, his absences do not meet Borax's standard for talcing disciplinary action
if we exclude the protected absences during the periods that knee braces were not available to
Dykhoff. Of the 10 incidents and 71 days of absenteeism referenced in the March 6, 1998
Corrective Notice, 2 incidents involving 53 days were attributable to two periods (January 29April 4, 1997; July 2-10, 1996) when Dykhoff was unable to report to work due to the
availability of the knee braces. Ex. R-5; Tr. 65-67, 230-31. Thus, excluding these protected
absences, Dykhoff had a total of 8 incidents and 18 days of absences over a 21-month period,
which projects to about 4 incidents and 8Yi days over a 12-month period. Again, this is well
within Borax's established "rule of thumb" standard for determining when an employee's
absences are considered excessive for disciplinary purposes.
The majority attempts to construct a straw man by asserting that under my approach
"every absence for an illness" could be considered protected activity. Slip op. at 7 n.9. My
conclusion that Dykhoff's knee brace-related absences were protected is based on the particular
circumstances of this case. Specifically, record evidence indicated that Dykhoff would pose a
threat to the safety of other miners, as well as himself, if he operated a forklift without the
required knee braces. Moreover, the fact that Borax prohibited Dykhoff from reporting to work
when he did not have the knee braces indicates that it also recognized this potential safety hazard.
Accordingly, my position herein is entirely consistent with our holding in Bjes that ''Under
appropriate circumstances ... a miner may refuse to work on the basis of a perceived hazard
arising from his own physical condition or limitations." 6 FMSHRC at 1417 (emphasis added).
While the majority attempts to pay lip service to our holding in Bjes, their decision completely
undermines the legal efficacy of that decision.
Based on the foregoing, I find that the record fails to support Borax's asserted explanation
for the issuance of a disciplinary corrective notice to Dykhoff, and instead indicates that its
claimed justification is pretextual. Accordingly, I would conclude that Borax has failed to either
rebut Dykhoffs prima facie case that this disciplinary action was discriminatory, or to establish
an affirmative defense that it would have taken the same action against Dykhoff for his
nonprotected conduct, namely his record of absences. Based upon my determination that the
record compels this conclusion, I would reverse the judge's dismissal of the discrimination
complaint and find that Dykhoff was disciplined in violation of section 105(c) of the Mine Act.
See American Mine Svcs., Inc., 15 FMSHRC 1830, 1834 (Sept. 1993).

reference to - and thus were presumably not based upon-partial absences. Ex. R-3. I also
note that the majority of the partial absences attributed to Dykhoff were for periods ofless than 2
hours, and that the total time lost by Dykhoff as a result of the 13 "partials" was 30 hours. Ex.
R-5. One of these partial absences, on March 3, 1998, which accounted for 7 of the 30 total
hours, was related to Dykhoff s absence on March 4-6, 1998, while he was under the influence of
Percodan used to treat a jaw infection resulting from major dental work. 21 FMSHRC at 794;
Ex. R-5; Tr. 23.2-33.
1210

For the foregoing reasons, I would reverse the judge, and therefore I respectfully dissent.

Robert H. Beatty, Jr., Commissioner

1211

Distribution
Timothy B. McCaffrey, Esq.
O'Melveny & Myers, LLP
400 South Hope Street
Los Angeles, CA 90071
Louis W. Dykoff
16786 Monterey Avenue
N. Edwards, CA 93523
Administrative Law Judge Jerold Feldman
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

1212

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577/F AX 303-844-5268

October 2, 2000
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of LEVI BUSSANICH,
Complainant

DISCRIMINATION PROCEEDING
Docket No. WEST 2000-188-D
Centralia Coal Mine

v.

Mine I.D. 45-00416

CENTRALIA MINING COMPANY,
Respondent

DECISION
Appearances:

Before:

James B. Crawford, Esq., Office of the Solicitor, U .S. Department of
Labor, Arlington, Virginia, for Complainant;
Timothy M. Biddle, Esq., Crowell & Moring, Washington, D.C., for
Respondent.
Judge Manning

This case is before me on a complaint of discrimination brought by the Secretary of Labor
on behalf of Levi Bussanich against Centralia Mining Company ("Centralia") under section
105(c)(2) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §815(c)(2) (the "Mine
Act"). A hearing in ihis case commenced in Tacoma, Washington, on August 22, 2000.
At the start of the hearing, the parties stated that they were trying to negotiate a settlement
in this case and asked for additional time to continue these negotiations. I granted their request.
At 11 :05 a.m., the hearing reconvened at which time the parties announced that they settled all
issues in this proceeding and also settled all issues in a separate wrongful termination case
brought by Mr. Bussanich in Superior Court for the State of Washington for Lewis County. The
basic terms of the settlement were read into the record and the parties subsequently filed a joint
Motion to Approve Settlement signed by all parties including Mr. Bussanich.
The proposed settlement contains detailed terms, which can be summarized as follows.
Centralia does not admit the truth of any alleged facts, any characterizations of Centralia's
alleged conduct, or any of the allegations set forth in the Secretary' s complaint. The parties
entered into the settlement motion for the purpose of settling this case. The settlement cannot be
used for any purpose except in proceedings and matters arising under the Mine Act and under
1213

any applicable Mine Act enforcement provision available to enforce the terms of the settlement.
The Secretary agrees to reduce the civil penalty for Centralia's violation to $1,500. Centralia
shall pay
Mr. Bussanich, within 45 days of the date of this decision, an undisclosed monetary amount to
settle Mr. Bussanich's wrongful termination proceeding brought in Lewis County.
Approximately one-third of the settlement is for back wages. In consideration for this payment
and the settlement of both cases, Mr. Bussanich agrees not to be reinstated as an employee of or
seek employment at Centralia or its affiliates. Centralia agrees to return any personal property of
Mr. Bussanich, including financial records obtained in the discovery process.

In addition, Centralia agrees to post on the official mine bulletin board a copy of the
settlement motion and this decision. A notice shall also be posted stating that all miners are
permitted to express safety concerns or make complaints to MSHA without harassment,
punishment, or different treatment. This notice will also remind miners to alert mine
management of any safety hazards so that the condition can be corrected as quickly as possible.
Centralia agrees that within 60 days of the date of this decision, all of its supervisors will receive
MSHA-approved training on the subject of miners' rights and the anti-discrimination mandates
of section 105(c) of the Mine Act. The details of this training requirement are contained in
paragraph six of the parties' motion.
I have considered the representations and documentation submitted in this case, including
the discussions at the hearing and the motion to approve settlement, and I conclude that the
proposed settlement is appropriate and that the proposed civil penalty complies with the criteria
in section 11 O(i) of the Mine Act. The motion to approve settlement was signed by Mr.
Bussanich, as well as counsel for the Secretary and counsel for Centralia.
For good cause shown, the settlement set forth in the parties' motion is APPROVED and
the joint moiion to approve settlement is GRANTED. Centralia Mining Company is
ORDERED TO PAY the Secretary of Labor a civil penalty of$1,500 within 45 days of the date
of this decision. Centralia is also ORDERED to comply with the other terms of the motion to
approve settlement including the payment of the agreed upon back-pay award to Mr. Bussanich
within 45 days of the date of the decision. The parties are ORDERED to comply with all the
other terms of the motion to approve settlement. Upon payment of the agreed upon amounts, this
proceeding is DISMISSED. .

Richard W. Manning
Administrative Law Judge

1214

Distribution:

James B. Crawford, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson
Boulevard, Arlington, VA 22203-1954 (Certified Mail)
TimothyM. Biddle, Esq., Crowell & Moring, 1001 Pennsylvania Ave., NW Washington, DC
20004-2595 (Certified Mail)

RWM

1215

·FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

October 3, 2000
SECRETARY OF LABOR,
MINE SAFETY AND-HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEST 2000-44-M
A. C. No. 45-03086-05512

V.

ALAN LEE GOOD, an individual doing
business as GOOD CONSTRUCTION,
Respondent

Good Portable Crusher
Docket No. WEST 2000-149-M
A. C. No. 45-03086-05513

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

GOOD CONSTRUCTION,
Respondent

Good Portable Crusher

AMENDED ORDER
The following order is hereby issued in place of and to correct the Order issued with the
decision in this matter dated September 13, 2000.
Citations No. 7974344 and 7974345 are hereby vacated. The remaining citations are
affirmed and Good Construction is directed to pay the following civil penalties within 40 days of
the date of this decision: Citation No. 7974336 - $55, Citation No. 7974337 - $55, Citation No.
7974338 - $55, Citation No. 7974339 - $55, Citation No. 7974340 - $55, Citation No. 7974341 $55, Citation No. 7974342 - $55, Citation No. 7974343 - $200.

v

(\t "v-v-\/ I

Gary Mel ck
Administr tive Law Judge

1216

Distribution: (Certified Mail)
William W. Kates, Esq., Office of the Solicitor, U.S. Dept. of Labor, 1111 Third Avenue,
Suite 945, Seattle, WA 98101-3212
James A. Nelson, Esq., Attorney at Law, 205 Cowlitz, P.O. Box 878, Toledo, WA .98591
\mca

1217

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR .
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

October 3, 2000
RICHARD L. WILSON,
Complainant

DISCR.Th1INATION PROCEEDING
Docket No. SE 99-292-DM

v.
SEMD 99-10
CSR SOUTHERN AGGREGATES,
Respondent

Dogwood Quarry

DECISION
·Before:

Judge Bulluck

This case is before me on an amended discrimination complaint filed by Richard Wilson,
alleging that CSR Southern Aggregates ("CSR") had discriminated against him in violation of
section 105(c) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 815(c). Wilson
alleged that, on June 26, 1997, CSR terminated him from employment for having reported
numerous safety violations to CSR.
Procedural History
On August 27, 1997, Wilson filed a discrimination complaint with the Equal
Employment Opportunity Commission ("EEOC"), designating race as the basis, and describing
his cause of action as having "been discriminatorily accused of sexual harassment and
subsequently discharged on the basis of [his] race, black, a violation of Title VII of the Civil
rights Act as amended." As a consequence of the EEOC 's investigation, Wilson was issued a
Dismissal and Notice of Rights on February 26, 1998, concluding that the evidence failed to
establish a violation of Title VII, and notifying him of his right to file suit against CSR in U.S.
District Court and the time limitation applicable thereto. Thereafter, Wilson sought legal counsel
and engaged a private detective agency to investigate the circumstances surrounding his
termination, and an investigative report was issued suggesting that the alleged discriminating
official may have been motivated by a continued effort to reduce the number of minorities in the
company.
On May 18, 1999, pursuant to telephone contact from Wilson the previous day, the Mine
Safety and Health Administration' s ("MSHA" ) Birmingham, Alabama, office forwarded a
discrimination complaint form and cover letter to Wilson, urging him to complete and return the
complaint as quickly as possible, and directing him to attach a letter explaining why it had not
1218

been filed within the 60-day statutory limitation, ifhe had failed to do so. Wilson filed his
discrimination complaint with MSHA on July 6, 1999, without providing the requested
explanation for delayed filing. Notwithstanding this omission, MSHA investigated Wilson's
···- complaint and on August 26, 1999, issued its determination that no violation of the Mine Act had
occurred, and advised Wilson of his right to file a discrimination claim with the Commission, on
his own behalf, within 30 days of said notice.
Wilson, pro se, filed his discrimination complaint with the Commission on September 24,
1999, and subsequently obtained counsel, whose appearance was entered on March 3, 2000.
Thereafter, pursuant to unopposed Motion to Amend Complaint, filed April 24, 2000, Wilson
was permitted to amend his complaint to allege protected activity under the Mine Act, which had
not been raised previously.
CSR filed a Motion for Summary Judgment on June 15, 2000, seeking dismissal of
Wilson's complaint for untimely filing with MSHA. Wilson's Response, filed July 3, 2000,
essentially alleges that Wilson was unaware of his right to file a discrimination complaint under
the Mine Act until May 18, 1999, when MSHA so advised him and sent him a discrimination
complaint form. CSR's Reply, filed July 7, 2000, notes, among other things, that Wilson's EEO
complaint was also untimely filed, that Wilson never provided any explanation to MSHA for
delayed filing of his complaint, and that CSR would be greatly prejudiced by continued
processing of Wilson's complaint. By Order Requesting Clarification, issued July 12, 2000,
Wilson was afforded the opportunity to explain a course of behavior that would seem to indicate
that Wilson originally believed himself aggrieved based on his race, and that he subsequently
sought relief under the Mine Act only after his claim failed under Title VIl. Specifically, he was
asked to explain the following: 1) why he originally filed his discrimination complaint with the
EEOC, rather than MSHA; 2) why he failed to allege the safety-related complaints raised in his
amended complaint before the Commission, when he filed his EEO complaint; 3) why he failed
to provide writteµ explanation to MSHA, as directed, for untimely filing under the Mine Act; and
4) why he filed his cemplaint with MSHA seven weeks after he had received the complaint form
and instructions. Complainant's Response was filed July 20, 2000, asserting that Wilson was
aware that complaints could be filed with MSHA, but that he was unknowledgeable as to the
legal requirements of filing or that discrimination complaints could be filed with MSHA, and
that he essentially received no assistance and information from the EEOC and MSHA regarding
filing with MSHA, as well as what appears to be legal advice of a dubious nature. CSR filed a
Reply to Complainant's Response on August 7, 2000.

Findings of Fact and Conclusions of Law
Section 105(c) sets forth the time limitation applicable to filing a complaint under the
Mine Act:

1219

Any miner ... who believes that he has been discharged, interfered with,
or otherwise discriminated against in violation of this subsection may within 60
days after such violation occurs, file a complaint with the Secretary alleging such
discrimination.
The Com.mission has held that the 60-day time limitation in section 105(c) is not
jurisdictional and that justifiable circumstances may excuse non-compliance. Hollis v.
Consolidation Coal Co., 6 FMSHRC 21 (1984); Herman v. IMCO Services, 4 FMSHRC 2135
(1982). In Herman, the Commission found a "prolonged hesitation" of nine months to constitute
"extraordinary delay" in filing, and explained the primary objective of imposing time limitations
for instituting legal proceedings as assuring fairness to the opposing party by:
... preventing surprises through the revival of claims that have been
allowed to slumber until evidence has been lost, memories have faded, and
witnesses have disappeared. The theory is that even if one has a just claim it is
unjust not to put the adversary on notice to defend within the period of limitation
and that the right to be free of stale claims in time comes to prevail over the right
to prosecute them.

Id. at 2138-39, quoting Burnett v. NY. Central R.R. Co., 380 U.S. 424, 428 (1995), quoting R.R.
Telegraphers v. REA, 321U.S.342, 348-49 (1944).
There are several cases that examine whether untimely filing is excusable, by considering
factors such as: Complainant's capacity or ability to initiate and pursue such a remedy, see
William T Sinnott, II v. Jim Walter Resources, Inc., 6 FMSHRC 2445 (1994) (ALJ);
Complainant's awareness of his rights under the Act, id.; Hollis, supra; Secretary ofLabor on
behalfofFranco v. W.A. Morris Sand and Gravel, Inc., 18 FMSHRC 278 ( 1996) (ALJ) (delay of
107 days justified by prompt filing after Complainant first became aware of his rights under the
Act, filing of substantially identical allegations in workman's compensation and employment
discrimination claims, and absence of prejudice to Respondent); Secretary ofLabor on behalfof
Smith v. Jim Walter Resources, Inc., 21FMSHRC359 (1999) (ALJ) (10 month delay excused by
filing within 65 days of first learning of section 105(c), no claim of prejudice by Respondent);
Secretary ofLabor on behalfof Gay v. Ikard-Bandy Co., 18 FMSHRC 341 (1996) (ALJ) (3
month delay excused by filing one day after first learning of section 105(c) rights and no claim of
prejudice); and the length of delay and whether it has resulted in prejudice to a Respondent, see
-Sinnitt, supra (delay of over 3 years "inherently prejudicial"). Consequently, the lengthier the
day, the more substantial the justification required to overcome it. See Roland A. Avilucea v.
Phelps Dodge Corp., 19 FMSHRC 1064, 1067 (1997) (ALJ) (''very special circumstances"
required to justify delay of over 2 years). Concrete demonstrable prejudice may also occur, e.g.,
unavailability of witnesses or documents. Factors such these, pertinent to the particular
circumstances of each case, must be weighed in order to determine whether the delay has been
justified. Hollis, supra; Herman, supra.

1220

In the instant matter, Wilson filed his discrimination complaint with MSHA on July 6,
1999, almost two years beyond the August 25, 1997 deadline for t1mely filing. Wilson did file a
discrimination complaint with the EEOC 62 days after his termination, and despite
representations made in this proceeding that Wilson did not ''word or personally draft" the
complaint (he signed it), his claim of protection and the ensuing EEO investigation were based
on race alone. Likewise, according to the investigative report arising from .Wilson's engagement
of a private investigation of his termination, that inquiry was made solely on the basis of race.
· Consequently, I conclude that Wilson did not file with the EEOC allegations substantially
identical to those ultimately before the Commission. In fact, there is consistency in Wilson' s
complaints before the EEOC, MSHA and the Commission, in that they allege race as the basis of
the discrimination, and the allegations of activity protected under the Mine Act do not surface
until April 24, 2000, when Wilson, through his attorney, was permitted to amend his complaint.
The clearest indication of what was on Wilson's mind--whyhe felt aggrieved--is bis own words
and supporting documentation he submitted to the EEOC in close proximity to his termination;
all indications are that Wilson thought that be was the victim of racial discrimination.
Accordingly, he initially took his complaint to the proper forum, in which, unfortunately, he did
not prevail. Apparently, Wilson held the same belief when he engaged the private investigator,
since there is no evidence of safety-related issues having been investigated or considered in the
report.

Wilson seeks to have his delayed filing excused by claiming that he was unaware that a
discrimination complaint could be filed with MSHA. See Complainant 's Response to Order
Requesting Clarification. However, Wilson's assertions relative to involvement, as CSR' s safety
coordinator, in a previous MSHA investigation, belie his claim of lacking awareness of his rights
under the Mine Act. See Complainant's Response to Respondent 's Motion for Summary
Judgment; affidavit. Wilson's references to conversations with EEOC and MSHA officials
respecting his case are lacking in specificity, and therefore, difficult to test for truthfulness.
However, even iJthey were substantiated, Wilson's rendition of both agencies' conduct, that
neither the EEOC nor MSHA advised him to file a discrimination complaint under the Mine Act,
is consistent with the evidence as a whole--that Wilson had been advancing his claim on the basis
of racial discrimination. Wilson bears some responsibility in articulating his claim; ifhe
believed his termination to have been based, in any part, on safety-related complaints made to
CSR, he should have said so. Had he raised these issues, it is probable that his complaint would
have reached MSHA earlier in the.process. It is noteworthy, when evaluating the course of
events, that when MSHA sent Wilson the discrimination complaint form on May 18, 1999,
Wilson displayed no diligence in filing that complaint (filed on July 6th), and provided no
explanation, as requested, for the two year delay. He has yet to provide a plausible explanation:
"I did not include a letter of explanation regarding the date of my filing as I was not advised that
it was mandatory." Id.
Clearly, because of this inordinate passage of time, CSR's ability to defend against the
allegations raised in Wilson's amended complaint has been prejudiced. Overall, Wilson's
attempts to justify his delayed filing--that he made elections out of ignorance--simply do not pass

1221

scrutiny. The reasons that he has advanced for pursuing an EEO claim, and hiring a private
investigator, suggest some sophistication or, at least, cursory knowledge of his rights under Title
VII. Moreover, his own statements evidence a level of knowledge of his rights under the Mine
Act. There is no credible evidence of any safety-related complaints having been raised in writing
or discussion during Wilson' s pursuit of his civil rights, upon which a conclusion could be drawn
that his case was mishandled or that he was ill-advised by the EEOC and MSHA. Consequently,
~ conclude that Wilson voluntarily elected to pursue his claim with the EEOC, rather than
MSHA, in accordance with his belief that CSR terminated him because he is Black. The filing of
his complaint with MSHA occurred only after he was unable to prevail under Title VII, and
efforts to obtain back pay and reinstatement through a private investigator also proved futile.

ORDER
Based on the factors discussed above, Richard L. Wilson's delay of almost two years
beyond the proscribed period for filing a complaint of discrimination with MSHA was not
justified and is, therefore, not excused. Accordingly, this discrimination complaint is hereby
DISMISSED.

.M'T~tl~

acq eline R. Bulluck
Administrative Law Judge

Distribution: . (Certified Mail)
M. V. Booker, Esq·. , Attorney at Law, P.O. Box 447, Washington, GA 30673
Robert J. Coursey III, Esq., Fisher & Phillips, 945 E. Paces Ferry Road, 1500 Resurgens Plaza,
Atlanta, GA 30326
Int

1222

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

October 11, 2000
DONALD L. RIBBLE,
Complainant

DISCRIMINATION PROCEEDING
Docket No. LAKE 2000-25-DM
NCMD99-16

v.
T & M DEVELOPMENT CO.,
Respondent

T & M Development Pit
Mine ID 20-02595

DECISION
Appearances: Donald L. Ribble, Hudsonville, Michigan, pro se;
James J. Boutrous II, Esq., Butzel Long, P.C., Detroit, Michigan,
on behalf of Respondent.
Before:

Judge Melick

This case is before me following remand by the Commission and upon the complaint of
discrimination by Donald L. Ribble (Ribble) pursuant to Section 105(c)(3) of the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seq, the "Act." In his complaint Mr. Ribble
alleges that his former employer, T&M Development Company (T&M), fired him on August 17,
1999, purportedly in violation of Section 105(c) of the Act, after he sustained injuries on August
11, 1999. I
In his coµiplaint to the Department of Labor's, Mine Safety and Health Administration
(MSHA) filed September 13, 1999, Mr. Ribble specifically alleges as follows:

Section 105(c)(l) of the Act provides as follows:
No person shall discharge ~r in any manner discriminate against or cause to be discharged
or cause discrimination against or otherwise interfere with the exercise of the statutory rights of
any miner, representative of miners or applicant for employment in any coal or other mine
subject to this Act because such miner, representative of miners or applicant for employment has
filed or made a complaint under or related to this Act, including a complaint notifying the
operator or the operator's agent, or the representative of the miners at the coal or other mine of an
alleged danger or safety or health violation in a coal or other mine, or because such miner,
representative of miners or applicant for employment is the subject of medical evaluations and
potential transfer under a standard published pursuant to section 101 or because such
miner, representative of miners or applicant for employment has instituted or caused to be
instituted any proceeding under or related to this Act or has testified or is about to testify in any
such proceeding, or because of the exercise by such miner, representative of miners or applicant
for employment on behalf of himself or others of any statutory right afforded by the Act.
1223

I have a back injury there [sic] Company Doctor was
treating me for pulled muscle or torn. I stopped going to Company
Doctor because they would not ok therapy. So I have gone to my
family Doctor. He oked therapy. On 8-11-99 I was checking a
roller on the stacker about 18 ft. up I slipped and Lost Balance. I
fall about 18 ft into a pile off sand feet first I report it to Gary
-Benting my boss.. At the time it was just a sore knee. -Then the
·next.day my.back &.neck began to hurt. ..On 8-12-99 I asked ifl
could go to the Company Doctor on my own. My boss Gary
Benting said he needed a accident report from his boss Rick Hill.
Asked everyday for the form so I could go to the Doctor. Never
received it always had excuse. Rick didn't have it. So on the day
of 8-17-99 when the day was over. Gary Benting fired me couldn't
give me a reason. So I called main office in Belleville MI.
Marlene V anPatten gave me permission to go to there Company
Doctor. When I need therapy it was never ok with the Company.
Company Doctor informed me I could go back on light duty.
Marlene V anPatten informed me again I was fired. I still have
Blue Cross Blue Shield with Thompson & McCully so that's
paying medical bills. I don't know when that will quit. I have no
means of income. They referred me Workman Comp. & refused to
hire me back on light duty.
By letter dated November 16, 1999, MSHA advised Mr. Ribble that the facts disclosed
during its investigation did not constitute a violation of Section 105(c). On December 20, 1999,
Mr. Ribble filed the same complaint with this Commission. Pursuant to the Commission's
remand, hearings were held in Charlotte, Michigan on August 3, 2000, and September 7, 2000.
At hearings on August 3, 2000, Ribble requested a postponement to obtain the assistance of
counsel. The postponement was granted over Respondent's objection. At continued hearings on
September 7, 2000, Mr. Ribble proceeded without counsel.

In discrimination cases under Section 105(c) of the Act the complainant bears the burden
of production and proof to establish that: (1) he engaged in protected activity, and (2) the
adverse action complained of was motivated in any part by that activity. Secretary on behalfof
Pasula v. Consolidation Coal Company, 2 FMSHRC 2786, 2797-2800 (October 1980), rev'd on
other.grounds sub nom. Con~olidation Goal Company v. Marshall, 663 F.2d 1211 (3rd Circuit
1981 ); Secretary on behalfofRobinette v. United Castle Coal Company, 3 FMSHRC 803, 817818 (April 1981). In this case the credible evidence shows that while the Complainant may have
engaged in protected activity, he engaged in such activity only after he suffered the alleged
adverse action, i.e., discharge, on August 17, 1999. Accordingly the adverse action could not
have been motivated by such activity.
In its remand decision the Commission held that Ribble's allegation that he requested an
accident report form on which to report an injury would constitute a protected activity since this
request could trigger an obligation, under 30 C.F.R. § 50.20, for T &M to report Ribble's injury to
1224

MSHA. For the reasons set forth below I do not find that Ribble requested any such report fonn
prior to his discharge. Accordingly, even assuming such a request would constitute a protected
activity, it could not have motivated his discharge. The Commission also noted that in an
interview on September 20, 1999, a week after the complaint was filed, Mr. Ribble mentioned
that he had reported safety problems to a mine inspector and that this would also constitute a
protected activity. Ribble testified in this regard at hearings that he reported these safety
problems only after he had already been-discharged. Accordingly .such protected activities could
not have motivated his discharge.
Ribble testified that he had been working for about a year at the T &M operation as a
loader operator when, on August 11, 1999, he fell "at the most" 18 feet into a sand pile as he was
climbing onto the conveyor to check a roller. The roller was "either worn-out or it came out of
its bracket." He claims that although his left knee hurt, he ''walked it off' and completed his
work assignments that day. No one else was present at the time ofthis alleged incident and there
is no independent corroboration that it occurred. Ribble testified that at the end of the shift,
around 6:45 that evening, all the workers met with superintendent Gary Benting. According to
Ribble after everyone left this meeting he told Benting that he had slipped off the conveyor and
that his knee hurt. There were no other witnesses to this purported one-on-one meeting with
Benting and Benting denies that Ribble ever complained to him about any injury. The medical
records submitted by Ribble do not moreover reflect that he had any knee or leg injury (Exhs. Cl and C-2).2
Ribble testified that around 7:30 or 8:00 on the morning of the following day he
approached Benting. He testified "my leg was starting to hurt quite bad, or my knee, actually,
and I might want a little time off to go to the doctor, is exactly what I said." According to
Ribble, Benting responded that he could not see his own doctor but had to go to the company
doctor, and needed a fonn to see the company doctor. According to Ribble, Benting said he did
not have any fonns with him at the time but would obtain one for him. Again, there were no
other witnesses nor independent corroboration for this alleged conversation and Benting denies
that it occurred. Ribble took off work early that day not because of any injury, but to do
something with his wife.
Ribble testified that on the morning of the 13th of August, he again told Benting that he
had to go to the doctor and Benting purportedly responded that he needed to get a form from
Rick. Ribble claims that on August 13, he also told co-workers Miller and Bosch that he wanted
to see the company doctor. Neither Miller nor Bosch was called as a witness nor statements from
them provided, however, to corroborate this claim. In spite of his alleged injury there is no

2

A question remains why a loader operator whose job was to load trucks would
have taken it upon himself, without the knowledge or direction of any supervisor and in knowing
violation of the law, to place himself in danger of serious injury or death, by climbing 18 feet
above a sand pile without a safety belt to check on a roller. A question also remains why, since
he claims he fell before repairing the alleged defective roller, Ribble did not report this condition
to Benting at the e~d-of-shift meeting held to check on ''whatever needs to be done to the plant
for the next day."
1225

evidenc-e that Ribble ever requested light duty work but continued working at his regular job.
Ribble testified that on Tuesday, August 17, 1999, he saw Regional Manager, Rick Hill at the
mine and that he mentioned to other employees that "Rick should have the form." No witnesses
or other corroboration was provided. At the end of the day on August 17, Benting purportedly
told Ribble not to bother coming back to work. When Ribble was asked why he was being
terminated Benting purportedly only turned and walked away. Ribble maintains that he then said
to Benting "I know why, because of what I told you by the loaders the other day, that I had
slipped and fell," and that Benting responded ''yeah, whatever" and walked away.
Ribble testified that after he was fired he contacted Hill by phone that same night to
obtain the form he purportedly needed to see the company doctor. In the telephone conversation
Hill purportedly told Ribble to get the form from the company' s Grand Prairie office or from
Office Manager Marlene Van Patten. Ribble then purportedly contacted Ms.Van Patten who
informed him the next day that his visit to the company doctor was authorized and that he did not
need to first obtain any form. 3

In his statement to the MSHA investigator Ribble claimed that the doctor took X-rays of
·-his neck and told him that the X-rays did not show anything. Ribble stated that he then told the
doctor that it was his back that hurt but that they did not want to X-ray his back. Ribble also
stated that another doctor also told him that the X-rays "look good, nothing wrong." (Court Exh.
No. 1, pg. 5-6). The doctor nevertheless restricted him to light duty work and authorized therapy.
According to the record this visit occurred on August 19, 1999. (Exh. No. C-1).
T &M Division Manager Gary Benting testified that he had been Ribble's direct supervisor
as long as Ribble had been employed for T &M. Benting testified that he terminated Ribble
because he was not performing his duties. The drivers whose trucks Ribble was supposedly
loading were complaining to Benting that they were waiting too long. Benting claims that he
therefore warned Ribble on August 16th, to spend less time on the phone and to do more loading.
The problem purportedly continued on August 171\ and, at the end of the shift, Benting told
Ribble that his services were no longer needed. Ribble then purportedly responded to Benting
"I'll get you, you son-of-a-bitch, you asshole.'>4 According to Benting, as Ribble was leaving he
also said "by the way I fell off the loader today."

3

In his statement" to the MSHA investigator, Ribble stated that, in this phone call,
Hill said that he would get back to him about the necessary authorization form and that Ribble
apparently on his own initiative and before Hill responded then called Van Patten who approved
his visit to the company doctor. In his Complaint herein he does not allege that he ever asked
Hill for an accident report form but claims only that after his discharge he called Ms. Van Patten
at the main office for permission to see the company doctor.
4

This statement suggests that Ribble may have indeed been vindictive for his
discharge and suggests a motive for the safety complaints he subsequently made to MSHA.
MSHA investigated these complaints but found no violations. It also suggests a motive for the
possible fabric~tion ofRibble' s claimed injury and his attempt after his discharge, to obtain
workers' compensation benefits.

1226

Benting testified credibly that Ribble never told him that he had been injured, that Ribble
never asked him for any form to authorize him to see the col)lpany doctor, and that Ribble never
made a safety complaint or complaint about the conveyor or loader. T&M Operations Manager
Richard Hill likewise testified that at no time before his discharge did Ribble ever complain to
him about any injuries from falling off the stacker conveyor. However, Hill recalled receiving a
telephone call from Ribble after Ribble had been fired in which Ribble may have told him that he
had been injured and could return to work on light duty.
Given the lack of corroboration ofRibble's testimony that he had, prior to his discharge,
requested an authorization form to see a doctor, the credible denials by both Gary Benting and
Richard Hill that Ribble had requested such a form prior to his discharge, the absence of any
medical evidence that Ribble had any leg or knee injury and the absence of any objective medical
evidence of any neck or back injury, and the inconsistencies in Ribble's testimony, his complaint
and his statement to the MSHA investigator, I do not find that Ribble has sustained his burden of
proving by credible evidence that he in fact had requested such a form at any time prior to his
discharge on August 17, 1999. Accordingly, this alleged activity, even assuming that it was
protected, could not have been a motivating factor in his discharge. This discrimination
complaint must therefore be dismissed.
In reaching these conclusions I have not disregarded the decision of the state
administrative law judge that Ribble was not disqualified from unemployment benefits because
T&M was unable to prove that Ribble's discharge was for disqualifying conduct. Since my
findings herein are limited to a determination that -Ribble failed to meet his burden of proving
that his discharge was motivated by an activity protected under the Act, they are not in conflict
with the state judge's decision. Because the state hearings were conducted by telephone in the
absence of the company's key witness and no record of the proceedings was available to
evaluate, I could not in any event accord any weight to the decision. See Pasula v. Consolidation
Coal Company, 2 FMSHRC at 2794 - 2795.

ORDER
Discrimination Proceeding Docket No. LAKE 2000-25-DM is hereby dismissed.

CV~
G ry Melick
A inistrative Law Judge
Distribution: (Certified Mail)
Mr. Donald L. Ribble, 4775 22nd Avenue, Hudsonville, MI 49426
James J. Boutrous, U, Esq., Butzel Long, P.C., Suite 900, 150 West Jefferson, Detroit, MI 48226

1227

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR .
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

October 11 , 2000

· "UNITED MINE WORKERS OF AMERICA
LOCAL UNION 2232, DISTRICT 20
·. on behalf of MINERS,
Applicants,

COMPENSATION PROCEEDING
Docket No. VA 1999-79-C
Mine ID 44-03795

v.
VP No. 8Mine

ISLAND CREEK COAL COMPANY,
Respondent.

DECISION ON REMAND
Before:

Judge Avram Weisberger

On July 31, 2000, the Conunission issued a decision in this compensation proceeding, 22
FMSHRC 811 (July 2000), reversing my initial decision, 21FMSHRC1093 (Oct. 1999), and
remanding for calculation of the compensation due miners for the 2 Yz hours of the shift during
which they were idled by a Section 107(a) withdrawal order.
On September 29, 2000, pursuant to discussion with counsel in numerous conference
calls, the parties filed a Joint Stipulation stipulating, inter alia, the names of the 41 miners due
compensation, and the amount of principal due each, totaling $1,539.61. In addition, Applicant
seeks an award of interest due each miner totaling $209.43. Respondent, in opposing this
request, relies on the decision of the majority1 of the commission in this matter, 22 FMSHRC
supra, which awarded principal without interest in contrast to Commissioner Verheggen, who
wrote an opinion concurring in result but asserting that an award should include interest.
In UMWA v. Clinchfield Coal, 10 FMSHRC 1493 (1988), the Conunission established,
based on, inter alia, its review-of the·legislative history of Section 111 of the Federal Mine Safety
and Health Act of 1977, that interest should be awarded in cases where compensation is sought
pursuant to Section 111, supra. UMWA v. Clinchfield Coal, supra, has not been overruled by
any subsequent commission case, including, importantly, the commission decision in the instant

1

Commissioners Marks and Riley constituted the majority of the panel of the commission
assigned to decide this matter, as Chairman Jordan and Commissioner Beatty recused
themselves, and Commissioner Verheggen wrote a separate opinion concurring in result.
1228

case. Accordingly, based on the controlling authority ofUMWA v. Clinchfield Coal, supra, I
find that the affected miners are, properly, to be awarded interest.

Order

It is ORDERED that the Respondent pay $1,749.04, within 30 days of this decision, as
delineated in Exhibit B of the parties' Joint Stipulation.

£.ib;;-

Administrative Law Judge

Distribution
Max Kennedy, International Representative, United Mine Workers of America, District 20,
Subdistrict 28, P.O. Box 28, Castlewood, VA 24224 (Certified Mail)
Elizabeth Chamberlin, Esq., Consolidation Coal Company, 1800 Washington Road, Pittsburgh,
PA 15241 (Certified Mail)
/set

1229

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

October 12, 2000
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEST 99-368-M
A.C. No. 02-02806-05501

v.
VALLE CONSTRUCTION, LLC,
Respondent.
Valle Construction Pit
DECISION APPROVING SETTLEMENT
Before: Judge Weisberger
This case is before me upon a petition for assessment of civil penalty under
section 105(d) of the Federal Mine Safety and Health Act of 1977 (the Act). Petitioner has
filed a motion to approve settlement agreement and to dismiss the case. A reduction in penalty
from $1,533.00 to $1,217.00 is proposed. I have considered the representations and
documentation submitted in this case, and I conclude that the proffered settlement is appropriate
under the criteria set forth in section 11 O(i) of the Act.·
WHEREFORE, the motion for approval of settlement is GRANTED, and it is
ORDERED·that Respondent pay a penalty of $1,217.00 within 30 days of this order.

;{}~

~isberger

Administrative Law Judge
703-756-6215
Distribution:
Alan M. Raznick, Esq., Office of the Solicitor, U.S. Department of Labor, 71 Stevenson Street,
Suite 1110, San Francisco, CA 94105
Norman Gobiel-Operations Manager, Valle Construction HCR 34, Box B, Williams, AZ 86046
/set

1230

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

October 24, 2000
CONSOLIDATION COAL COMPJ.\NY,
Contestant
v.

CONTEST PROCEEDING
· Docket No. WEVA2000-110-R
Citation No. 7143392; 8/28/2000

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Loveridge No. 22
Mine ID 46-01433

and
UNITED MINE WORKERS OF
AMERICA (UMWA)
Intervenor
DECISION
Appearances:

Robert M. Vukas, Esq., Consolidation Coal Company, Pittsburgh,
Pennsylvania, for the Contestant;
Robert S. Wilson, Esq., Office of the Solicitor, U.S. Department of Labor,
Arlington, Virginia, the Respondent;
Claudia Davidson, Esq., Healey Davidson & Hornack, P.C., Pittsburgh,
Pennsylvania; Judith Rivlin, Esq., United Mine Workers of America,
Fairfax, Virginia, (on the brief), for the Intervenor.

Before:

Judge Feldman

This proceeding concerns a Notice of Contest filed by Consolidation Coal Company
(Consol) that challenges 104(a) Citation No. 7143392 issued on August 28, 2000, at Consol's
Loveridge No. 22 Mine. The Lovendge Mine had been sealed following a fire and explosion
. that occurred in June 1999... Consol .began its efforts to re-enter the mine in July.2000 in
accordance with a Mine Safety and Health Administration (MSHA) re-entry plan approved
by the Secretary under section 103(k) of the Federal Mine Safety and Health Act of 1977
(the Mine Act), 30 U.S.C. § 813(k). 1

1

Section 103(k) requires an operator to obtain the Secretary's approval of any recovery
plan concerning re-entry into,a mine following an accident such as a fire or explosion. It also
authorizes the Secretary to issue any orders she deems necessary to insure the safety of those
re-entering the mine.
1231

Citation No. 7143392 alleges a violation of the paid walkaround rights conferred on
miners' representatives by section 103(f) of the Federal Mine Safety and Health Act of 1977
(the Mine Act), 30 U.S.C. § 813(f).2 The central issue in this matter is the circumstances
under which Consol has a statutory duty, pursuant to the provisions of section 103(f) of the
Mine Act, to pay a union representative to accompany an MSHA inspector who is monitoring the
underground recovery activities ofMSHA personnel from a communications center located on
the surface of mine property. As a general proposition, as discussed below, section 103(f)
walkaround rights apply when MSHA: is ·engaged in investigative or inspection activities
conducted pursuant to section 103(a) of the Mine Act. 30 U.S.C. § 813(a). The United Mine
Workers of America (UMWA) has intervened in this proceeding.
The expedited hearing in this contest matter was conducted on September 19, 2000,
in Fairmont, West Virginia. At the hearing, the Secretary and Consol proffered a written
Motion for the Approval of Settlement that is opposed by the UMWA. A ruling on the
settlement motion was held in abeyance pending briefs in support of the settlement motion by the
Secretary and Consol, and the UMWA' s written opposition. The parties filed their post-hearing
briefs and opposition on October 18, 2000.
Background
As noted above, the Loveridge Mine was sealed in June 1999 following an underground
fire and explosion. The mine remained sealed until July 2000 to allow the fire to burn out at
which time Consol personn~l re-entered the mine to determine if it was safe to resume
operations. Entry into the mine was undertaken by mine rescue teams to determine if re-entry
was safe. The mine rescue teams consisted of MSHA and Consol personnel who carried
self-contained breathing apparatus (SCBA). Because the mine had been sealed for more than
one year, rehabilitation work such as pumping water, and installation of electrical cables and
ventilation cpntrols was required before the site of the fire and explosion located deep inside the
mine could be reached. Initial entry into the mine in July 2000 began approximately eight miles
away from the site of the fire and explosion.
A communications center was established on the surface of the mine at the Sugar Run
Portal. The communications center is located in one room containing desks, a storage cabinet
and a table. The room contains one outside telephone line. In addition, there are three mine
phones that are connected to a cable used to communicate within mine property on the surface
and underground. These·three phones cannotbe used to communicate with off-site locations..
The room contains a mine ventilation map and a mine re-entry map. There are no sampling,
analysis or barometric devices in the room. The communications center was established as a
central location for Consol, MSHA, West Virginia Department of Mines, and Union officials, to

2

The terms miners' representative, Union official, and Union representative refer to
Consol employees who act as walkaround representatives. These terms are used interchangeably
in this decision.
1232

monitor and record underground activities. Generally speaking, Union officials do not
accompany mine rescue teams underground during their initial advancement through the accident
site because conditions are unknown and potentially hazardous. Union officials had been present
in the communications center when underground activities were monitored, however, they were
not receiving walkaround pay from Consol.
On August 7, 2000, after re-entry efforts had begun, MSHA District Manager
Timothy Thompson responded to the July 28, 2000, inquiry of Joseph Main, the UMWA's
Occupational Health and Safety Administrator, concerning MSHA's interpretation of the
applicability of the no loss of pay (walkaround pay) provisions of section 103(t) to the re-entry
activity at the Loveridge Mine. (Gov. Ex. 3). Thompson noted recovery of the mine included
initial re-entry as well as "subsequent phases of accident investigation, inspection, and
rehabilitation work." Id.

Thompson characterized the re-entry activities at the mine as "initial exploration ... to
re-establish proper ventilation and to ensure that the mine is safe for further recovery work." Id.
Since the re-entry activities were taking place pursuant to the re-entry plan submitted by Consol
under section 103(k) of the Mine Act, Thompson opined that MSHA' s activities during the reentry phase "are not related to inspection activity under section 103(a)." Id. Although
Thompson noted enforcement action during this phase is possible, he explained that such
enforcement action was "highly unlikely." Id. Rather, Thompson opined that MSHA was
serving as a "first-person" observer who was present to lend technical support during
rehabilitation activities such as installation of electrical cables to re-establish power, track
installation, water pumping and installation of ventilation controls. Id.
Thompson further explained that once the mine was rehabilitated, MSHA would conduct
inspections and an investigation of the accident pursuant to section 103(a). Id. Finally,
Thompson state4 that, consistent with prior MSHA applications of section 103(t) to mine
recovery efforts, post-rehabilitation inspections and investigations would give rise to the no loss
of pay walkaround provisions of section 103(t). Id.
The rescue teams initially arrived at the site of the fire and explosion on August 25, 2000.
Shortly thereafter, on August 28, 2000, MSHA supervisor Paul Mitchell arrived at the
Loveridge Mine to monitor activities from the communications center. Mitchell notified Consol
that he was there as part of an accident investigation and that a miners' representative was
entitled to accompany him-during his inspection. Consol disagreed that Mitchell was conducting
a "physical inspection" of the mine as contemplated by section 103(t), and it refused to provide a
paid miners' representative to accompany him. As a result of Consol's refusal to provide a paid
Union official to accompany Mitchell in the communications center, MSHA issued the subject
Citation No. 7143392 alleging a violation of section 103(t) of the Mine Act. The violation,

1233

which was characterized as non-significant and substantial (non-S&S),3 was attributed to
·
Consol' s moderate degree of negligence.
The Settlement Agreement
At the hearing, after extensive off-the-record negotiations between the parties, the
Secretary and Consol reached an·agreement concerning the applicability of section 103(f) to the
recovery activities at the Loveridge Mine. Consequently, the Secretary and Consol proffered a
formal Motion to Approve Settlement at the hearing. Under the proposed settlement, Consol
proposes to withdraw its contest of Citation No. 7143392, and, it has agreed to pay a civil penalty
of$55.00. In return, the Secretary moves to modify Citation No. 7143392 to reflect that
Consol' s negligence was "low" because it had a good faith belief that section 103(£) did not
require it to pay a Union representative who was accompanying an MSHA inspector who was
monitoring underground activities from the surface. The settlement terms also note Consol's
immediate and good faith abatement of the citation.
The settlement agreement also sets forth a statement of understanding concerning
MSHA' s application of section 103(f) during the recovery activities at the Loveridge Mine.
Pursuant to the their motion, Consol stipulates that when MSHA is engaged in activities related
to the investigation of the fire and explosion, and, a paid Union representative is not
accompanying MSHA personnel underground, Consol will pay a Union representative to
accompany MSHA personnel who are monitoring activities from the surface. The motion further
sets forth that, when paid Union officials are with MSHA personnel underground at all locations
where MSHA is conducting accident investigation activities, Consol is not required to provide a
paid walkaround on the surface in the communications center.
At the hearing, the UMWA objected to the proposed settlement asserting that the
settlement agreement is overly broad because it does not distinguish section 103(a) inspection
and accident investigation activities from section 103(k) technical support activities related to
MSHA's general re-entry oversight authority. In addition, the UMWA asserts that section 103(f)
requires Consol to pay a Union representative who is present in the communications center
during MSHA monitoring regardless of whether underground MSHA personnel are accompanied
by paid walkarounds.

3 A violation is properly characterized as non-S&S if it is not reasonably likely that the

hazard contributed to by the violation will result in an event that causes illness or injury of a
reasonably serious nature. U.S. Steel Mining, Inc., 7 FMSHRC 1125, 1129 (August 1995).
1234

Discussion and Eva1uation
The UMWA has intervened in this proceeding as a matter of right pursuant to
Commission Rule 4(b). 29 C.F.R. § 2700.4(b). Having intervened, Commission Rule 4(a)
confers party status on the UMWA. 29 C.F.R. § 2700.4(a). This case presents the unusual
threshold question concerning whether an Administrative Law Judge has the authority under
Commission Rule 31 to approve a settlement motion over the objections of an intervening party.
·29 C.F.R. § 2700.31.

In this contest proceeding brought by Consol against the Secretary, Consol and the
Secretary are indispensable parties.4 The UMWA is an interested party with standing. 5
While a settlement agreement between an indispensable party and an interested party cannot be
approved over the objection of the other indispensable party, it is clear that a settlement
agreement between indispensable parties can be approved over the objection of an interested
party. Thus, the UMWA's opposition does not preclude the grant of the settlement motion under
Commission Rule 31.
Resolution of whether the settlement proposal should be approved must be based on
whether the terms of the agreement result in a reasonable interpretation and application of the no
loss of pay provisions of section 103(f) of the Mine Act. In making this determination, it is
helpful to examine the legislative history of section 103(f), as well as its language.
The walkaround rights provisions of section 103(h) of the Federal Coal Mine Health and
Safety Act of 1969 (the 1969 Mine Act) established the right of a miners' representative to
accompany an MSHA inspector during "any inspection" without requiring the mine operator to
pay the miners' representative for the time spent accompanying the MSHA inspector. 30 U.S.C.
§ 813(h) (1976). Thus, while the 1969 Mine Act provided a broad right for miners'
representatives t.o accompany MSHA inspectors, there was no corresponding responsibility
of the mine operator to pay the walkaround representative.

4

An indispensable party is defined as, "[a] party who, having interests that would
inevitably be affected by the court's judgment, must be included in the case. If such a party is
not included, the case must be dismissed. Fed. R Civ. P. 19(b). Cf. necessary party." Black's
Law Dictionary 1144 (7th ed. 1999).
5

An interested party is defined as, "[a] party who has a recognizable stake (and therefore
standing) in a matter. Black's Law Dictionary 1144 (7th ed. 1999).

1235

Section 103(f) of the 1977 Mine Act changed significantly the language of section 103(h)
of the 1969 Mine Act by adding the right to no loss in pay, with express limitations, to the right
to accompany. Specifically, section 103(f) provides:
Subject to regulations issued by the Secretary , a representative of
the operator.and a representative authorized by his miners shall be
given an opportunity to accompany the Secretary or his authorized
representative during the physical inspection ofany coal or other
mine made pursuant to the provision ofsubsection (a), for the
purpose of aiding such inspection and to participate in pre- or postinspection conferences held at the mine. Where there is no
authorized miner representative, the Secretary or his authorized
representative shall consult with a reasonable number of miners
concerning matters of health and safety in such mine. Such
representative ofminers who is also an employee ofthe operator
shall suffer no loss ofpay during the period of his participation in
the inspection made under this subsection. To the extent that the
Secretary or authorized representative of the Secretary determines
that more than one representative from each party would further
aid the inspection, he can permit each party to have an equal
number of such additional representatives. However, only one
such representative ofminers who is an employee ofthe operator
shall be entitled to suffer no loss ofpay during the period of such
participation under the provisions of this subsection. Compliance
with this subsection shall not be a jurisdictional prerequisite to the
enforcement of any provision of this Act. (Emphasis added).
While, unlike the 1969 Act, the 1977 Act provides for both the right to accompany and
the right to pay, the broad "any inspection" language in the 1969 Act was changed to "physical
inspection ... made pursuant to the provisions of subsection (a)." Thus, the right to pay under
Section 103(f) is contingent upon MSHA's activities being conducted "pursuant to the provisions
of subsection (a)." Subsection (a) of section 103 authorizes the Secretary to conduct
"inspections" and "investigations" for the following purposes:
(1) Obtaining information concerning health and safety conditions,
-the causes of accidents, and the causes of diseases and physical
impairments;
(2) Gathering information with respect to mandatory health or
safety standards;

1236

(3) Determining whether an imminent danger exist~; and
(4) Determining whether there has been compliance with mandatory
health and safety standards or with citations, orders, or decisions
issued under the 1977 Mine Act.
The D.C. Circuit Court of Appeals has determined that the phrase "physical
inspection ... made pursuant to the provisions of subsection (a)" should be broadly construed
to include all inspections pursuant to Section 103(a), not just regular quarterly inspections.
United Mine Workers ofAmerica v. FMSHRC, 671F.2d615, 623-27 (D.C. Cir. 1982),
cert. denied, 459 U.S. 927 (1982). However, the extent to which miners' representatives have a
right to receive pay under section 103(f) is not unlimited. For example, section 103(f) limits the
right to receive pay to only one miners' representative per inspection party, and only for 103(a)
activities.
Here, the settlement terms reflect that the no loss of pay provisions of section 103(f) will
not apply to rehabilitation activities in areas unrelated to the accident site that are being observed
by MSHA pursuant to its oversight authority under section 103(k). Such activities include
pumping water, .installing electrical cables, track repair and re-establishing ventilation controls.
Consistent with their agreement, Consol has assured the Secretary that, during the
re-entry efforts at the Loveridge Mine, it will either pay miners' representatives who accompany
fire and rescue teams at the underground accident site, Qr, it will pay a miners' representative to
be present in the communications center, but not both. Thus, when Union representatives elect
not to "physically" accompany rescue teams at a location in proximity to the accident site
because it is too dangerous, Consol has agreed to pay a Union representative to accompany
MSHA personnel in the communications center. In view of Consol's limited agreement to pay
Union officials qn the surface during monitoring by MSHA, the question of whether MSHA's
monitoring from the-mine's surface constitutes a "physical inspection" as contemplated by
section 103(f) need not be addressed.
The UMWA objects to the settlement agreement on the grounds that it is overly broad.
In this regard, the UMWA asserts miners "remain uncertain about when they would have a right
to a 103(f) representative under the.terms of the proposed agreement." (Brief in Opp., p.6).
Obviously, the parties settlement agreement cannot anticipate or address the myriad of
circumstances that may occur-in the future that may raise walkaround issues. However, while the
provisions of section 103(f) should be broadly construed, the UMWA does not have an unlimited
right to paid walkarounds.
As noted above, disposition of the settlement motion must be based on whether the
settlement terms constitute a reasonable interpretation and application of the provisions of
section 103(f). The settlement terms recognize that section 103(a) inspection and investigation
activities give rise to paid walkaround rights. Moreover, ensuring no loss of pay either to Union
1237

walkarounds underground, or to a Union representative monitoring on the surface when paid
walkarounds are not underground, is consistent with the language of section 103(f) that "only
one such representative of miners who is an employee of the operator shall be entitled to suffer
no loss of pay during the period of such participation under the provisions of [section 103(f)]."6
Thus, as a general matter, it is apparent that the subject agreement is consistent with the
plain meaning of the statutory language that limits paid walkarounds to section 103{a) related
MSHA activities. More gpecifically, with respect to any ambiguity that may exist concerning the
Secretary's position that MSHA's section 103(k) actions do not constitute section 103(a)
activities giving rise to section 103(f) walkaround rights, the Secretary's interpretation thatno
enforcement or investigative activities are occurring under the color of section 103(k) is
reasonable, and is entitled to deference. See, e.g., Chevron U.S.A. Inc. v. Natural Resources
Defense Council, Inc. , 467 U.S. 837, 843-44 {1984). Consequently, the UMWA, as an
intervenor in this matter under Commission Rule 4, has failed to provide a basis for denial of the
joint settlement motion.

.
In the future, if the Union believes its rights under section 103{f) are being denied, it can
exercise its rights under section 103{g).7 However, in the final analysis, MSHA must determine
whether the facts warrant citing Consol for a section 103{f) violation. The Secretary has
expressed her hope that the need for future 103(g) complaints will be eliminated as a result of the
settlement reached in this matter. (Sec. 's Mem., p.7). While Union representatives should be
encouraged to confer with MSHA if legitimate questions arise, I am confident that the provisions
of section 103{g) will not be abused.
As a final note, I am sensitive to the UMWA's desire, as expressed at the hearing and in
its opposition, to achieve the broadest possible participation of miners in health and safety
matters. (See, e.g., Brief in Opposition, p.14). However, the Union's goal of maximizing miner
participation.does not alter the fact that the Mine Act does not always require a mine operator to
pay a walkaround who wishes to accompany MSHA personnel. At the hearing Consol conceded
that a Union representative may accompany MSHA inspectors who are in the communications
center on an unpaid basis at any time. Unfortunately, miners may be discouraged from
participating in walkaround activities not covered by the pay provisions of section 103(f).

6

It should be noted that section 103(f) has been interpreted to mean that the mine
operator is obligated to pay more than one miners' representative when there ·are multiple MSHA
inspections occurring simultaneously at different underground locations. However, only one
representative per inspection party is covered by the provisions of section 103(f). Magma
Copper Company, 1FMSHRC1948, 1951-52(December1979), ajf'dMagma Copper Co. v.
Secretary ofLabor, 645 F.2d 694 (91h Cir. 1981), cert. denied, 102 S. Ct. 475 (1981).
7

Section 103(g) of the Mine Act authorizes a miners' representative to request an
immediate MSHA inspection whenever such representative has "reasonable grounds to believe
that a violation of [the] Act .. ."has occurred. 30 U.S.C. § 813(g).
1238

Under such circumstances, perhaps the Union should consider alternative sources of funding.
ORPER

In view of the above the joint motion to approve the settlement in this matter between
the Secretary of Labor and Consolidation Coal Company IS GRANTED. Consistent with
the parties agreement, IT IS ORDERED that 104(a) Citation No. 7143392 IS AFFIRMED
as modified to reflect the degree of negligence associated with the cited violation is low.
IT IS FURTHER ORDERED that Consolidation Coal Company shall pay a civil penalty of
$55.00 in satisfaction of Citation No. 7143392. ACCORDINGLY, the contest proceeding in
Docket No. WEVA 2000-110-R IS DISMISSED.

/~

/

Jerold Feldman
Administrative Law Judge

Distribution:
Robert Vukas, Esq., Consolidation Coal Company, 1800 Washington Road,
Pittsburgh, PA 15241 (Certified Mail)
Robert Wilson, Esq., Office of the Solicitor, U.S. Department of Labor,
4015 Wilson Blvd., Suite 516, Arlington, VA 22203 (Certified Mail)
Claudia Davidson, ~sq., Healey, Davidson & Hornack, P.C., 429 Fourth Avenue,
Fifth Floor, Law and .Finance Building, Pittsburgh, PA 15219 (Certified Mail)
Judith Rivlin, Esq., United Mine Workers of America, 8315 Lee Highway,
Fairfax, VA 22031-2215 (Certified Mail)
/mh

1239

- FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

.October 25, 2000
SECRETARY OF L1\l;lOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY-PROCEEDING
Docket No. KENT 97-302
A.C. No. 15-16478-3602

v.
IDJBB CORPORATION,
Respondent.

Mine: Hubb No. 5

DECISION ON REMAND
Appearances: Marybeth Bemui, Office of the Solicitor, U.S. Department of Labor, Nashville,
Tennessee, for the Petitioner;
Gene Smallwood, Jr., Polly & Smallwood, Whitesburg, Kentucky, for the
Respondent.
Before:

Judge Weisberger

In the initial decision in this civil penalty proceeding, I found that Hubb violated two
mandatory safety standards, and assessed a penalty of $4,000.00 for each violation, 20 FMSHRC
615 (1998) ..
This case is presently before me based on the Commission's decision in this matter
(Secretazy v. Hubb Corp .. 22 FMSHRC 606 (2000)), which vacated the penalty assessments and
remanded for entry of findings regarding each of the criteria set forth in Section 11 O(i) of the Act.
For the reasons set forth in the initial decision, 20 FMSHRC supra, I find, regarding both
violations, that the gravity of these violations was of a high degree, and that Hubb's negligence
regarding each violation was more than moderate. I accept the parties' stipulations that Hubb
demonstrated good faith in attempting to achieve rapid compliance after notification of these two
violations, and that Hubb was a small to medium-sized mine. The parties further agreed that
findings regarding Violation History, and Effect on Ability to Continue in Business, be made
based on the August 15, 2000, deposition of James Hubbard, Hubb's president since 1991, and
which shall be part of the record in this case.
Hubbard testified that Hubb has no income, that the mine was closed on May 16, 2000,
1240

that it has very limited funds, that Hubb has "indebtedness" on the equipment located in the mine
at issue, and that there are liens against the equipment, that Hubb does not own any other mines.
This testimony was not impeached or rebutted. On cross-examination, Hubbard testified that
Hubb pays for four security people, 1 that Hubb hauls coal for Comettsville Coal Company, and
uses this income to pay the security guards and to pay Hubbard a ''very small" salary, that the
trucks used by Hubb to haul coal are owned by a corporation whose president is Hubbard's wife,
and that he (Hubbard). is the president of Comettsville.
I have considered Hubbard's testimony. However, the best evidence of Hubb's financial
condition would be its financial records. None of these were proffered by Hubb. I find that
Hubb did not come forward with sufficient evidence to establish that a penalty would have a
significant impact on its ability to continue in business. I find that a penalty to be assessed would
not have a significant impact on Hubb's ability to continue in business.
Exhibit 21 indicates that, regarding Hubb's history of violation, it had received 32
violations of30 C.F.R. § 370(a)(l), of which 11 were non S&S. According to Hubb's testimony
.that was not impeached or contradicted, there were no injuries to any ofHubb's employees or
lost work days as a result of these citations. Also, according to Hubb, a "very few" employees
filed for Black Lung benefits, but there were no awards to the best of his knowledge. Within this
context, I find that Hubb has only a minimal history of violations, considering the minimal
consequences of these violations.
Considering all these factors, especially the level of gravity and negligence, but
considering also Hubb's size, history of violations, good faith abatement, and weighing the
imposition of a penalty on its ability of continue in business, I find that a penalty of $4,000 is
appropriate for each violation.

Order
It is ORDERED that the parties shall, within 30 days of this Decision, comply with all
the terms of the previously issued Order in this case, 20 FMSHRC, supra.

~eis~
Administrative Law Judge

1

Hubb has other expenses on it's payroll, but is reimbursed from another corporation
owned by Hubbard.
1241

DISTRIBUTION LIST: (Certified Mail)
Marybeth Bemui, Esq., Office of the Solicitor, U.S. Department of Labor, 2002 Richard Jones
Rd., Suite B-20, Nashville Tennessee, 37215
Gene Smallwood, Jr., Polly & Smallwood, 127 Main Street, Suite C, Whitesburg, KY 41858
/set

1242

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

October 25, 2000
THE DOE RUN COMPANY,
__Contestant

CONTEST PROCEEDINGS

v.

Docket No. CENT 2000-9-RM
Citation No. 7884481; 919199

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA),
Respondent

Viburnum No. 29 Mine
Mine ID 23-00495
CENT 2000-14-RM
Citation No. 7884492; 9/10/99
Buick Mine/Mill
Mine ID 23-00457
CENT 2000-22-RM
Citation No. 7884505; 9/ 13/99
CENT 2000-23-RM
Citation No. 7884506; 9/ 14/99
Brushy Creek Mine/Mill
Mine ID 23-00499

DECISION
Appearances:

R. Henry Moore, Esq., Buchanan Ingersol, P.C., Pittsburgh, Pennsylvania,
for Contestant;
Kristi L. Floyd, Esq., Office of the Solicitor, U.S. Department of Labor,
Denver, Coforado, for Respondent.

Before:

Judge Zielinski

These cases are before me on notices of contest fi led by The Doe Run Company against
the Secretary of Labor and her Mine Safety and Health Administration (MSHA) pursuant to
Section 105 of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 815 (the "Act").
The company contests the issuance of four citations alleging violations of a mandatory health and
safety standard, 30 C.F.R. § 57.l 1050(a}, which requires that two escapeways be maintained
from the "lowest levels" of underground metal and non-metal mines. A hearing was held on
1243

May 31, 2000, in St. Louis, Missouri. Following receipt of the transcript, the parties submitted
briefs on August 21 , 2000. Contestant submitted a reply brie(on August 28, 2000. The
Secretary elected not to submit a reply brief. For the reasons set forth below I find that the
Secretary's interpretation of the standard is entitled to deference, but, due process considerations
preclude enforcement of that interpretation against Doe Run here.

The Evidence - Findings of Fact
The relevant facts are not in dispute. Doe Run operates eight underground lead, zinc and
copper mines, including the three mines at which the subject citations were issued, Buick, Brushy
Creek and Viburnum No. 29. The subject mines extract ore from a deposit known as the
viburnum trend, which runs in a north-south direction. While the ore deposit is essentially
horizontal, it angles slightly downward as it proceeds south, is somewhat irregular in elevation
and varies considerably in thickness. The mines are accessed through shafts. The Buick and
Brushy Creek mines have separate production and man shafts and the Viburnum No. 29 Mine
has a combined production and man shaft. The Buick and Brushy Creek mines have separate
production and haulage levels off of each shaft and the No. 29 mine has only a production level.
The production and man shafts, separate escape shafts and connecting mines provide avenues of
egress to the surface from the production level of each mine. There is no dispute that, in general,
there are at least two separate escapeways from the production level of each of the mines. 1
The areas at issue here are discreet locations where Doe Run uses what is called "multiple
pass mining'' to extract ore when the thickness of a deposit substantially exceeds the height of the
normal 16-20 foot high drift of the production level. After mining the ore at the production level,
Doe Run may make a cut below the production level, an "undercut", or above the production
level, an "overcut." An undercut is made by cutting a drift at a downward angle from the
production drift and then horizontally into the ore body underneath the production drift. The
material between the floor of the production drift and the ceiling of the undercut is called a "sill"
and its thickness ·generally ranges from 15 to 30 feet, occasionally up to 50 or 60 feet. Overcuts
are made in the same fashion by angling a drift up from the production drift. Doe Run also
accesses other parts of the ore body directly horizontal to the production drifts by cutting a
separate drift to such areas, which will be referred to as "side-cuts". When these three types of
additional cuts reach the ore body and extraction of the ore begins, they all have one significant
characteristic in common. The .work areas are accessed only by a single passageway or drift.
The distance from the top of the undercut incline to the working face was 250 feet in the Buick
Mine and 1,000 feet in the Viburnum No. 29·Mine. No specific distances were specified in the
citations of the undercuts at the Brushy Creek Mine. The lengths of single entrances to "sidecuts" ranged up to 2,000 feet, and there appear to be active workings at the southernmost end of
the production level of the Brushy Creek Mine that are accessed by a single passageway of a

1

Doe Run provides other safety measures for miners who may encounter difficulty
exiting a work area. Rescue chambers are provided in certain areas and an emergency hoist with
an "escape bullet" is available to remove miners through ventilation bore holes.
1244

comparable distance. The map of the Buick Mine also depicts no~-inactive areas at the
production level that were accessed by a single passageway several thousand feet long.
Multiple pass mining has become prevalent over the past 6-8 years. The previous method
involved accessing the ore body near its top and mining downward in benches, eventually
creating a void of considerable height, e.g. 50-60 feet. Problems with scaling that high a roof and
drilling pillars for removal rendered that method, in the opinion of Doe Run's managers, more
dangerous and less ·efficient than the multiple pass method. That testimony was not contradicted
by the Secretary.
The drifts leading to work areas in undercuts, overcuts and side-cuts serve as the sole
means of ingress and egress for miners and equipment working in those areas. The work areas
are ventilated, at least initially, by use of a fan and vent bag system, essentially a fabric tube
through which air is blown from the main production area. Various types of rubber tired, diesel
powered equipment access the work area through the drifts to drill, blast and remove the ore.
Each piece of diesel equipment is equipped with two fire extinguishers and possibly a fire
suppression system. Potential hazards that could render the drifts unusable as an escapeway, and
which would also curtail ventilation, were identified as equipment fires or ground falls. There
was one known fire in the mines, involving a truck, that occurred around 1987 or 1988. There
was no evidence introduced as to the likelihood of a ground fall or any such past occurrences in
the working areas of the mines. 2
Where the secondary cut becomes extensive, the fan and vent bag system of ventilation
eventually becomes inadequate and additional ventilation may be provided by cutting a shaft
through the sill from the production drift. Such shafts could provide an additional avenue of
egress from undercuts and overcuts, if a ladder was installed in the shaft. Doe Run's witnesses
testified that it would take two to three days to cut such a shaft through a sill up to 30 feet thick,
if no significant problems were encountered, and that a ladder would cost approximately
$1,500.00 to $3,000.00. There were no such shafts cut in the cited areas because ventilation
through the access drift was then adequate. The cutting of such a shaft and installation of a
ladder would have been feasible in the cited areas in the Viburnum and Brushy Creek mines.
However, it was not feasible in the area cited in the Buick mine, the "area 1 pillar
undercut." Where high grade ore is encountered, Doe Run typically extracts the pillars at the
main production drift. Where the ore body is less than 150 feet wide, the pillars can simply be
removed through the production drift. If wider, however, not all of the pillars can be removed in
that manner. Additional roof support is provided by backfilling the mined "rooms" adjoining
two or more rows of pillars with rock and similar materials mixed with cement. The pillars that
are "trapped" in the backfill are then removed by making an "undercut" below them and drilling
and blasting them down into the undercut, where the ore is removed by remote controlled

2

There was testimony that there had been roof falls in Doe Run' s mines, but the
only area specified was where pillars had been removed and no miner was allowed to enter.
1245

loaders. Once pillars are removed, miners are prohibited from entering the area and cutting a
ventilation/escapeway shaft from the production drift to the undercut is not feasible. Some
pillars had been removed, and others entrapped, at the production level above the "area 1 pillar
undercut" in the Buick Mine, prohibiting installation of a ventilation/escapeway shaft through the
sill.
Doe Run had used this mining method for several years prior to the issuance of the
citations. During thattime, MSHA had conducted mandated quarterly inspections of the mines
and the "undercut" areas currently in question, which have existed for as many as four years and
possibly longer. No citations were issued for violating the two escapeway standard and the
propriety of the undercuts was not otherwise questioned.
Doyle D. Fink became manager ofMSHA's South Central District in 1995. Because of
his concerns about important safety requirements he directed a review of escape and evacuation
and ventilation plans of the mines in the District.3 That review brought to his attention that
numerous work areas in Doe Run's mines were accessed only by a single drift. As part of this
special review project, he directed that inspections be made. MSHA inspector Robert Seelke, an
experienced MSHA inspector who had inspected Doe Run' s mines during the 13 years he had
been assigned to the South Central District, inspected the mines beginning in July of 1999.
After reviewing the results of his inspections, the information gathered from the review of the
escape and evacuation and ventilation plans and discussions with mine personnel, MSHA
determined to Issue citations for violations of 30 C.F.R.§ 57.1 lOSO(a), the standard requiring two
escapeways in these metal, non-metal mines. A total of 17 citations were issued in September of
1999, citing locations at six of the mines for purported violations of the standard, which
provides:

§ 57.11050

Escapeways and refuges.

(a) Every mine shall have two or more separate, properly maintained
escapeways to the surface from the lowest levels which are so positioned that
damage to one shall not lessen the effectiveness of the others. A method of refuge
shall be provided while a second opening to the surface is being developed. A
second escapeway is recommended, but not required, during exploration or
development of an ore body. (emphasis supplied)

3

MSHA either had these documents on file, or could readily obtain them.
See, 30 C.F.R. §§ 57.8520, 57.11053.
1246

Mr. Fink's interpretation of the standard was that it required two escapeways from each
of the areas entered by a
work area in the mines. 4 Consequently, citations were issued for
single drift -- undercuts, overcuts and side-cuts. The wording of the citations, however, tracked
Mr. Fink's interpretation of the standard, rather than the wording of the standard itself. Citation
No. 7884481, issued on September 9, 1999, for the Viburnum mine, was typical. It read:

all

The working area known as 78V21 and 78V6 was not provided with at least 2
separate properly·maintained·escape ways from that work area. ·This area is
accessed by a single entry for approx. 1000' to the working faces. This condition
creates the hazard of employees being trapped in the mine should the only
provided escapeway become impassable. Rubber tired, diesel powered mobile
equipment is used in this area for ground control work, drilling, loading of
explosives and to muck ore. Normally 5 or less employees work in this area.
(emphasis supplied)
This citation was modified on September 16, 1999, to specify a violation of§ 11050(b),
which requires refuges in certain situations. Doe Run contested the citations, as modified. After
discussions between MSHA and the Secretary's Solicitor's Office, the citation was modified
again on December 3, 1999, to specify the applicable standard as§ 11050(a), and the highlighted
wording was changed to conform to the wording of the standard. The first sentence of Citation
No. 7884481 now reads: "The areas known as 78V21 and 78V6 were not provided with at least 2
separate properly maintained escapeways to the surface from this lowest level." Similar
modifications were made to the other three citations.5 The citations of the 13 areas that did not
involve undercuts were vacated, apparently in recognition that they could not be considered
"lowest levels" of the mines.
The ultimate issue in these cases is whether the "undercut" areas addressed by the
citations constitµte "lowest levels" of the mines within the meaning of§ 57.l 1050(a). The
Secretary's interpretation of the standard, as applied here, has admittedly not been applied in the

4

Contrast the wording of the escapeway standard for metal and non-metal mines
with the comparable standards applicable to coal mines which require that separate escapeways
be provided "from each working section" of the mine. 30 C.F.R. §§ 75.380(b)(l) and
75.381(b).
5

Citation No. 7884492 cited an undercut at the Buick Mine and read, after
modification: "The area known as area 1 pillar undercut was not provided with at least 2 separate
properly maintained escapeways to the surface from this lowest level." Citation No. 7884505
cited an undercut at the Brushy Creek Mine and read, after modification: ''The area known as 76
bottom was not provided with at least 2 separate properly maintained escapeways to the surface
from this lowest level." Citation No. 7884506 also cited an undercut at the Brushy Creek Mine
and read, after modification: ''The area known as 9 undercut was not provided with at least 2
separate properly maintained escapeways to the surface from this lowest level."
1247

past at any of Doe Run's mines and was developed during litigation of these and the related
contest proceedings. While the other areas cited, "overcuts" and "side-cuts", pose virtually the
same hazards as these ''undercuts", the Secretary has tacitly conceded that there is no viable
argument that those areas fall within any reasonable definition of "lowest levels" by vacating the
subject citations.6
The parties introduced into evidence several definitions of the word "level" and related
terms of significance in miriing operations. Both parties rely on parts of the definition of the
term "level" contained in the U.S . BUREAU OF MINES, A DICTIONARY OF MINING, MINERAL
AND RELATED TERMS 638 (1968 ed.) ("Dictionary''), which provides, in pertinent part:
level a. A main underground roadway or passage driven along the level course
to afford access to the stopesl7l or workings and to provide ventilation and
haulageways for the removal of coal or ore. * * * b. Mines are customarily
worked from shafts through horizontal passages or drifts called levels. These are
commonly spaced at regular intervals in depth and are either numbered from the
surface in regular order or designated by their actual elevation below the top of a
shaft. * * * c. In pitch mining, such as anthracite, there may be a number of levels
driven from the same shaft, each being known by its depth from the surface or by
the name of the bed or seam in which it is driven.*** e. Applied to seams
which run like floors in an office building. Under and above the seam lie the rock
strata. * * * j. All openings at each of the different horizons from which the ore
body is opened up and mining is started. * * *
Doe Run additionally relies on a definition found in SOCIETY OF MINING ENGINEERS,
UNDERGROUND MINING METHODS HANDBOOK 88 (1982 ed.) which provides:
Level: A level is a system of horizontal underground workings that are connected
to the shaft. A level forms the basis for excavation of the ore above or below.

6

Undercuts could pose an additional hazard in ''wet" areas, where water
accumulation could drain into the lower elevations. There was one such area involved here, but
the additional hazard was minimal and was described as posing a significant flooding problem if
a pump would be inoperable for two weeks.
7

The term "stoping" was defined, in pertinent part, as: " The act of excavating ore,
either above or below a level, in a series of steps. In its broadest sense stoping means the act of
excavating ore by means of a series of horizontal, vertical, or inclined workings in veins or large,
irregular bodies of ore, or by rooms in flat deposits. * * *
1248

A "Safety Rule Book" developed by ASARCO and used by Doe Run, defined "levels" as
''worked or working areas of a mine off the shaft."
Witnesses called by the parties relied on various parts of these definitions in testifying
that the undercut areas are- or are not- "levels" or "lowest levels" within the meaning of the
standard. The Secretary places particular emphasis on the Dictionary's, subpart j, which reads:
"All openings at each of the different horizons from which the ore body is opened up and mining
is started." Doe Run emphasizes 1hose portions of the various definitions that purport to require
that each level be separately connected to a shaft and the portion of the Dictionary definition that
refers to stopes as evidencing that undercuts and overcuts are simply workings accessing the ore
deposit below or above the single level of the mines. The Secretary counters that levels do not
need to be connected to a shaft, noting that there are levels in "adit" mines, which are mines
accessed through a horizontal portal or tunnel and have no shafts. She also points out that the
undercuts are indirectly connected to a shaft, albeit not separately from the production level.8
The Secretary also relies upon an exhibit that apparently originated somewhere in Doe
Run's operations that sets forth an explanation of the color scheme used on various mine maps to
show workings at different elevations and refers to them as "levels." I place no significance on
that exhibit, however, because its relationship to any of the mines at issue here was never
established and because there is no evidence that whoever prepared the document intended to use
the terms "level" or "levels" other than as a general reference to elevation or with even the
remotest relationship to the use of the term "lowest levels" in the standard.
Doe Run argues that even if the "undercuts" are determined to be levels, that they are not
the lowest levels of the mines because portions of the production and/or haulage levels at each of
the mines are lower in elevation than the cited areas. For example, the lowest elevation of the
floor of the cited area in the Viburnum mine was 482 feet above sea level while the floor
elevation of the ~ain level off the shaft was 446 feet above sea level, some 36 feet lower in
elevation. Such relative positions can occur because, as noted previously, the ore body is
irregular in thickness and is not absolutely horizontal. The Secretary's witnesses testified that the
term "lowest levels" is defined primarily in functional terms and has little to do with actual
elevation.

8

The Secretary also argues that since the incline down to an undercut can be
referred to as a "ramp" that the undercut is a separate level because the Dictionary defines
"ramp" as an "incline connecting two levels." I reject that argument because there is no
indication that the use of the word "levels" in that definition has any relationship to the
Dictionary's definition of "level." In fact, the portion of the definition relied upon is the last of a
series of definitions which have nothing to do with the term "level" and it appears to be referring
to "levels" in the most general sense.
1249

Conclusions of Law
As noted above, the ultimate issue in these cases is whether the cited "undercut" areas are
"lowest levels" of the mines within the meaning of the safety and health standard, 30 C.F.R.
§ 57 .11051 (a). The legal framework for resolving that issue requires determining whether the
regulation is ambiguous, if so, whether the Secretary's interpretation can be.afforded deference,
and finally, whether Doe Run received fair notice of the interpretation it was cited for violating.
The deference portion of the analysis was described by the Commission in Island Creek
Coal Co., 20 FMSHRC 14, 18-19(January1998):
Where the language of a regulatory provision is clear, the terms of that
provision must be enforced as they are written unless the regulator clearly
intended the words to have a different meaning or unless such a meaning would
lead to absurd results. Dyer v. United States, 832 F.2d 1062, 1066 (9th Cir. 1987)
(citations omitted). See also Utah Power & Light Co., 11 FMSHRC 1926, 1930
(October 1989) (citations omitted); Consolidation Coal Co., 15 FMSHRC 1555,
1557 (August 1993). If, however, a standard is ambiguous, courts have deferred
to the Secretary's reasonable interpretation of the regulation. See Energy West
Mining Co. v. FMSHRC, 40 F.3rd 457, 463 (D.C.Cir. 1994). Accord Secretary of
Labor v. Western Fuels-Utah, Inc., 900 F.2d 318, 321 (D.C.Cir. 1990) ("agency's
interpretation .. . is 'of controlling weight unless it is plainly erroneous or
inconsistent with the regulation"') (quoting Bowles v. Seminole Rock Co.,
325 U.S. 410, 414 (1945) (other citations omitted)). The Secretary's
interpretation of a regulation is reasonable where it is "logically consistent with
the language of the regulation[] and ... serves a permissible regulatory function."
General Electric Co v. EPA, 53 F.3d 1324, 1327 (D.C.Cir. 1995) (citation
omitted). The Commission's review, like the courts', involves an examination of
whether the Secretary's interpretation is reasonable. Energy West, 40 F.3d at 463
(citing Secretary ofLabor on behalfofBushnell v. Cannelton Indus., Inc.,
867 F.2d 1432, 1439 (D.C.Cir. 1989)). See also Consolidation Coal Co.,
14 FMSHRC 956, 969 (June 1992) (examining whether Secretary's interpretation
was reasonable).
The Secretary argues that her interpretation of the regulation is entitled to deference in
that it is not plainly erroneous orinconsistentwith the regulatory language and furthers the
purposes of the Act. Doe Run argues, alternatively, that the regulation is not ambiguous and that
the Secretary's interpretation is not reasonable and has not been consistently applied. Doe Run
also argues that due process precludes application of the Secretary's interpretation in these cases
because it was not fairly warned of the "new" interpretation applied here. The Secretary, as
previously noted, elected not to file a reply brief and has not directly addressed Doe Run's due
process argument.

1250

Ambiguity
The term "lowest levels" is not defined in either the Act or the regulations. In light of the
various definitions introduced into evidence and the parties respective witnesses' opinions as to
whether these ''undercuts" were a separate "level" of the mines and whether they were "lowest
levels" within the meaning of the regulation, I have little trouble concluding. that the regulation is
ambiguous when applied to these undercuts. "As the Court stated in Boston & Maine, [503 U.S.
407 (1992)l'[f]ew phrases in a complex scheme ofregulation are so clear as to be beyond the
need for interpretation when applied in a real context."' Island Creek Coal Co., supra, 20
FMSHRC at 19. Ambiguity exists when a regulation is capable of being understood by
reasonably well-informed persons in two or more different senses. Id.
The Secretary's and Doe Run's witnesses, each of whom easily qualified as reasonably
well-informed persons, advanced diametrically opposed interpretations of the term "lowest
levels" as applied to these undercuts. Moreover, as discussed more fully below, I find that those
respective interpretations were reasonable and were formed by reasonably prudent persons
familiar with the mining industry and the protective purposes of the standard. It appears, both
from the respective definitions and the limited litigation history of the provision, that the term
"level" in the mining context includes physical and functional components. See Savage Zinc,
Inc., 17 FMSHRC 279 (February 1995); Magma Copper Co., 16 FMSHRC 327(February1994).
Application of the term "lowest levels" to the "real world" of the undercuts cited in these cases
demands interpretation of the term which is highly ambiguous in this context. Doe Run's
argument that the regulation is not ambiguous in this context because the "reasonably prudent
person" could only conclude that the undercuts were not lowest levels within the meaning of the
regulation must be rejected.

The Secretary's Interpretation - Deference
It is well-established that the Secretary's interpretation of her own regulations in the
complex scheme of mine health and safety is entitled to a high level of deference and must be
accepted if it is logically consistent with the language of the regulation and serves a permissible
regulatory function. Kerr-McGee Coal Corp. v. FMSHRC, 40 F.3d 1257, 121261-62 (D.C.Cir.
1994), cert. denied, 115 S.Ct. 2611 (1995); Island Creek Coal Co., supra, and cases cited
therein. Doe Run clearly faces an uphill battle in seeking to avoid the Secretary's interpretation
of the regulation. As described in General Electric, supra, 53 F.3d at 1327:

In adhering to this policy [of deference], we occasionally defer to
"permissible" regulatory interpretations that diverge significantly from what a
first-time reader of the regulations might conclude was the "best" interpretation of
their language. Cf. American Fed. Gov 't Employees v. FLRA, 778 F.2d 850, 856
(D.C.Cir. 1985) ("As a court of review ... we are not positioned to choose from
plausible readings the interpretation we think best." (internal punctuation and
citation omitted)). We may defer where the agency's reading of the statute would
1251

not be obvious to "the most astute reader." Rollins,C9J 937 F.2d at 652. And even
where the petitioner advances a more plausible reading of the regulations than that
offered by the agency, it is ''the agency's choice [that] receives substantial
deference." Id.

As noted above, I find the respective inteipretations of the term -~lowest levels" offered by
the parties to be reasonable. Doe Run' s reliance on aspects of the various definitions to urge that
the undercuts and overcuts are not separate levels but merely in the nature of stopes where
excavation of the ore above or below the production level occurred, is a reasonable inteipretation
of the regulation. 10 However, the Secretary's reliance upon other aspects of the Dictionary's
definitions of the term "level" as including "[a]ll openings at each of the different horizons from
which the ore body is opened up and mining is started" is also reasonable. The undercuts can
certainly be found to reasonably meet the functional aspects of the definitions of the term "level"
because they are passages driven along an essentially level course affording access to the
workings and providing ventilation and haulageways for the removal of ore. The Secretary's
inteipretation of the term "lowest levels" as not being strictly related to elevation, but more of a
relative concept with respect to other levels, is also reasonable. The ore body being mined here
was irregular, both in thickness and in elevation. It also had a general slope, downward from
north to south. The floors of the undercuts at issue here were not the lowest points in the
working areas of the mines. Depending upon the layout and topography of a particular mine,
intetpreting the term "lowest levels" as referring only to the level, a portion of which happened to
be the lowest in elevation, could completely eviscerate the standard. Although the parties do not
address it, the use of the plural rather than the singular form of the word level, lends further
support to the Secretary's inteipretation of the standard as applied here and undercuts Doe Run's
elevation argument.
There is little question but that the Secretary's inteipretation of the regulation is more
consistent w.ith the safety promoting puiposes of the Act. Requiring two separate escapeways
from these undercuts would enhance the safety of miners working in those areas, though the
degree to which safety would be enhanced is unclear because of the limited evidence presented
on the actual hazards experienced in these mines. Doe Run argues that any safety enhancement
attributable to the application of the Secretary's inteipretation would be outweighed by the safety
risks described with respect to the earlier mining method. That argument misses the mark. It is
highly unlikely that enforcement of the Secretary's inteipretation would prompt an operator to
use the previous method. In many instances, compliance could be achieved by cutting
ventilation/escapeway shafts through·the relatively thin sills. An operator might also continue to
use multiple pass mining, driving the production drift into the lower elevation of an ore body and

9

Rollins Envtl. Servs., Inc. v. EPA, 937 F.2d 649 (D.C.Cir. 1991).

10

Doe Run's argument that a "level" must be independently connected to a shaft, is
unpersuasive. It would appear that all mines have at least one leve4 including, "adit" mines,
which are accessed through a tunnel and do not have shafts. See Savage Zinc Co., supra.
1252

mine the ore above by using an overcut, or a series of overcuts. As noted above, the Secretary
has at least tacitly conceded that the standard cannot reasonably be interpreted to apply to
overcuts.
Doe Run also argues that the Secretary's interpretation is not entitled to deference here
because it was "newly minted during this case," was not announced in any policy memorandum
or embodied in any agency document, is inconsistent with other interpretations and has not been
consistently applied. However, interpretations first put forward in the course of administrative
litigation are, nevertheless, entitled to deference if they "reflect the agency's fair and considered
judgment on the matter in question." Akzo Nobel Salt, Inc. v. FMSHRC, 212 F.3d 1301 , 1304
(D.C.Cir. 2000) (quoting Auer v. Robbins, 519 U.S. 452, 462 (1997)) and cases cited therein.
The interpretation advanced here appears to reflect the agency's fair and considered
judgment on the matter in question. The testimony of the Secretary' s witnesses described the
process by which the enforcement action proceeded to this point. The original interpretation was
applied to all single access areas, and used wording ("from that work area") inconsistent with the
applicable standard. For this administrative litigation, however, that position was reexamined in
meetings involving MSHA's administrators and members of the Office of the Solicitor. The
result was formulation of an agency interpretation, acceded to by the administrators who had
developed the original interpretation.11 That interpretation was consistently applied to the
Secretary's enforcement action and thirteen of the seventeen citations were vacated.
The interpretation relied on here is not a rationalization developed on appeal after
administrative litigation had concluded. Contrary to Doe Run's argument, I do not find the
Secretary's interpretation substantively inconsistent with interpretations urged by the Secretary in
other cases. It is also not inconsistent with any other agency regulations, policy directives or
other written materials. While there was conflicting evidence as to whether single access areas
existed in other :Jllines, some of which appear to be located within the same MSHA district as
Doe Run' s mines, this appears to be the first instance in which the Secretary has determined to
initiate enforcement action with respect to single access undercuts.
Under the circumstances presented here, the Secretary's interpretation is entitled to
deference and Doe Run' s arguments to the contrary are rejected. See National Wildlife
Federation v. Browner, 127 F.3rd 1126, 1129-30 (D.C.Cir. 1997). 12 Doe Run also contends that

11

Doyle D. Fink, manager ofMSHA's South Central District, in which these mines
were located, testified that in his opinion the same safety considerations applied to all single
access areas and that there should be two escapeways from such areas. He acknowledged,
however, that the standard treated such areas differently and under the interpretation advanced by
the Secretary it could be applied only to the undercut areas.
12

While the Secretary' s interpretation is entitled to deference, considerations of due
process preclude its application here. It is, therefore, unnecessary to address Doe Run' s
1253

the considerations discussed above dictate that the Secretary's interpretation is entitled to less
deference than a more established or publicly promulgated pronouncement. See A & W Smelter
and Refiners, Inc. v. Clinton, 146 F.3rd 1107 (9th Cir. 1998). While I disagree, even under a
reduced deference standard I would sustain the Secretary's interpretation.

Due Process -- Fair Notice
· Where an agency imposes a fine based on its interpretation, a separate
inquiry may arise concerning whether the respondent has received "fair notice" of
the interpretation it was fined for violating. Energy West Mining Co. ,
17 FMSHRC 1313, 1317-18 (August 1995). "[D]ueprocess . . . prevents ...
deference from validating the application of a regulation that fails to give fair
warning of the conduct it prohibits or requires." Gates & Fox Co. v. OSHRC,
790 F.2d 154, 156 (D.C.Cir. 1986). An agency's interpretation may be
"permissible" but nevertheless fail to provide the notice required under this
principle of administrative law to support imposition of a civil sanction. General
Electric, 53 F.3d at 1333-34. The Commission has not required that the operator
receive actual notice of the Secretary's interpretation. Instead, the Commission
uses an objective test, i.e., "whether a reasonably prudent person familiar with the
mining industry and the protective purposes of the standard would have
recognized the specific prohibition or requirement of the standard." Ideal Cement
Co., 12 FMSHRC 2409, 2416 (November 1990).

Island Creek Coal Co., supra, 20 FMSHRC at 24.
The issues raised by Doe Run on deference have considerably more force in its due
process argument. Doe Run's interpretation of the standard as applied to these undercuts is at
least as reas~nable as the Secretary' s. Doe Run had used this method of mining for several years
and its interpretation of the standard had never been called into question by the Secretary's
MSHA inspectors. Doe Run was aware of other mines that had used this method, also with the
apparent acquiescence of MSHA. The Secretary's formulation of her interpretation included at
least two prior iterations and was ultimately developed during the course of these proceedings. I
have no trouble concluding that a reasonably prudent person familiar with the mining industry
and the protective purposes of the Act would not have recognized the specific prohibition of the

contention that the area 1 pillar undercut at the Buick Mine was an area of development, for
which the standard does not require two escapeways.
1254

regulation embodied in the Secretary's interpretation of the standard as applied to these
undercuts. The Secretary's determination not to respond to Doe Run's due process argument
may well have been prompted by the weight of the evidence in support of its argument.
Principles of due process preclude application of the Secretary's interpretation to these
undercuts.
Order
The two escapeway standard, as applied to the four "undercuts" at issue here, is
ambiguous. The Secretary's interpretation of the standard, advanced for the first time in this
litigation, reflects the agency's considered judgement, is reasonable and consistent with the
protective purposes of the Act and is entitled to deference. Because Doe Run did not have fair
warning of the Secretary's interpretation, however, it cannot be enforced in these instances.13
Accordingly, Citations numbered 7884481, 7884492, 7884505 and 7884506, are hereby
Vacated.

--··-·
Distribution:
R. Henry Moore, Esq., Buchanan Ingersoll Professional Corporation, One Oxford Centre,
301 Grant Street, 201h Floor, Pittsburgh, PA 15219-1410 (Certified Mail)

Kristi Floyd, Esq., Office of the Solicitor, U.S. Department of Labor, 1999 Broadway,
Suite 1600, Denver, CO 80202-5716 (Certified Mail)
/mh

13

There is little question but that all of the working areas accessible only by
a single drift present safety concerns. The Secretary's interpretation of the two escapeway
standard permitted her to address only 4 of the 17 cited areas. The precise degree of risk
presented, however, remains largely unquantified. Formal rulemaking would appear to be the
preferred approach to address those concerns.
1255

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH. VIRGINIA 22041

October 26, 2000
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Docket No. CENT 2000-114-M
A. C. No. 03-01597-05511
Clarksville Quarry

CHRISMAN READY-MIX,
INCORPORATED,
Respondent

DECISION
Appearances:

David Q. Jones, Esq., Tina Campos, Law Clerk, Office of the Solicitor,
U.S. Department of Labor, Dallas, Texas, for the Petitioner;
Lonnie C. Turner, Esq., Turner & Mainard, Ozark, Arkansas,
for the Respondent.

Before:

Judge Feldman

This proceeding concerns a petition for assessment of civil penalties filed by
the Secretary of Labor (the Secretary) against the respondent, Chrisman Ready-Mix, Inc.,
pursuant to section 1IO(a) of the Federal Mine Safety and Health Act of 1977 (the Mine Act),
30 U.S.C. § ~20(a). The petition sought to impose a total civil penalty of$571.00 for nine
alleged violations of the mandatory safety standards in 30 C.F.R. Part 56 of the Secretary's
regulations governing surface mines. Only one of the nine alleged violative conditions was
characterized as significant and substantial (S&S) in nature. 1 This matter was heard on
October 3, 2000, in Fayetteville, Arkansas.
At the beginning of the hearing, the parties were advised that I would defer my ruling on
the nine citations pending post-hearing briefs, or, issue a bench decision ifthe parties waived
their right to file post-hearing briefs. The parties waived the filing Qf briefs. (Tr. 58-60). This
written decision formalizes the bench decision issued with respect to five of the contested nonS&S citations. The bench decision vacated three citations and affirmed two citations. During the

1

A violation of a mandatory safety standard is properly characterized as S&S if
it is reasonably likely that the hazard contributed to by the violation will result in an event,
i.e., an accident, resulting in serious injury. U.S. Steel Mining Co., 6 FMSHRC 1834, 1836
(August 1984).
1256

course of the hearing, I approved the parties' settlement agreement with respect to the remaining
four citations, including the citation that designated the cited violation as S&S. With respect to
the four settled citations, the respondent agreed to pay a total civil penalty of$237.00 consisting
of a reduced $44.00 civil penalty for each of three non-S&S citations, and a reduced $105.00
civil penalty for the S&S violation. A total civil penalty of$64.00 was imposed for the two
citations that were affirmed at the hearing. Thus, the total civil penalty imposed in this matter,
including the $237.00 the respondent agreed to pay, is $301.00. This written bench decision is
an edited version of the·bench decision issued·at trial with added references to pertinent case law.
The bench decision applied the statutory civil penalty criteria in section l lO(i) of the Act,
30 U.S.C. § 820(i), to determine the appropriate civil penalty to be assessed. Section 11 O(i)
provides, in pertinent part, in assessing civil penalties:
the Commission shall consider the operator's history of previous violations, the
appropriateness of such penalty to the size of the business of the operator charged,
whether the operator was negligent, the effect on the operator's ability to continue
in business, the gravity of the violation, and the demonstrated good faith of the
person charged in attempting to achieve rapid compliance after notification of a
violation.
The respondent, Chrisman Ready-Mix, Inc., is a small mine operator that is subject to the
jurisdiction of the Mine Act. The evidence reflects that the respondent has a good compliance
history with respect to previous violations in that it was cited for only seven violations of
mandatory health and safety standards during the previous four years preceding the issuance of
the citations in issue (Ex. P-12); that the respondent abated the cited conditions in a timely
manner; that the $571 .00 total civil penalty initially proposed by the Secretary in this matter will
not effect the respondent's ability to continue in business; and that the contested non-S&S
citations involv(f conditions that were not serious in gravity. In this regard, the parties have
stipulated to the small size of the respondent operator, to the fact that the civil penalties in this
matter will not impair-its ability to continue in business, and to the respondent's good compliance
history. (Tr. 133).
I. Findings and Conclusions
Chrisman Ready-Mix, Inc., is a small mine operator that has five employees at its
Clarksville quarry. At the quarry, material is extracted from a rock bluff and crushed into ·various
grades of gravel. The gravel is used by the construction industry for such purposes as road
construction, concrete, roofing gravel and the installation of septic tanks. The citations that are
the subject of this proceeding were issued on October 13, 1999, by Mine Safety and Health
Administration (MSHA) Inspector Robert Capps, who is assigned to the Little Rock, Arkansas
Field Office. The citations were issued during the course of his regular bi-yearly inspection of
the respondent's Clarksville facility.

1257

A. Citation No. 7883242
During the course ofinspector Capps' October 13, 1999, inspection, Capps entered the
scale house which is a small building that houses the mechanical and electronic components of
the truck scale that is used to weigh customer loads. In the scale house, Capps noted a surge
protector that was connected to various pieces of mechanical equipment. Generally speaking,
a surge protector has a power cable that is connected to the plug on one end, and to the surge
protector compartment containing1he ·outlet receptacles on the other end. The power cable has a
thick outer jacket that prevents electric shock from contact with the interior copper wires. Inside
the thick outer jacket is a thinner inner rubber coated jacket that prevents the copper wires from
touching each other and shorting out. The thinner inner rubber coated jacket, like the outer
jacket, also provides protection from electric shock injury.
Capps determined the surge protector cable had become separated at the plug end of the
cord exposing the inner protective rubber sheathing that surrounds the copper wire conductors.
Capps estimated the separation distance of the outer protective cable from the plug to be
approximately Y2 inch. Steve Hurt, the respondent's crusher foreman, estimated the cable had
separated from the plug a distance of approximately 1/s inch. The outer protective layer of the
power cable apparently had worn and had become slightly disconnected from the plug over time
as a result repeatedly pulling the cable to disconnect the plug from the electrical outlet.
As a result of his observations, Capps issued Citation No. 7883242 for an alleged
violation of the mandatory safety standard in section 56.12004 that requires, in pertinent part,
that electrical conductors exposed to mechanical damage shall be protected. 30 C.F .R.
§ 56.12004. (Ex. P-1). The citation was abated by removing the surge protector from service.
Capps concluded the cited violation was not S&S because the cooper wire conductors were not
exposed, and the remaining inner rubber sheathing afforded a measure of protection against the ·
electric shoc)c hazard. The Secretary seeks to impose a civil penalty of $55.00 for Citation
No. 7883242.
As a threshold matter, the bench decision addressed the respondent's assertion that the
scale house, despite its location on mine property, is not a mine subject to Mine Act jurisdiction.
The bench decision noted the definition of a "mine" in section 3(h)(l) of the Act is "sweeping,"
and "expansive." Marshall v. Stoudt's Ferry Preparation Co., 602 F.2d 589, 591-92 (3rd Cir.
1979), cert. denied, 444 U.S. 1015 (1980). Under section 3(h)(l), a "mine" includes "lands, . . .
structures, facilities, equipment, 'machines, .tools or other property ... used in, or to be used in,
... the work of preparing ... minerals." 30 U.S.C. § 802(h)(l). In view of the expansive nature
of the statutory language in section 3(h)(l), it is clear that the scale house is subject to Mine Act
jurisdiction.

1258

Notwithstanding its jurisdictional objection, the respondent contends that the citation is
defective because Capps issued the citation during the early morning of October 13, 1999,
before mining activities occurred. However, an inspector may cite a violation based on his
reconstruction of past events. Put another way, an inspector does not have to personally observe
a violation of a mandatory safety standard to conclude that a violation had occurred. Emerald
Mines Co. v. FMSHRC, 863 F. 2d 51., 57 (D.C. Cir. 1988). In this instance, it was appropriate for
Capps to conclude that the cited violative condition, that apparently occurred over a period of
time as a result ofpullingthe plug of the power cable from the electrical outlet, existed during
mining operations for a substantial period preceding Capps' October 13, 1999, inspection.
Weighing Capps' testimony that the cable had separated approximately Yi inch, and
Burt's testimony that the cable had separated approximately1/e inch, I conclude that the damage
to the cable was somewhere in between at a distance of approximately Y-i inch. However slight,
the damaged cable did compromise the protection of the electrical conductors that is required by
the cited mandatory standard. Accordingly, the Secretary has established the fact of the
violation cited in Citation No. 7883242.
With respect to the negligence associated with the cited violation, I view the Y-i inch
damage to the cable as de minimis and difficult to detect. Thus, there is virtually no negligence
to be attributed to the respondent. However, "[t]he Mine Act is a strict liability statute and an
operator may be held liable for violations without regard to fault." Wyoming Fuel Co.,
16 FMSHRC 19, 21 (January 1994). The Secretary proposes a $5 5.00 civil penalty for this
non-S&S violation. While I recognize that even de minimis violations have the potential to
cause serious injury, the civil penalty for Citation No. 7883242 shall be reduced to $20.00
in recognition of the low gravity, the obscure nature of the cited condition, and the absence of
negligence. (Tr. 70-74).
B. Citation No. 7883245
During the course of his inspection, Capps observed a wet wash screening plant used to
clean rock material that had a ladder approximately eight feet in length leaning against the metal
structure. The ladder provided a means of access to a horizontal metal frame that could be used
as a walkway to service or observe the screening facility. The horizontal metal frame was
approximately six to eight feet above ground level depending on the amount of spilled rock
material on the ground. There was an unguarded v-belt located approximately twelve feet above
· ground level and four feet above the·metal frame walkway. Capps noted spilled material on the
surface of the metal frame. Capps was concerned that if someone used the ladder to access the
metal frame walkway while the wash screen was in operation, he could slip or fall, and, in so
doing, he could contact the moving belt and pulley.

1259

Based on his observations, Capps issued Citation No. 7883245 alleging a non-S&S
violation of the mandatory safety standard in section 56.14101(a) that requires moving pulleys
and similar pinch points to be guarded to protect against injury. 30 C.F.R. § 56.14107(a).
(Ex. P-4). Capps concluded the cited condition was non-S&S because he was told employees
did not access the metal frame walkway when the washer screen was operating. Although Capps
cited the condition as a section 56.14107(a) violation that requires the guarding.of moving parts,
the citation was abated by removing the ladder from the metal frame. (Tr. 98-101 ) .. Capps
admitted the metal walkway was not frequently traveled. He also testified the only tune the
ladder would be used to access the walkway was to perform maintenance such as greasing and
repairing gear boxes. Capps conceded his primary concern was that the washer screen must be
de-energized prior to performing maintenance as required by the mandatory safety standard in
section 56.12016. 30 C .F.R. § 56.12016.
The bench decision noted that section 56.14107(b) provides that the guarding
requirements of section 56.14107(a) do not apply where the exposed moving parts are at least
seven feet away from walking or working surfaces. Here the cited unguarded v-belt is
approximately 12 feet above the ground. Thus, the question is whether the exception in
section 56.14107(b) applies. The Secretary finds herselfin the unenviable position of asserting
that guarding is required despite permitting abatement of the citation without requiring the
installation of guarding.

In determining whether the guarding requirements of section 56.14107(a) apply, the focus
must be on the regulation's language that the unguarded condition must be one that "can cause
injury." While the Secretary is normally entitled to deference when interpreting her own
mandatory safety standards, deference cannot be accorded to the Secretary's interpretation if it is
plainly wrong and inconsistent with the purpose of the cited regulation. Dolese Brothers Co. ,
16 FMSHRC 689, 693 (April 1994) (quoting Emery Mining Co. v. Secretary ofLabor, 744 F.2d
1411, 1414 (10th Cir. 1984).
_ In addressing the question of when guarding is required by the safety standard,
it is helpful to examine the Commission's decision in Thomas Brothers Coal Company,
6 FMSHRC 2094(September1984) that addressed the purpose of section 77.400(a), a similar
mandatory guarding standard governing coal mining. The Commission stated:
We find the most logical construction of the standard is that it
imports the .concepts of reasonable possibility of contact and
injury, including contact stemming from inadvertent stumbling or
falling, momentary inattention or ordinary carelessness. Applying
this test requires talcing into consideration all relevant exposure and
injury variables. For example, accessibility of the machine parts,
work areas, ingress and egress, work duties, and as noted, the
vagaries of human conduct. Under this approach, citations for
inadequate guarding will be resolved on a case-by-case basis.
1260

6 FMSHRC at 2097.
Thus, stumbling and inadvertent contact are the concerns that the standard addresses. The
standard is not intended to require moving parts to be guarded in order to prevent intentional
contact by maintenance personnel who have used a ladder to access a walkway that is used for
the exclusive purpose of performing maintenance or repair. Of course maintenance personnel
must de-energize the washer screen prior to accessing the walkway. The Secretary has the
burden of proving the occurrence of a violation. Here it appears that Capps' real concern was
that equipment must be de-energized prior to maintenance. The Secretary cannot prevail in a
case where it cites an operator for a failure to install guarding while permitting abatement of the
citation without the installation of guarding. Accordingly, Citation No. 7883245 shall be
vacated. (Tr. 104-09).
C. Citation No. 7883247
Capps' inspection included determining if all fire extinguishers had been visually checked
on a monthly basis to ensure that they were fully charged and operable as required by the
mandatory safety standard in section 56.4201(a)(l). Capps noted two fire extinguishers that were
hanging on walls on mine property that had neither been timely checked, nor taken out of service.
The tags on the subject fire extinguishers reflected one was last checked in April 1999 and the
other was last visually inspected in August 1999. As a result of his findings, Capps
issued Citation No. 7883247 citing a non-S&S violation of section 56.4201(a)(l). 30 C.F.R.
§ 56.4201(a)(l). (Ex. P-6). Capps designated the violation as non-S&S because the cited fire
extinguishers appeared to be in good working condition. The respondent asserts the fire
extinguishers were in a shed awaiting service.
The bench decision noted that, to be enforceable, the monthly visual inspection
requirements section 56.4201(a)(l) must be read in conjunction with section 56.4201(b) that
requires written dated certification by the person making the visual inspection. In the absence of
evidence that the fire extinguishers were taken out of service by storing them at a location where
functioning fire extinguishers would not ordinarily be kept, I have no alternative but to conclude
that the fire extinguishers were not removed from service. Moreover, this conclusion is
consistent with inspector Capps' testimony that the fire extinguishers were in good working
condition. In view of Capps' testimony that the majority of fire extinguishers had been visually
inspected on a monthly basis, I am reducing the respondent's degree of negligence from
moderate to low. Accordingly, Citation No. 7883247 is affirmed and the civil penalty
imposed is reduced from $55.00 to $44.00. (Tr. 124-26).
D. Citation No. 7883248
Capps observed the power cord for the No. 2 conveyor motor had been sliced with what
he considered to be a thin layer of electrical tape. The cord was located on the east side of the
conveyor near the head pulley at a location where the top of the conveyor is approximately

1261

15 feet from the ground. The spliced area of the power cable was approximately ten feet off the
ground. Capps noted that electrical plastic or vinyl tape was used to accomplish the splice rather
than thicker rubberized electrical tape. However, Capps conceded that because the cable was
suspended ten feet above ground, he could not determine the adhesion of the tape or the extent to
which the tape was wound around the cable. As a result of his observations, Capps issued
Citation No. 7883248 citing a violation of section 56.12013. 30 C.F.R. § 56.12013. (Ex. P-7).
This standard requires that splices and repairs to power cables must be "mechanically strong with
·electrical conductivity as near as possible to that of the original." The standard also requires
damage protection and resistance to moisture equal to that of the original. Capps designated the
violation as non-S&S because the location of the splice ten feet above ground level was not
likely to cause injury.
The bench decision noted that due process requires the Secretary to establish, by a
preponderance of the evidence, the fact of a violation. Here Capps' observations of the
spliced area of a cable suspended ten feet in the air occurred approximately one year ago.
As distinguished from several of the other cited violations where photographs have been
admitted depicting the conditions, there is no photograph of the splice to judge whether the splice
approaches the functionality of the original cable jacket. Although rubberized electrical tape is
thicker than plastic or vinyl electrical tape, it has neither been contended nor shown that splicing
with plastic or vinyl tape violates electrical industry standards. The regulatory standard in
section 56.12013(a) requires that the splice must provide equal protection "as near as possible to
that of the original [cable]." The protective capability of the splice is a function of the adhesion
quality of the tape as well as its thickness. On balance, Capps' testimony, based on his
observations from the ground, does not adequately demonstrate that the amount and condition of
the electrical tape used to accomplish the splice resulted in the requisite diminution of protection
contemplated by section 56.12013(a). Accordingly, Citation No. 7883248 shall be vacated.
{Tr. 153-56).
E. Citation No. 7883250
Capps observed the primary jaw crusher. A photograph of the crusher was admitted at
trial. (Ex. P-11 ). The crusher was driven by a horizontal drive belt located approximately 12 feet
above ground level. {Tr. 172-74; Ex. P-11). Capps was concerned that, ifthe belt snapped, it
could fly off the pulleys causing injury to anyone traveling in the vicinity of the crusher.
However, Capps testified that there was "[n]o real evidence of foot traffic . .. its a low traffic
area normally during crusher hours." (Tr.· 177). Capps testified that he was not aware
of any previous injuries that had occurred as a result of circumstances and conditions that were
similar to the conditions that he observed at respondent's primary jaw crusher. Id.

1262

As a result of his observations, Capps issued Citation No. 7883250 citing an alleged
violation of the mandatory safety standard in section 56.14108. 30 C.F.R. § 56.14108. This
regulatory standard states:
Overhead drive belts shall be guarded to contain the whipping
action of a broken belt if that action could be hazardous to
persons. (Emphasis added).
Capps designated the cited condition as non-S&S because, as previously noted, there was
"no real evidence of foot traffic" in the area. (Tr. 177). The citation was abated by installing a
horizontal metal bar under the drive belt. Capps opined that the metal bar would reduce the
velocity of the belt if it broke.
The bench decision noted that the provisions of section 56.14108 do not require
the guarding of all overhead drive belts to "to contain whipping action." Rather, there is a
condition precedent for section 56.14108 to apply. Namely, guarding is required only if a
broken belt "could be hazardous to persons." The degree of potential hazard to persons is a
function of the height of the drive belt and the amount of foot traffic in the area. In this case, the
belt is approximately 12 feet above the ground in an area with "no real evidence" of foot traffic.
(Tr. 177). In fact, the degree of hazard was sufficiently remote for inspector Capps to conclude
that it was unlikely that an injury would result because of the cited condition.
Section 56.14108 is a broad regulatory standard that applies to overhead drive belts
on a case-by-case basis depending on whether the failure to guard the drive belt could pose a
hazard to persons. In applying broad regulatory provisions, the Commission looks to whether
"a reasonably prudent person familiar with the factual circumstances surrounding the allegedly
hazardous condition, including any facts peculiar to the mining industry, would recognize a
hazard warranting corrective action within the purview of the applicable regulation." Alabama
By-Products Corp., 4 FMSHRC 2128, 2129 (December 1982).
While the Secretary is not estopped from citing this condition simply because the
condition had not been cited as a violation during the past nine years ofMSHA inspections at the
respondent's Clarksville facility, the failure ofMSHA to cite this condition in the past is material
in applying the "reasonably prudent person" test. In addition, the height of the subject drive belt
12 feet above the ground, the lack of foot traffic in the area of the crusher, and Capps' admission
that injury was unlikely, all support the conclusion that a reasonably prudent person familiar with
the mining industry would not have recognized the presence of a hazard requiring corrective
action. Accordingly, the Secretary has failed to satisfy her burden of proving the fact of the cited
section 56.14108 violation. Consequently, Citation No. 7883250 shall be vacated.

1263

F. The Settlement Agreement
As previously noted, at the hearing the parties agreed to settle four of the citations that
were in issue in this proceeding for a total civil penalty of $237.00. Specifically, the respondent
agreed to pay a reduced total civil penalty of$132.00 consisting of three $44.00 civil penalties
for Citation Nos. 7883243, 7883244 and 7883249 that cited, respectively, non-S&S violations for
a missing circuit breaker in the scale house, a failure to identify circuit breakers located in the
scale house, and a failure to have a weather resistant cover plate on the J-box motor of the
primary feed conveyor. Finally, the respondent agreed to pay a reduced $105.00 civil penalty for
Citation No. 7883246 that cited an S&S violation for an electrical control cable that was
improperly installed through a hole in the frame of an aluminum window.

ORDER

In view of the above, IT IS ORDERED THAT Citation Nos. 7883245, 7883248 and
7883250 ARE VACATED.
IT IS FURTHER ORDERED THAT the respondent shall pay a total civil penalty of
$64.00 in satisfaction of Citation Nos. 7883242 and 7883247 that ARE AFFIRMED.
IT IS FURTHER ORDERED THAT, pursuant to the parties' agreement, the
respondent shall pay a total civil penalty of $237.00 in satisfaction of Citation Nos. 7883243,
7883244, 7883246 and 7883249.
Accordingly, the respondent shall pay a total civil penalty of $301.00 within 45 days
of the date of this decision. Upon timely receipt of payment, Docket No. WEVA 2000-114-M
IS DISMISSED.

Jerold Feldman
Administrative Law Judge
Distribution:
David Q. Jones, Esq., Tina Campos, Law Clerk, Office of the Solicitor, U.S. Department of
Labor, 525 South Griffin St., Suite 501, Dallas, TX 75202 (Certified Mail)
Lonnie C. Turner, Turner & Mainard, Attorneys at Law, 110 W. Commercial, Ozark, AR 72949
(Certified Mail)
/mh
1264

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577IFAX 303-844-5268

October 30, 2000
... CONTESTPROCEEDINGS

DARWIN STRATTON & SON INC.,
Contestant . ··-··

Docket No. WEST 2000-371-RM
Order No. 7966584; 4/24/2000
Docket No. WEST 2000-372-RM
Citation No. 7966585; 4/22/2000
Docket No. WEST 2000-373-RM
Order No. 7966587; 4/22/2000
v.
Docket No. WEST 2000-374-RM
Citation No. 7941252; 4/26/2000
Docket No. WEST 2000-375-RM
Order No. 7941253; 4/26/2000
Docket No. WEST 2000-376-RM
Order No. 7941254; 4/26/2000
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
. Respondent

Docket No. WEST 2000-377-RM
Order No. 7941255; 4/26/2000
Docket No. WEST 2000-378-RM
Order No. 7941256; 412612000
Docket No. WEST 2000-379-RM
Order No. 7941257; 4/26/2000
Docket No. WEST 2000-380-RM
Order No. 7941258; 412612000
Docket No. WEST 2000-381-RM
Citation No. 7941259; 4/26/2000
Docket No. WEST 2000-382-RM
Order No. 7941260; 4/26/2000

1265

Docket No. WEST 2000-383-RM
Citation No. 7941261; 4/26/2000
Docket No. WEST 2000-384-RM
Citation No. 7941262; 4/26/2000
Dock.et No. WEST 2000-385-RM
Order No. 7941263;·4/26/2000
Docket No. WEST 2000-386-RM
Order No. 7941264; 4/26/2000
Docket No. WEST 2000-387-RM
Order No. 7941265; 4/27/2000
Docket No. WEST 2000-388-RM
Order No. 7941266; 4/26/2000
Docket No. WEST 2000-389-RM
Order No. 7941267; 4/26/2000
Docket No. WEST 2000-390-RM
Order No. 7941268; 4/26/2000
Docket No. WEST 2000-391-RM
Citation No. 7941269; 4/27/2000
Docket No. WEST 2000-392-RM
Citation No. 7941270; 4/27/2000
Docket No. WEST 2000-393-RM
Order No. 7941271; 4/27/2000
Docket No. WEST 2000-394-RM
Order No. 7941272; 4/27/2000
Docket No. WEST 2000-395-RM
Citation No. 7941273; 4/27/2000
Docket No. WEST 2000-396-RM
Citation No. 7941274; 4/27/2000

1266

Docket No. WEST 2000-397-RM
Order No. 7941275; 4/27/2000
Docket No. WEST 2000-398-RM
Citation No. 7941276; 4/27/2000
__ .Docket No. WEST 2000-443-RM
Citation.No. 7966588; 4/22/2000
Rattlesnake Pit
Mine ID 42-02283

DECISION
Appearances:

John Rainwater, Esq., Office of the Solicitor, U.S. Department of Labor,
Denver Colorado, for Respondent.

Before:

Judge Manning

These cases are before me on notices of contest filed by Darwin Stratton and Son, Inc.,
("Darwin Stratton") against the Department of Labor' s Mine Safety and Health Administration
("MSHA"), pursuant to section 105(d) of the Federal Mine Safety and Health Act of 1977, 30
U.S.C. §§ 815(d)(the "Mine Act"). A hearing was held in Washington, Utah, on October 3,
2000, but Darwin Stratton failed to appear at the hearing. The citations and orders at issue in
these proceedings were issued following MSHA's investigation of a fatal accident that occurred
at the Rattlesnake Pit on April 21, 2000. MSHA was unaware of the existence of the Rattlesnake
Pit until this fatal accident.

I. FINDINGS OF FACT
The Rattlesnake Pit is a small sand and gravel mine owned and operated by Darwin
Stratton near Hurricane, Utah, in Washington County. Sand and gravel is extracted from a dry
stream bed, transported by truck to an adjacent wash plant, and stockpiled. The stockpiled
material is fed into a hopper and conveyed to a single-deck screen where oversized material is
separated. The sand is then fed into a screw classifier and mixed with water to remove unwanted
material. The finished sand is sold for us_e in making concrete. (Tr. 14; Ex. 3).
This pit has been operating for about five years, but MSHA was never notified of its
existence. As a consequence, the pit was never inspected by MSHA. Darwin Stratton notified
Utah-OSHA of the fatal accident. MSHA learned of the accident on the morning of April 22,
2000, when an official from Utah-OSHA called MSHA's Denver office. MSHA began its
investigation of the accident later that day. (Tr. 11-12).

1267

Candi Reeve, the accident victim, was the only person working at the pit on April 21.
She was fatally injured when she became entangled in the moving conveyor belt tail pulley.
There was no guard present to protect persons from contacting the tail pulley. Ms. Reeve arrived
at the pit early in the morning on April 21 accompanied by Todd Stratton, the foreman. (Tr. 46).
Mr. Stratton re-instructed her on the operation of the front-end loader and the wash plant. He
watched her work for a short period and then he left at about 8:30 a.m., leaving her alone to
operate the facility. (Tr. 46-47). He also warned her to stay away from the conveyor. (Tr. 64).
When.Ms..Reeve failed to.retum .t o.Darwin.Stratton's office in Hurricane, Clayton.Stratton,
president of the company, asked an employee to check on her. At about 4:00 p.m., the employee
observed Ms. Reeve caught in the tail pulley. He found no vital signs. County emergency
personnel transported her to the Utah Medical Examiner's office. The Medical Examiner
determined that her death was caused by asphyxia due to the compression of her neck by her
clothing that bad become entangled in the conveyor belt assembly. (Ex. 2D).
Based on its investigation, MSHA determined that the accident was caused by
"management's failure to install guards on the conveyor tail pulley." (Ex 3, p.5). MSHA further
determined that "[a]ssigning the inexperienced victim to work alone in an area where hazardous
.conditions existed without arranging for scheduled communication contact contributed to the
severity of the accident." Id.
Darwin Stratton timely contested the citations and orders that are the subject of these
proceedings, but otherwise refused to cooperate with the undersigned judge or the Department of
Labor's attorney. The Secretary filed a motion to stay these proceedings until civil penalties
were proposed. I also asked Darwin Stratton' s representative whether he would prefer to stay
these cases until MSHA proposed civil penalties for the citations and orders. (Letter dated June
28, 2000). In response, Darwin Stratton's representative objected to any stay in these
proceedings and asked that the cases proceed to hearing. (Letters dated June 26 and July 6, 2000).
Consequently, I denied the Secretary's motion to stay the proceedings and established a hearing
date of October 3, 2000. (Order dated July 11, 2000).
Starting in July 2000, various people who purport to represent Darwin Stratton began
writing letters to me stating that MSHA was without jurisdiction to inspect the Rattlesnake Pit.
These letters also made demands under various state laws including the Uniform Commercial
Code (''UCC"). I responded to these letters by sending several orders and letters to Darwin
Stratton explaining how these proceedings would be conducted. I explained that the UCC does
not apply to these proceedings and that MSHA's citations and orders raise serious issues that
may have significant implications for Darwin Stratton. Darwin Stratton began refusing all mail
sent from me and from the Solicitor's office. Mr. Pat Morgan, Darwin Stratton's-representative,
signed and dated the outside of the envelopes and returned them to me unopened. He also used
rubber stamps on the outside of the envelopes with the following messages: "Without Dishonor
U.C.C. 3-505" and "Refuse Mail Service to Federal Area/Possession." Darwin Stratton failed to
respond to the Secretary's discovery requests, failed to respond to my orders, and also returned
all documents sent by the Solicitor's office. Darwin Stratton returned the notice of hearing
unopened. The outside of the envelope bears the signature of Pat Morgan.
1268

On August 3; 2000, I sent Darwin Stratton an unmarked envelope containing a copy of all
of the letters and orders that I had previously issued, along with a -letter explaining Commission
procedures and the importance of these cases. I used stamps for postage and supplied no return
address in the hope that Mr. Morgan would open it. He returned the envelope, unopened, to the
Solicitor's office marked with the same rubber stamps. All of my subsequent letters and orders
were returned unopened in the same fashion.
__ .DnAugust28,2000, the Secretary filed a motion for.expedited hearing on-the basis that
Darwin Stratton had not abated one of the citations in these cases. When an MSHA inspector
returned to the pit in June, another individual was working alone. One of the citations in this
case cited Darwin Stratton for allowing a miner to work alone without meeting the requirements
set forth at 30 C.F.R. §56.18020. MSHA issued a follow-up citation under section 104(a) so that
it could issue a section 104(b) order and assess daily penalties under section 1lO(b) of the Mine
Act if the condition was not abated.
On September 1, 2000, I issued a notice of hearing site in which I set out the exact
location for the hearing to commence at 9 a.m. on October 3. I sent a copy of this notice to Pat
Morgan and to the two individuals who had sent me letters: "Johnpatrick: Morgan" of Fredonia,
Arizona, and "Clayton-Todd: Stratton" of La Verkin, Utah. In each instance, the notice of
hearing site was returned unopened. The outside of the envelopes addressed to Pat Morgan and
Todd Stratton ("Clayton-Todd: Stratton") bear the signature of the addressee and the same rubber
stamps. In the meantime, representatives of Darwin Stratton continued to send letters holding me
and the Secretary in default for failing to respond to their letters.
The hearing commenced at 9 a.m. on October 3, 2000, in Washington, Utah, as
scheduled. Mr. Rainwater appeared on behalf of the Secretary of Labor but no representatives
for Darwin Stratton appeared at the hearing. Mr. Rainwater advised me that he had not been able
to make contact with anyone from Darwin Stratton since he first discussed the cases with
representatives of Darwin Stratton soon after it contested the citations and orders.

II. DISCUSSION WITH FINDINGS AND CONCLUSIONS
I hold that MSHA has jurisdiction to inspect the Rattlesnake Pit. The facilities at that pit
easily fit within the definition of"coal or other mine" in section 3(h)(l) of the Mine Act.
Minerals are extracted from the earth, the extracted minerals are milled at the wash plant, and the
resulting product is sold to customers._The milling consists of separating the sand from the
unusable material and then cleaning the sand. The functions performed at this pit are the same as
are typically found at sand and gravel pits throughout the country. Courts and the Commission
have consistently held that sand and gravel pits are subject to MSHA jurisdiction. Because the
products of this pit enter or affect commerce, the pit is subject to the provisions of the Mine Act
in accordance with section 4 of that act.
I made every attempt to ensure that Darwin Stratton was served with notice of the
hearing. Darwin Stratton specifically requested that these cases not be stayed and asked that the

1269

cases proceed to hearing. Yet, it refused to accept any mail from my office or from the Secretary.
The citations and orders issued by MSHA raise serious safety issues at the pit. Its failure to
cooperate raises questions about its commitment to the safety of its employees.
Under 29 C.F.R. §2700.66(b), I could have simply held Darwin Stratton in default at the
commencement of the hearing and dismissed these proceedings with prejudice. Because the
cases involve a fatality and the citations and orders.raise serious safety issues,J .felt it.was
important to hear the.testimony of the.MSHA .inspectors and to review the exhibits prepared by
the Secretary. Consequently, the hearing proceeded without Darwin Stratton being present. A
summary of the evidence and my findings with respect to the citations and orders are set forth
below.

A.

Accident Investigation
1.

Citation No. 7966585; WEST 2000-372-RM

This citation, as modified, alleges a violation of 30 C.F.R. §56.14107(a) as follows:
A wash plant operator was fatally injured at this mine on April 21, 2000, when
she was caught in the unguarded tail pulley for the wash plant feed conveyor. The
mine operator stated that the pulley was never guarded. This tail pulley was
located at ground level.. ..
MSHA Inspector Dennis Harsh determined that the violation was serious, was of a
significant and substantial nature ("S&S"), and was caused by Darwin Stratton's unwarrantable
failure to comply with the standard. Section 56.14107(a) provides, in pertinent part, that
"[m ]oving machine parts shall be guarded to protect persons from contacting ... drive, head, tail,
and takeup pulleys, ... and similar moving machine parts that can cause injury."
I find that the Secretary established a violation based on the testimony of Inspector Harsh
as corroborated by the photographs introduced at the hearing. Both sides of the tail pulley are
shown in photograph Nos. 7, 8, and SA in Exhibit I. No guard was present at the tail pulley.
(Tr. 38). The tail pulley is accessible and is not seven or more feet away from a walking or
working surface. {Tr. 39). The feeder bin ("hopper") and its support structure above the belt
limited the work area around the tail pulley. Clearance between the hopper frame and the belt
assembly on the north side of the tail pulley where the accident occurred was about 32 inches.
One would have to walk close to the belt or.through the support frame for the hopper to access
the area. (Ex. 1, photo 6; -Ex. 3 p. 4). ·It is-not clear why Ms. Reeve was working in the
immediate area of the tail pulley but it is clear that she was close enough to become entangled.
(Tr. 40-41). There was spillage in the area of the tail pulley. Ms. Reeve's lunch was still in her
truck, so the accident may have occurred relatively early in her shift. (Tr. 49). Darwin Stratton
representatives told Inspector Harsh that it did not believe that the exposed tail pulley presented a
hazard because the belt moved slowly. (Tr. 43). The safety standard does not provide an

1270

exception for slow moving belts. Slow moving pulleys and belts can injure miners if their
clothing becomes entangled or if their hands or feet get close to the moving parts.
I also find that the Secretary established that the violation was serious and S&S. An S&S
violation is described in section 104(d)(l) of the Mine Act as a violation "of such nature as could
significantly and substantially contribute to the cause and effect of a ... mine safety or health
hazard." A violation is properly designated S&S "if based upon the particular facts surrounding
that violation,.there exists a reasonable likelihood that the hazard contributed to will result in an
injury or illness of a reasonably serious nature." National Gypsum Co., 3 FMSHRC 822, 825
(April 1981). In Mathies Coal Co. , 6 FMSHRC 1, 3-4(January1984), the Commission set out a
four-part test for analyzing S&S issues. Evaluation of the criteria is made assuming "continued
normal mining operations." U.S. Steel Mining Co., 6 FMSHRC 1573, 1574 (July 1984). The
question of whether a particular violation is S&S must be based on the particular facts
surrounding the violation. Texasgulf, Inc., IO FMSHRC 498 (April 1988).
The Secretary must establish: (1) the underlying violation of the safety standard; (2) a
discrete safety hazard, a measure of danger to safety, contributed to by the violation; (3) a
reasonable likelihood that the hazard contributed to will result in an injury; and (4) a reasonable
likelihood that the injury in question will be of a reasonably serious nature. The Secretary is not
required to show that it is more probable than not that an injury will result from the violation.
U.S. Steel Mining Co., 18 FMSHRC 862, 865 (June 1996).
I find that the Secretary met all four elements of the Commission's S&S test. A violation
existed that created a discrete safety hazard. There was a reasonable likelihood that the hazard
contributed to by the violation would result in an injury, assuming continued normal operations.
Finally, there was a reasonable likelihood that any injury would be of a reasonably serious nature.
The cited condition had existed for a considerable length of time and it was only a matter of time
before someone was seriously injured by the hazard presented. The violation was very serious.

Finally, I coriclude that the violation was the result of Darwin Stratton's unwarrantable
failure to comply with the safety standard. The Commission held that unwarrantable failure is
aggravated conduct constituting more than ordinary negligence. Emery Mining Corp., 9
FMSHRC 1997, 2004 (December 1987). Unwarrantable failure is characterized by such conduct
as "reckless disregard," "intentional misconduct," "indifference," or a "serious lack of reasonable
care." Id. at 2003-04; Rochester & Pittsburgh Coal Co., 13 FMSHRC 189, 193-94 (February
1991). The Commission stated that "a number of factors are relevant in determining whether a
violation is the result ofan operator's unwarrantable failure, such as the extensiveness of the
violation, the length of time that the violative condition has existed, the operator's efforts to
eliminate the violative condition, and whether an operator has been placed on notice that greater
efforts are necessary for compliance." Mullins and Sons Coal Co., Inc., 16 FMSHRC 192, 195
(February 1994)(citation omitted). The Commission also takes into consideration the mine
operator's knowledge of the existence of the dangerous condition. Cyprus Plateau Mining
Corp., 16 FMSHRC 1604, 1608 (August 1994).

1271

The tail pulley had never been guarded at the pit. {Tr. 42-43). The violation was so
obvious that I can say without hesitation that if the Rattlesnake Pit had ever been inspected by
MSHA, the condition would have been cited by the MSHA inspector and this accident would
have never occurred. Darwin Stratton knew that the tail pulley was not guarded and did nothing
to correct the condition. The fact that Todd Stratton warned Ms. Reeve to stay away from the
conveyor indicates that he knew of the hazard. For the reasons stated above, this citation is
affirmed, as modified by MSHA.

2.

Order No. 7966587; WEST 2000-373-RM

This order alleges a violation of30 C.F.R. §56.18020 as follows:
A plant operator was fatally injured at this mine on April 21, 2000, when she was
caught in the unguarded wash plant feed conveyer tail pulley. The wash plant
operator was assigned, required, or allowed to perform work alone where
hazardous conditions existed. The conveyor tail pulley was not guarded and
additional safety hazards existed which were cited separately....
Inspector Harsh determined that the violation was serious, was S&S, and was caused by
Darwin Stratton's unwarrantable failure to comply with the standard. Section 56.18020 provides
that "[n]o employee shall be assigned, or allowed, or required to perform work alone in any area
where hazardous conditions exist that would endanger his safety unless he can communicate with
others, can be heard, or can be seen."
I find that the Secretary established a violation. Ms. Reeve was 18 years old and had
about two weeks of mining experience. I She had never been assigned to work alone at the pit
before this date. (Tr. 46-47). Her only means of communication was a two-way radio in her
truck. {Tr. 48). This truck was parked about 150 feet from the accident site. Although the pit
was close to a highway, no representatives from Darwin Stratton checked on her between 8:30
a.m. and about 4 ·p.m. {Tr. 48-49). She was the only person at the pit for the entire period.
Inspector Harsh testified that it is not unusual for people to work alone at wash plants. (Tr. 6263). In such instances, MSHA requires that the mine establish a means by which the employee
can communicate with others in the company. Id. If Ms. Reeve had been wearing a
communication device, she may have been able to get help when she first became entangled. (Tr.
49-50).

There have been few Commission decisions on "working alone" standards. In Old Ben
Coal Co., 4 FMSHRC 1800 (October 1982), the Commission reviewed section 77.1700, a

1

Inspector Harsh testified that Darwin Stratton representatives were rather evasive when
questioned about Ms. Reeve's experience. (Tr. 46). Inspector Harsh estimated that she had about
two weeks experience based on the information given to him. (Tr. 60-61). Ms. Reeve was Clayton
Stratton's niece and Todd Stratton' s cousin.
1272

similar standard for surface coal mines. In that case the Commission held that when an employee
is working alone there must be a means of "communication or contact of a regular and
dependable nature commensurate with the risk present in a particular situation." Id. at 1803. In
Cotter Corp., 8 FMSHRC 1135, 1137 (August 1986), the Commission made clear that the
standards do not prohibit working alone. In interpreting the predecessor standard, the
Commission held that "an employee assigned a task alone must have sufficient contact with
others ... if, and only if, hazardous conditions within the meaning of the regulation .are associated
with that task." Id. The Commission further held that the real issue is "whether the employee' s
contact with others, which·need not be continual, was sufficient to satisfy the protective purposes
of the standard." Id.
Although the language of the standard cited in this case differs from the standard cited in
Cotter, the basic principles are the same. I find that hazardous conditions were associated with
the tasks that Darwin Stratton assigned Ms. Reeve to perform. One of those hazards was the lack
of a guard on the tail pulley. (Tr. 47). Other hazards were present as described in the other
citations and orders issued following the accident. Given Ms. Reeve's relative lack of mining
experience, the potential hazard was considerable. (Tr. 50). Ms. Reeve did not have any means
to call for help, unless she was in her truck. No other employees could see her and her cries for
help could not he heard. (Tr. 45). She did not have a communication device on her person. No
Darwin Stratton employees checked on her during the shift. Ms. Reeve's contact with others was
insufficient to satisfy the protective purposes of the standard. I find that these conditions present
a clear violation of the safety standard.
I also fmd that the violation was S&S. There existed a reasonable likelihood that the
hazard contributed by the violation would result in an injury or illness of a reasonably serious
nature. In reaching this conclusion, I have considered the experience of the employee, the nature
of the hazards present at the pit, and the lack of any reliable means of communication in the
event of an emergency. The radio in the truck was insufficient to meet the requirements of the
standard in these circumstances.
Finally, I find that the violation was the result of Darwin Stratton's unwarrantable failure
to comply with the standard. Darwin Stratton knew that Ms. Reeve was relatively inexperienced
at operating the wash plant and that she would be working alone for the entire shift. The operator
also knew or had reason to know that she would have no means to call for help if a serious
accident occurred unless she could ·make it to her truck. Darwin Stratton's aggravated conduct is
further evidenced by the fact that nobody checked on her during the entire shift. She may have
been entangled in the conveyor belt assembly for a considerable length of time. If a means of
communication had been available, someone may have been able to rescue her. (Tr. 49-50). For
the reasons stated above, this order is affirmed as written.2

2

As of the date of the hearing, this Order had not been abated. (Tr. 55). MSHA issued
Citation No. 7966589 and sent Darwin Stratton a letter about its failure to abate the order. (Exs. 5,
6). The letter stated that MSHA would consider "implementing section 11 O(b)"and proposing daily
1273

Citation No. 7966588; WEST 2000-443-RM
This citation, as modified, alleges a violation of30 C.F.R. §50.10 as follows:
A fatal accident occurred at this operation on April 21, 2000. The operator failed
to notify MSHA of the fatality despite operating another mine in the area and
having knowledge of.theJeporting requirements.
Inspector Harsh determined that the violation was not serious, was not S&S, and was the
result of Darwin Stratton's high negligence. Section 50.10 provides that a mine operator must
immediately contact MSHA if an accident occurs at its mine. Section 50.2(h) defines "accident"
to include the "death of an individual at a mine."
The Secretary established a violation of this regulation. Darwin Stratton did not notify
MSHA of the fatal accident. MSHA was advised of the accident by the State of Utah's
occupational safety and health agency. I also find that Darwin Stratton's negligence was high.
Darwin Stratton operates the Airport Pit in the same county. (Tr. 67). Because the Airport Pit
.had been previously inspected by MSHA, Darwin Stratton was aware or should have been aware
of the reporting requirements under section 50.10. For the reasons stated above, this citation is
affirmed as modified.

B.

Regular Inspection

The remainder of the citations and orders in these proceedings were issued during
a regular inspection conducted by MSHA Inspector Richard Arquette during the accident
investigation.3 These citations and orders are affirmed in all respects as written or modified.

1.

Failure to Notify MSHA of Operation

In'spector Arquette issued Order No. 7941258 and Citation No. 7941259 because
Darwin Stratton failed to notify MSHA that it was operating the Rattlesnake Pit. The inspector
alleged a violation of section 56. l 000 in the unwarrantable failure order and a violation of
section 41.11 in the section 104(a) citation. Section 41.11 requires operators to file a legal
identity report providing information on their ownership with the MSHA district manger.
Section 56.1000 requires operators to notify the local MSHA office when it starts and stops its
operations.

penalties.

3

Inspector Harsh also issued Order No. 7966584 under section 103(k) of the Mine Act.
Darwin Stratton contested the order in WEST 2000-371-RM. This order is affirmed.
1274

The Darwin Stratton failed to comply with the regulations. (Tr. 90-91, 93-94). Although
MSHA was aware of Darwin Stratton's Airport Pit, MSHA did not know that the Rattlesnake Pit
existed. Darwin Stratton previously filed a legal identity report for the Airport Pit but not for the
Rattlesnake Pit. As a consequence, the Rattlesnake Pit was never inspected for compliance with
MSHA safety standards. If Darwin Stratton had complied with sections 41.11 and 56.1000,
MSHA would have inspected the Rattlesnake Pit prior to the fatal accident. (Tr. 97). These
violations are serious and Darwin Stratton's negligence was high. The citation and order are
affirmed as modified by MSHA.

2.

Workplace Examinations

Inspector Arquette issued Order No. 7941260 because workplace examinations were not
being conducted by a competent person at least once each shift as required by section 56.18002.
He determined that the violation was S&S and was the result of the operator's unwarrantable
failure to comply with the standard. (Tr. 97).
Compliance with this standard is important because such examinations may reveal
hazardous conditions. The operator should have known of this requirement because of its
experience at its Airport Pit. This violation was S&S and was the result of the operator's
unwarrantable failure. The order is affirmed as modified.
Order No. 7941263 alleges that equipment defect records were not being kept for the
front-end loader. Inspector Arquette testified that Darwin Stratton had not been making the
examinations required under section 56.14100. (Tr. 103-04). Compliance with this standard is
important because such examinations may reveal hazardous conditions. The operator should
have known of this requirement because of its experience at its Airport Pit. This violation was
S&S and was the result of the operator's unwarrantable failure. The order is affirmed as written.

3.

· Electrical Violations

Inspector Arquette issued 12 citations and orders alleging violations ofMSHA's electrical
standards. Inspector Arquette has an electrical background and was concerned about the pit's
electrical system. (Tr. 71). Citation No. 7941252 states that the pit's "electrical system from the
portable [generator] to the electrical equipment was not provided with a ground" in violation of
section 56.12025. The citation also states that the electrical system was not provided with an
overcurrent device. When the inspector tested the system, he found that the electrical system was
not properly grounded. (Tr. 75-76). A fault in the system could have transferred current to the
frames of electrical equipment and seriously injured or killed an employee. I affirm this S&S
citation.
Order No. 7941275 states that the operator had not been testing the continuity and
resistance of grounding systems at the pit in violation of section 56.12028. (Tr. 141-42).. Such
testing would have revealed that the electrical system at the wash plant was not grounded. I
affirm this unwarrantable failure order.
1275

Order No: 7941268 states that the electrical control panels at the pit were not labeled to
show what equipment each switch controls in violation of section 56.12018. Inspector Arquette
testified that the representative of the operator had a difficult time determining which switches to
throw to shut down particular pieces of equipment. (Tr. 118-19). He had to follow the electrical
cables along the ground from the equipment to the control panel to make this determination. In
the event of an emergency, an employee would not be able to quickly shut down equipment. I
affirm this order as modified by MSHA. .I also find that the Secretary established that the
violation was a result of the operator's unwarrantable failure.
Citation Nos. 7941269, 7941273, and 7941274, and Order Nos. 7941266, 7941271, and
7941272 all concern electrical circuits for equipment at the mine. They allege violations of
sections 56.12001 and 56.12002. In each instance, Inspector Arquette observed defects in these
circuits. Motor starters, fuses, and circuit breakers were not the correct size and heater elements
(overcurrent devices) were installed incorrectly. (Tr. 109-13, 121-40). I credit the testimony of
Inspector Arquette with respect to these citations and orders. Each citation and order is affirmed
as written by Inspector Arquette or subsequently modified by MSHA.
Citation No. 7941276 states that the cabinets for the motor controllers were not designed
to be used outside but were made to be used in areas where they would not be exposed to the
elements. The citation alleges a violation of section 56.12041. Inspector Arquette testified that
this condition created an electric shock hazard because water could get into the electrical circuits.
(Tr. 142-44). This citation·is affirmed as written.
Order No. 7941267 states that the power cable entering the motor for the sand screw was
not equipped with a bushing or fitting. About eight inches of the electrical conductors inside the
cable were exposed to mechanical damage. (Tr. 114-17). This condition created an electric
shock hazard. The Secretary established a-violation of section 56.12004 and the order is affirmed
as written.
Citation No. 7941270 states that splices and repairs on the power cable for the screen
motor were not mechanically strong, properly insulated, or sufficiently protected against damage,
in violation of section 56.12013. Inspector Arquette testified that the cited condition created a
shock hazard. (Tr. 128-30). This citation is affirmed.

4.

Other Citations and Orders

Inspector Arquette issued nine other citations and orders. These citations and orders
allege violations of various safety standards. The violations include inadequate berms on
elevated roadways, several fire hazards, inadequate guarding on the screen feed belt, inadequate
first aid supplies, and equipment defects that affect safety. Based on the evidence presented at
the hearing, all of these citations and orders are affirmed as written or modified. All of the
citations and orders at issue in these cases are listed below.

1276

III. LIST OF CITATIONS AND ORDERS AFFIRMED
The following citations and orders are affirmed as written by Inspectors Harsh and
Arquette or, if subsequently modified by MSHA, they are affirmed as modified. This list
includes all modifications.

Order No. 7966584
Citation No. 7966585
Order No. 7966587
Citation No. 7966588
Citation No. 7941252
Order No. 7941253
Order No. 7941254
Order No. 7941255
Order No. 7941256
Order No. 7941257
Order No. 7941258
Citation No. 7941259
Order No. 7941260
Citation No. 7941261
Citation No. 7941262
Order No. 7941263
Order No. 7941264
Order No. 7941265
Order No. 7941266
Order No. 7941267
Order No. 7941268
Citation No. 7941269
Citation No. 7941270
Order No. 7941271
Order No. 7941272
Citation No. 7941273
Citation No. 7941274
Order No. 7941275
Citation No. 7941276

30 C.F.R. §

30U.S.C. §

NIA
56.14107
56.18020
50.10
56.12025
56.9300(b)
56.9300(b)
56.4101
56.4102
56.20008
56.1000
41.11
56.18002
56.14107(a)
56.14132(a)
56.14100(d)
56.15001
56.11002
56.12002
56.12004
56.12018
56.12001
56.12013
56.12001
56.12001
56.12002
56.12002
56.12028
56.12041

§813(k)
§814(d)(l)
§814(d)(l)
§814(a)
§814(a)
§814(d)(l)
§814(d)(l)
§814(d)(l)
§814(d)(l)
§814(d)(l)
§814(d)(l)
§814(a)
§814(d)(l)
§814(a)
§814(a)
§814(d)(l)
§814(d)(l)
§814(d)(l)
§814(d)(l)
§814(d)(l)
§814(d)(l)
§814(a)
§814(a)
§814(d)(l)
§814(d)(l)
§814(a)
§814(a)
§814(d)(l)
§814(a)

1277

IV. ORDER
For the reasons set above, each citation and order listed above is AFFIRMED WITH
PREJUDICE and these proceedings are DISMISSED.

Richard W. Manning
Administrative Law Judge

Distribution:
Mr. Pat Morgan, Darwin Stratton & Son, P.O. Box 1089, St. George, UT 84771 (Certified Mail)
Johnpatrick: Morgan, General Post Office, Fredonia, AZ. 86022 (Certified Mail)
Clayton-Todd: Stratton, General Post Office, La Verkin, UT 84745 (Certified Mail)
Darwin Stratton & Son, 720 West State Street, Hurricane, UT 84737 (Certified Mail)
John Rainwater, Esq., Office of the Solicitor, U.S. Department of Labor, 1999 Broadway, Suite
1600, Denver, CO 80202-5716 (Certified Mail)

RWM

1278

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

October 5, 2000

DISCRIMINATION PROCEEDING

WILLIAM C. GREEN, ·
Complainant

Docket No. VA 2000-16-D
NORT CD 2000-1

v.
COASTAL COAL COMPANY, LLC,
Respondent

Guess Mountain Mine #2
Mine ID 44-06807

ORDER
Respondent, filed a Motion to Dismiss Discrimination Complaint on August 28, 2000, on
the grounds that "Complainant's discharge does not violate § 105(c) of the Federal Mine Safety
and Health of 1977 ("Mine Act"), and his complaint fails to state a claim upon which relief may
be granted under the Mine Act." Specifically, Respondent asserted that Complainant fails to
allege protected activity under the Act. By Order to Respond of September 8, 2000, Complainant
was directed to respond to Respondent's motion by specifying in detail the reason he believes he
was discharged. Complainant timely responded on September 20, 2000.
Respondent replied on October 2, 2000, acknowledging that Complainant had, indeed, alleged
protected activity, but renewing its motion to dismiss on the grounds that Complainant failed to
file a Prehearing Report, as directed by Order to Show Cause of August 5, 2000, and that he
cannot establish.a prima facie case of discrimination.

Prose litigants are afforded a great deal of latitude in bringing claims before the
Commission and under Commission Procedural Rule 42, 29 C.F.R. § 2700.42, are held to setting
forth a short and plain statement of the facts constituting the alleged discrimination and a
statement of the relief requested. Ribble v. T & M Development Company, 22 FMSHRC 593
(May 2000). The Commission continues to caution that they should not be required to begin
proving a prima facie case at the stage where they are simply held to meeting the Commission' s
minimal pleading requirements. Id. at 595 (quoting Perry v. Phelps Dodge Morenci, Inc. , 18
FMSHRC 1918, 1921 (November 1996).

In this case, Complainant has met the Commission's pleading requirements and, in
accordance with Rule 12(b)(6) of the Federal Rules of Civil Procedure, his complaint is
construed in the light most favorable to him and his allegations are assumed to be true.
Therefore, he must be afforded the opportunity to prove his allegations at hearing.

1279

Accordingly, Respondent's Motion to Dismiss Discrimination Complaint, on both
grounds, is hereby DENIED, and the hearing set in this matter shall proceed, as scheduled.

() · . fZI.
"-ltfc'/#i::R. ~
,g

I.

Administrative Law Judge
(703) 756-6210

Distribution: (Certified Mail)
William C. Green, P.O. Box 1241, Pound, VA 24279
Julia K. Shreve, Esq., Jackson & Kelly, PLLC, 1600 Laidley Tower, P.O. Box 553, Charleston,
WV25322
\mca

1280

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 Skyline, Suite 1000
5203 Leesburg Pike
Falls Church, Virginia 22041

October 26, 2000
CEDAR LAKE SAND & GRAVEL CO.,
Contestant

CONTEST PROCEEDINGS

v.

Docket No. LAKE 99-184-RM
Citation No. 7832607; 9/11/99

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. LAKE 99-185-RM
Citation No. 7823608; 9/11/99
Docket No. LAKE 99-186-RM
Citation No. 7823609; 9/11199
Docket No. LAKE 99-187-RM
Citation No. 7823610; 9/11/99
Docket No. LAKE 99-188-RM
Citation No. 7823611; 9/ 11/99
Docket No. LAKE 99-189-RM
Citation No. 7823612; 9/11/99
Docket No. LAKE 99-190-RM
Citation No. 7823613; 9/11/99
Cedar Lake Sand & Gravel
Mine ID 47-00792

ORDER GRANTING MOTION
TO ALLOW MODIFICATION OF ORQERS
These cases are before me on Notices of Contest under section 105(d) of the Federal
Mine Safety and Heath Act of 1977, 30 U.S.C. § 815(d). They have been on stay since
November 15, 1999, pending the filing of the associated civil penalty proceedings. The Secretary
has moved to amend Order No. 7832611 in Docket No. LAKE 99-188-RM and Order No.
7832613 in Docket No. LAKE 99-190-RM. The Contestant opposes the modification of Order
No. 7832611. For the reasons set forth below, the motion is granted.
Order No. 7832611 alleges a violation of section 56.14100(c) of the Secretary's
regulations, 30 C.F.R. § 56.14100(c), because: "A fatal accident occurred at this operation on
1281

August 6, 1999, when a front-end loader slid off an embankment and overturned. The front-end
loader had hydraulic system defects which affected the ability to control the loader when
dumping or loading...." 1 The Secretary wishes to modify the order by removing the words
"hydraulic system" from the alleged condition or practice.
Order No. 7832613 alleges a violation of section 56.9300(b), 30 C.F.R. § 56.9300(b), in
that:
Berms were not maintained to at least mid-axle height of
the largest self-propelled mobile equipment that travels on the
elevated impoundment roadway. The roadway was about 7 40 feet
in length and averaged about 15 feet wide. A water and silt filled
pond bordered the roadway on the south side where a drop off of
about ten feet existed. An embankment bordered the north side
where a drop off of about 18 feet existed. The height of the berms
on both sides ranged from non-existent to 30 inches high. A Cat
980B front-end loader and other mine vehicles traveled the entire
length of the roadway on a regular basis to check the discharge area
of the wet plant, and to haul and dump the discharge material. The
mid-axle height of the loader was 33 inches. Equipment tire tracks
and stress cracks were observed along the edge of the roadway in
several locations....2
The Secretary proposes to delete the fourth sentence, "[a]n embankment bordered the north side
where a drop off of about 18 feet existed," and to change the fifth sentence to read: "The height
of the berms on the south side ranged from non-existent to 30 inches high."

1

Section 56.14100(c) ~provides that:
When defects make continued operation hazardous to
persons, the defective items including self-propelled mobile
equipment shall be taken out of service and placed in a designated
area posted for that pwpose, or a tag or other effective method of
marking the defective items shall be used to prohibit further use
until the defects are corrected.

2

Section 56.9300(b) requires that: "Berms or guardrails shall be at least mid-axle height
of the largest self-propelled mobile equipment which usually travels the roadway."
1282

The Commission has held that the modification of a citati<?n or order is analogous to an
amendment of pleadings under Fed. R. Civ. P. 15(a).3 Wyoming Fuel Co., 14 FMSHRC 1282,

1289 (August 1992); Cyprus Empire Corp., 12 FMSHRC 911, 916(May1990). The
Commission has further noted that:

In Federal civil proceedings, leave for amendment "shall be
freely given when justice so requires." Fed. R. Civ. P. 15(a). The
weight of authority under Rule 15(a) is that amendments are to be
liberally granted unless the moving party has been guilty of bad
faith, has acted for the purpose of delay, or where the trial of the
issue will be unduly delayed. See 3 J. Moore, R. Freer, Moore's
Federal Practice, Par. 15.08[2], 15-47 to 15-49 (2d ed. 1991) ....
And, as explained in Cyprus Empire, legally recognizable
prejudice to the operator would bar otherwise permissible
modification.
Wyoming Fuel, 14 FMSHRC at 1290.
In this instance, there is no evidence that the Secretary is acting in bad faith or is seeking
modification for the purpose of delay. Further, since the cases are on stay, trial will not be
unduly delayed. The Contestant, however, argues that it would be prejudiced by the modification
because then "the Government's case would be a secret. Cedar Lake will be left with no earthly
idea as to what 'defect' the Secretary believes afflicted the front-end loader .... " (Cont. Opp. at
4.) This seems to be somewhat overstating the matter.
While it ~ppears that up until now the Secretary's theory was that the loader's hydraulic
system was defective, removing that language does not leave the Contestant totally in the dark.
Whatever the defect is; it still is alleged to be on the same front-end loader and it still is alleged
to be one "which affected the ability to control the loader when dumping or loading." In view of
the Contestant's assertion that "the front-end loader is not now and never has been defective,"
(Id.), the modification should not have much impact on the company's defense. This is not a
drastic change in the factual matters in dispute, The issue is the same as it has always been,
whether the front-·end loader was defective.
On the other hand, it appears that the Contestant's discovery on this issue has been mostly
completed and it should not have to revisit all of its discovery on the order. Accordingly, while

3

The Commission's Procedural Rules provide that on questions of procedure not
regulated by the Act, the Commission's rules, or the Admin. Procedure Act, 5 U.S.C. § 551 et
seq., the Commission may apply the Fed. R. Civ. P., insofar as "practicable" and "appropriate."
29 C.F.R. § 2700.l(b)
1283

the Secretary's motion is being granted, the Secretary is directed to furnish the Contestant, within
21 days of the date of this order, a written statement setting out the government's theory with
respect to Order Nos. 7832611 and 7832613 and identifying the evidence, testimonial and
otherwise, that supports the theory.

ORDER
The Secretary' s Motion to Allow Modification of Orders is GRANTED and the orders
are MODIFIED as requested in the motion. As a condition to granting the motion, the Secretary
is ORDERED to provide the Contestant with a Bill of Particulars concerning Order Nos.
7832611 and 7832613, as set out above. In addition, the Contestant may conduct further
discovery concerning the orders as it deems necessary.

~~~
Administrative Law Judge
(703) 756-6213

Distribution:
Mark N. Savit, Esq., Michael T. Palmer, Esq., Willa B. Perlmutter, Esq., Patton Boggs, LLP,
2550 M Street, N.W., Washington, D.C. 20037 (Certified Mail)
Maya K. Ewing, Esq., Office of the Solicitor, U.S. Department of Labor, 230 S. Dearborn Street,
81h Floor, Chicago, IL 60604 (Certified Mail)
\nt

1284

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

October 26, 2000
SECRETARY OF LABOR, MSHA
M1NE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF GARY DEAN MUNSON,
Complainant
v.

DISCRIMINATION PROCEEDING
Docket No. WEVA 2000-58-D
MORG CD 2000-01

EASTERN ASSOCIATED COAL CORP.,
Respondent

Federal No. 2
Mine ID 46-01456

ORDER GRANTING MOTION TO COMPEL AND
DENYING MOTION FOR PROTECTIVE ORDER
Before me are two motions addressed to a discovery dispute. Respondent has moved for
an order compelling the appearance of Richard L. Eddy, President ofDistrict 31, United Mine
Workers of America, at a resumption of his deposition. The deponent, Mr. Eddy, through
counsel, has opposed that motion and moved for a protective order, barring resumption of the
deposition.
Mr. Eddy was served with a subpoena directing him to appear for deposition on October
4, 2000, in the offices of Respondent's counsel, to give testimony regarding the issues in this
discrimination proceeding. Mr. Eddy duly appeared, without counsel, and responded to
questions. However, when counsel for Respondent attempted to question Mr. Eddy about his
definition of a "good employee", a term he had used in an unswom statement he had provided to
the Mine Safety and Health Administration (MSHA), he refused to answer. He objected to
counsel's framing of a question as to how he would assess the conduct of one of District 31 's
employees in a hypothetical situation. Mr. Eddy viewed the question as inquiring into his
running of the District office, which he viewed as irrelevant. At that point, he determined that he
should be represented by counsel and requested an opportunity to return to his office to contact
counsel. The deposition was adjourned.
Respondent served its motion on October 12, 2000, seeking an order compelling Mr.
Eddy to appear for a resumption of his deposition, or, alternatively, to bar use of his unswom
statement as evidence in this proceeding. Mr. Eddy has moved for a protective order, requesting
that Respondent's motion be denied on grounds that compelling resumption of the deposition
would amount to "unjust harassment." The basis for the harassment claim is that the deposition
had consumed approximately two hours and that Respondent's counsel had inquired into
privileged matters and had improperly terminated the deposition. The basis of the assertion of
privilege is not explained, except by a reference to "internal Union affairs."
1285

Deponent's position is not well-founded, either factually or legally. The claim of
privilege is unexplained, unsupported by citation to legal authority and is not apparent from the
nature of the inquiry. The deposition transcript also makes clear that it was the deponent who
requested an adjournment of the deposition in order to return to his office to contact and secure
legal representation, presumably for a resumption of the deposition, which could not be
accomplished in a matter of days, in part, because of his unavailability. While it is possible that
Mr. Eddy would have remained and participated in a continuation of the deposition, that is not at
all clear from the record.
Based upon the forgoing, Eddy's motion for a protective order will be denied and
Respondent's motion to compel will be granted. All counsel, parties and witnesses are
admonished to cooperate in the discovery process. Good faith attempts to rephrase questions can
often avoid an objection. Counterproductive attempts to pursue details of questionable
significance should be avoided. The particular question that generated the problem here, for
example, might be reconsidered. The basis for Mr. Eddy' s belief that Complainant was a "good
worker" had been explored in some detail. In fact, Respondent's witnesses had been somewhat
complimentary of Complainant's work performance at the temporary reinstatement hearing.
Hopefully, counsel will find more productive lines of inquiry than pressing Mr. Eddy for a
response to a very limited hypothetical question about actions of a District 31 employee.
Counsel are also reminded of the requirements offed. R. Civ. P. 30(d), applicable here
through Commission Rule 2700.l(b), 30 C.F.R. § 2700.l(b). Objections are to be stated
concisely and in a non-argumentative and non-suggestive manner. In most situations, the
question should be answered after the objection is noted. A witness can be instructed not to
answer only in very limited circumstances, as applicable here, to preserve a privilege or to allow
prompt presentation of a motion for a protective order on grounds that the examination is being
conducted in bad faith, or such a manner as unreasonably to annoy, embarrass, or oppress the
deponent. If privilege is asserted as an objection, the specific privilege claimed should be
identified and the basis for asserting it should be explained. Efforts should be made to rephrase
the inquiry to avoid a bona fide claim of privilege. As noted above, the unexplained mention of
privilege in Deponent's motion does not appear bona fide. And, while the line of inquiry might
have been shaped in a more effective or less objectionable manner, it did not approach the level
for which relief might be appropriately sought under Rule 30(d)(3).
Based upon the foregoing, Respondent's motion to compel is granted and Deponent's
motion for a protective order is denied. Mr. Eddy is directed to appear for resumption of his
deposition, in the offices of Respondent' s counsel, at the earliest convenience of the parties to
this proceeding.

1286

Distribution:
M. Yusuf Mohamed, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson Blvd.,
Suite 400, Arlington, VA 22203 (Mail and Facsimile)
Rebecca Oblak Zuleski, Esq., Furbee, Amos, Webb & Critchfield, PLLC, 5000 Hampton Center,
Suite 4, Morgantown, WV 26505 (Mail and Facsimile)
Charles F. Donnelly, Esq., Donnelly & Carbone, P.L.L.C., P.O. Box 152,
Charleston, WV 25321-0152 (Mail and Facsimile)

1287

1288

